Exhibit 10.1

RESTON TOWN CENTER PROPERTY LLC

1820 Discovery Street

Reston Town Center

Reston, Virginia 20190

December 29th, 2009

Learning Tree International, Inc.

1831 Michael Faraday Drive

Reston, Virginia 20190

Attn: General Manager

 

  Re:

Lease (the “Lease”) dated December 29th, 2009 between RESTON TOWN CENTER
PROPERTY LLC as Landlord and Learning Tree International, Inc. as Tenant for
premises (“Premises”) located at 1820 Discovery Street, Reston, VA 20190

Ladies and Gentlemen:

The undersigned Landlord hereby agrees that you, as Tenant, shall be permitted
to do the following in the Premises and that such activities shall not
constitute a violation of the Lease:

 

  1. Serve food in the Premises, and permit the consumption of food in the
Premises. In connection therewith, you may install plug-in type microwave ovens,
toasters, and toaster ovens which are equipped with automatic shutoff devices.
You may not install ovens, hot plates, stovetops, or toaster ovens which are not
equipped with automatic shutoff devices.

 

  2. Operate an intercom/loudspeaker system within the Premises, provided that
the same is not audible outside the Premises. Landlord agrees that you may
continue to operate the intercom/loudspeaker system currently being used in the
Premises, but if such system is audible outside the Premises, and if Landlord
receives complaints about such noise, then you will need to modify such system
as reasonably requested by Landlord to address such complaints.

We look forward to having you as a continuing tenant at Reston Town Center.

 

Sincerely,

RESTON TOWN CENTER PROPERTY LLC By:  

/s/ Jeffrey L. Kovach

 

Jeffrey L. Kovach

Senior Vice President

 

1



--------------------------------------------------------------------------------

Esau, Brigitte

 

 

From:    Esau, Brigitte Sent:    Wednesday, January 06, 2010 5:12 PM To:   
Reuling, Jennifer; Kathy Cope; Christie Morgan; Juh, Lydia; Deirdre Hawkins; Avi
Fisher; Scott Goldberg; Marty Almquist (marty.almquist@cassidypinkard.com);
Spencer Stouffer; ‘bschmitt@goulstonstorrs.com’; Crump, Margo Cc:    Esau,
Brigitte Subject:    Reston - Learning Tree Lease, Termination and side letter

This is to confirm that the Lease, Termination and side letter were signed on
January 6, 2010. Two originals of each are being sent overnight via UPS to Jen
Reuling for distribution and filing. We kept one set of originals for our files.
One set of originals is being sent to Harry Klaff for distribution to the
Tenant.

Property management will make the Lease available on Smart Cabinets within seven
days.

Thanks,

Brigitte

Brigitte Esau | Assistant Asset Manager | Beacon Capital Partners, LLC.

1655 North Fort Myer Drive, Suite 650, Arlington, VA 22209

703-894-6254 direct | 703-248-8300 main | 703-248-9345 fax

besau@beaconcapital.com | www.beaconcapital.com

 

1



--------------------------------------------------------------------------------

EXHIBIT 1, LEASE DATA

1820 Discovery Street

Reston Town Center

Reston, Virginia 20190

(the “Building”)

 

Execution Date:      December 29th 2009 Tenant:     

Learning Tree International, Inc.

a Delaware corporation

Tenant’s Address:      1831 Michael Faraday Drive      Reston, Virginia 20190  
   Attn: General Manager      With a copy to:      1805 Library Street     
Reston, Virginia 20190      Attn: V.P., HR & Administration Landlord:     
RESTON TOWN CENTER PROPERTY LLC,      a Delaware limited liability company
Landlord’s Address:      c/o Beacon Capital Partners, LLC      200 State Street,
5th Floor      Boston, Massachusetts 02109      with a copy to:      Goulston &
Storrs, P.C.      400 Atlantic Avenue      Boston, Massachusetts 02110     
Attn: Reston Town Center Building:      1820 Discovery Street, SW      Reston
Town Center      Reston, Virginia 20190 Complex:      Reston Town Center     
Reston, Virginia 20190 Lot:      The parcel(s) of land on which the Building and
Complex are located and the other improvements thereon (including the Building,
Complex, driveways and landscaping). Common Areas:      The common walkways and
accessways located on the Lot, as the same may be changed, from time to time.
Article 2   Premises:    The entirety of the second (2nd) and third (3rd) floors
of the Building containing approximately 44,488 rentable square feet,
substantially as shown on the Lease Plan, attached hereto and incorporated
herein as Exhibit 2.      Total Rentable Area of the Premises: 44,488 square
feet

 

Exhibit 1 - 1



--------------------------------------------------------------------------------

    

Total Rentable Area of the Office Portions of the Complex:

519,435 square feet, subject to change from time to time in accordance with
Section 9.1 hereof

Section 3.1   Commencement Date:    January 1, 2010   Rent Commencement Date:   
August 1, 2010 Section 3.2   Expiration Date:   

April 30, 2021, unless earlier terminated in accordance with the

Lease (including Section 29.18), or extended per Section 29.17

Article 5   Permitted Use:   

General business offices, including, but not limited to, technical

education classrooms and for such other ancillary purposes as are

permitted by law and consistent with the first-class nature of the

Building

Article 6   Yearly Rent:   

 

Time Period

   Yearly Rent   Monthly
Payment    Per Rentable
Square Foot

1/1/10 - 7/31/10:

   $ -0-   $ -0-    $ -0-

8/1/10 - 12/31/10:

   $ 1,468,104.00   $ 122,342.00    $ 33.00

1/1/11 - 12/31/11:

   $ 1,505,029.00   $ 125,419.08    $ 33.83

1/1/12 - 12/31/12:

   $ 1,542,398.90   $ 128,533.24    $ 34.67

1/1/13 - 12/31/13:

   $ 1,581,103.50   $ 131,758.62    $ 35.54

1/1/14 - 12/31/14:

   $ 1,620,697.80   $ 135,058.15    $ 36.43

1/1/15 - 12/31/15:

   $ 1,661,181.90   $ 138,431.82    $ 37.34

1/1/16 - 12/31/16:

   $ 1,702,555.70   $ 141,879.64    $ 38.27

1/1/17 - 12/31/17:

   $ 1,745,264.20   $ 145,438.68    $ 39.23

1/1/18 - 12/31/18:

   $ 1,788,862.40   $ 149,071.86    $ 40.21

1/1/19 - 12/31/19:

   $ 1,833,350.40   $ 152,779.20    $ 41.21

1/1/20 - 12/31/20:

   $ 1,879,173.10   $ 156,597.75    $ 42.24

1/1/21 - 4/30/21:

   $ 1,926,330.40   $ 160,527.53    $ 43.30

(4 months)

    
  (Annualized
Rent)     

 

  Tenant shall have no obligation to pay Yearly Rent for the period commencing
as of January 1, 2010, and expiring as of July 31, 2010 (the “Rent Abatement
Period”). During the Rent Abatement Period, only Yearly Rent shall be abated,
and all additional rent and other costs and charges specified in the Lease shall
remain as due and payable pursuant to the provisions of the Lease. Article 7  
Security Deposit:    $122,342.00, subject to reduction in accordance with
Article 7 Article 8   Electricity:   

Landlord shall provide electricity and water for ordinary purposes

to the Premises at no charge to Tenant (except for inclusion in

Operating Costs as set forth in Article 9 hereof).

Article 9  

Operating Costs in the Base

Year:

   The actual amount of Operating Costs for calendar year 2010.   Tax Base:   
The actual amount of Taxes for calendar year 2010.   Tenant’s Proportionate
Share:   

8.5647%, subject to change from time to time in accordance with

Section 9.1 hereof

 

Exhibit 1 -2



--------------------------------------------------------------------------------

Section 29.3    Broker:   

For Tenant:      Jones Lang LaSalle Brokerage, Inc.

For Landlord:  Cassidy & Pinkard Colliers

Section 29.5    Enforcement of Arbitration:    Fairfax County Circuit Court
Section 29.17    Landlord’s Service Partner:   

CT Corporation System

4701 Cox Road, Suite 301

Glen Allen, VA 23060

 

Exhibit 1 - 3



--------------------------------------------------------------------------------

CONTENTS

 

1.     

INCORPORATION OF EXHIBITS; REFERENCE DATA

   1 2.     

DESCRIPTION OF DEMISED PREMISES

   1   2.1   

Demised Premises

   1   2.2   

Appurtenant Rights

   1   2.3   

Exclusions and Reservations

   1   2.4   

Rentable Area

   1 3.     

TERM OF LEASE

   2   3.1   

Definitions

   2   3.2   

Term

   2 4.     

CONDITION OF PREMISES

   2   4.1   

Condition of Premises

   2   4.2   

Landlord’s Contribution

   2   4.3   

Plans and Specifications

   3   4.4   

Preparation of Premises

   3   4.5   

Cost of Materials

   4   4.6   

Tenant Payments of Construction Cost

   4   4.7   

Landlord’s Building Work

   4   4.8   

Right of Offset

   5   4.9   

Arbitration

   6 5.     

USE OF PREMISES

   6   5.1   

Permitted Use

   6   5.2   

Prohibited Uses

   6   5.3   

Licenses and Permits

   6 6.     

RENT

   6 7.     

SECURITY DEPOSIT

   7   7.1   

Cash Security Deposit

   7   7.2   

Letter of Credit

   7   7.3   

Reduction of Security Deposit

   8 8.     

SERVICES FURNISHED BY LANDLORD

   8   8.1   

Electric Current

   8   8.2   

Water

   9   8.3   

Elevators, Heat, and Cleaning

   9   8.4   

Air Conditioning

   10   8.5   

Additional Heat, Cleaning and Air Conditioning Services

   10   8.6   

Additional Air Conditioning Equipment

   10   8.7   

Repairs

   10   8.8   

Interruption or Curtailment of Services

   10   8.9   

Energy Conservation

   11   8.10   

Miscellaneous

   11   8.11   

Access

   11 9.     

OPERATING COSTS AND TAXES

   11   9.1   

Definitions

   11   9.2   

Tax Excess

   16   9.3   

Operating Costs Excess

   17   9.4   

Part Years

   17   9.5   

Effect of Taking

   17   9.6   

Disputes, etc.

   17   9.7   

Tenant’s Right to Examine Records

   18 10.     

CHANGES OR ALTERATIONS BY LANDLORD

   19 11.     

FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

   20 12.     

ALTERATIONS AND IMPROVEMENTS BY TENANT

   20 13.      TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF
TENANT’S PERFORMANCE—COMPLIANCE WITH LAWS    21 14.     

REPAIRS BY TENANT—FLOOR LOAD

   22

 

i



--------------------------------------------------------------------------------

  14.1  

Repairs by Tenant

   22   14.2  

Floor Load—Heavy Machinery

   22 15.    

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

   22   15.1  

General Liability Insurance

   22   15.2  

Certificates of Insurance

   22   15.3  

General

   22   15.3A.  

Landlord’s Indemnity of Tenant

   23   15.4  

Property of Tenant

   23   15.5  

Bursting of Pipes. etc.

   23   15.6  

Repairs and Alterations—No Diminution of Rental Value

   23 16.    

ASSIGNMENT, MORTGAGING AND SUBLETTING

   24 17.    

MISCELLANEOUS COVENANTS

   27   17.1  

Rules and Regulations

   27   17.2  

Access to Premises

   27   17.3  

Accidents to Sanitary and Other Systems

   28   17.4  

Signs

   28   17.5  

Estoppel Certificate

   29   17.6  

Prohibited Materials and Property

   29   17.7  

Requirements of Law—Fines and Penalties

   29   17.8  

Tenant’s Acts—Effect on Insurance

   30   17.9  

Miscellaneous

   30 18.    

DAMAGE BY FIRE, ETC.

   30 19.    

WAIVER OF SUBROGATION

   31 20.    

CONDEMNATION - EMINENT DOMAIN

   32 21.    

DEFAULT

   33   21.1  

Conditions of Limitation - Re-entry - Termination

   33   21.2  

Grace Period

   33   21.3  

Damages - Termination

   34   21.4  

Fees and Expenses

   35   21.5  

Waiver of Redemption

   35   21.6  

Landlord’s Remedies Not Exclusive

   35 22.    

END OF TERM - ABANDONED PROPERTY

   35 23.    

SUBORDINATION

   36 24.    

QUIET ENJOYMENT

   37 25.    

ENTIRE AGREEMENT — WAIVER — SURRENDER

   38   25.1  

Entire Agreement

   38   25.2  

Waiver

   38   25.3  

Surrender

   38 26.    

INABILITY TO PERFORM - EXCULPATORY CLAUSE

   38 27.    

BILLS AND NOTICES

   39 28.    

PARTIES BOUND — TITLE

   39 29.    

MISCELLANEOUS

   40   29.1  

Separability

   40   29.2  

Captions, etc.

   40   29.3  

Broker

   40   29.4  

Modifications

   40   29.5  

Arbitration

   40   29.6  

Governing Law

   40   29.7  

Assignment of Rents

   41   29.8  

Representation of Authority

   41   29.9  

Expenses Incurred by Landlord Upon Tenant Requests

   41   29.10  

Survival

   41   29.11  

Financial Statements

   41   29.12  

Parking

   41   29.13  

Anti-Terrorism Representations

   43   29.14  

Waiver of Trial by Jury

   43

 

ii



--------------------------------------------------------------------------------

  29.15   

No Offset

   43   29.16   

Section 55-218.1 Designation

   43   29.17   

Tenant’s Option to Extend the Term of the Lease

   43   29.18   

Tenant’s Termination Option

   45   29.19   

Antenna Area

   46 30.     

TERMINATION OF EXISTING LEASE AND CONDITION OF LANDLORD’S EXECUTION

   47

EXHIBITS

Exhibit 1 - Lease Data

Exhibit 2 - Lease Plan

Exhibit 3 - Insurance Provisions

Exhibit 4 - Rules and Regulations

Exhibit 5 - Intentionally Omitted

Exhibit 6 - Form of Letter of Credit

Exhibit 7 - Cleaning Specifications

Exhibit 8 - Nationally and Regionally Recognized Independent Certified Public
Accounting Firms

 

iii



--------------------------------------------------------------------------------

THIS DEED OF LEASE between Landlord and Tenant named in Exhibit 1 is entered
into on the Execution Date as stated in Exhibit 1.

Landlord demises to Tenant, and Tenant takes from Landlord, the Premises upon
and subject to the provisions of this Lease.

 

1. INCORPORATION OF EXHIBITS; REFERENCE DATA

The Exhibits attached to this Lease are made a part hereof. Any reference in
this Lease to any of the terms defined in any such Exhibit shall have the
meaning set forth in such Exhibit.

 

2. DESCRIPTION OF DEMISED PREMISES

2.1 Demised Premises. The Premises are that portion of the Building as described
in Exhibit 1, as the same may change from time to time.

2.2 Appurtenant Rights. Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others entitled thereto: (a) the
common lobbies, hallways, stairways and elevators of the Building serving the
Premises in common with others; (b) the Common Areas, as defined in Exhibit 1;
and (c) if the Premises include less than the entire rentable area of any floor,
the common toilets and other common facilities of such floor; and no other
appurtenant rights or easements. Tenant’s use of such areas shall be subject to
the Rules and Regulations as set forth in Exhibit 4 hereof. Notwithstanding
anything to the contrary herein or in the Lease contained, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to Tenant’s Premises, but Landlord shall not be
unreasonable in denying such access. If Landlord permits such access, Landlord
may condition such access upon the payment to Landlord by the service provider
of fees assessed by Landlord in its reasonable discretion. Provided that and so
long as Tenant’s telecommunications service provider (“Provider”) does not
provide telecommunications service to any other tenant of the Building, Landlord
shall not require such Provider to pay any fees for such access.

2.3 Exclusions and Reservations. The following are not part of the Premises: all
the perimeter walls of the Premises except the inner surfaces thereof, any
balconies (except to the extent any balconies are shown as part of the Premises
on Exhibit 2), terraces or roofs adjacent to the Premises, and any space in or
adjacent to the Premises used for risers, shafts, stacks, pipes, conduits, wires
and appurtenant fixtures, fan rooms, ducts, electric or other utilities, sinks
or other Building facilities. Landlord reserves the right to access and use any
of the foregoing, as well as the right to enter the Premises for the purposes of
operation, maintenance, decoration and repair. Notwithstanding anything to the
contrary in the Lease contained:

 

  (i) Landlord, its agents, employees and contractors shall not, except in an
emergency and except for normal cleaning and maintenance operations, exercise
any right which it has to enter the Premises without giving Tenant reasonable
advance notice;

 

  (ii) Landlord shall use reasonable efforts to minimize any interference with
Tenant’s use and enjoyment of the Premises arising from any entry into the
Premises by Landlord;

 

  (iii) Except in the case of an emergency, Landlord will comply with Tenant’s
reasonable security procedures in entering the Premises (other than for normal
cleaning and maintenance operations), provided that such procedures do not
materially adversely impact Landlord’s ability to enter the Premises as set
forth in this Lease; and

 

  (iv) In exercising any right which it has to enter the Premises, except in
case of emergency, Landlord shall in no event enter any Secure Areas (defined in
Section 17.2), as designated by Tenant in writing to Landlord, without being
accompanied by a representative of Tenant.

2.4 Rentable Area. Total Rentable Area of the Premises and the Building and
Complex are agreed to be the amounts set forth in Exhibit 1. Landlord and Tenant
agree that, as of the Execution Date of this Lease, the

 

1



--------------------------------------------------------------------------------

Premises are deemed to contain 44,488 rentable square feet and shall not be
remeasured during the initial Term of this Lease. Also see Section 29.17 hereof.

 

3. TERM OF LEASE

3.1 Definitions. As used in this Lease the following terms have the following
meanings:

(a) “Delivery Date” - The parties hereby acknowledge that Tenant is in
possession of the Premises pursuant to a Lease dated December 28, 1990, as
amended (collectively, the “Existing Lease”), the term of which Existing Lease
expires as of December 31, 2009.

(b) “Commencement Date” - January 1, 2010.

3.2 Term. The “Term” of this Lease shall commence on the Commencement Date, and
end on the Expiration Date as stated in Exhibit 1, unless extended or terminated
pursuant to the terms hereof.

 

4. CONDITION OF PREMISES

4.1 Condition of Premises. Whereas Tenant is in occupancy of the Premises,
notwithstanding anything to the contrary herein contained, Tenant shall take the
Premises “as-is”, in the condition in which the Premises are in as of the
Delivery Date, without any obligation on the part of Landlord to prepare or
construct the Premises for Tenant’s occupancy, and without any representation or
warranty by Landlord to Tenant as to the condition of the Premises or the
Building.

4.2 Landlord’s Contribution.

(a) Landlord’s Contribution. Commencing on the Commencement Date, Landlord
shall, in the manner hereinafter set forth, contribute up to Eight Hundred
Eighty-Nine Thousand Seven Hundred Sixty and  00/100 Dollars ($889,760.00)
(i.e., $20.00 per rentable square foot of the Premises) (“Landlord’s
Contribution”) towards the cost of leasehold improvements to be installed by
Tenant in the Premises and towards the cost of Tenant’s Illuminated Signage, as
defined in Section 17.4 (“Tenant’s Work”). Tenant shall have the right to apply
up to Four Hundred Forty-Four Thousand Eight Hundred Eighty and  00/100 Dollars
($444,880.00) of Landlord’s Contribution towards the cost of telecommunications
cabling and wiring and furniture and as a rent credit as set forth below.
Tenant’s Work shall be performed in accordance with Articles 12 and 13 hereof.
If the cost of Tenant’s Work exceeds the total amount of Landlord’s
Contribution, Landlord shall pay Landlord’s Percentage, as hereinafter defined,
of the amount shown on each requisition, up to the maximum amount of Landlord’s
Contribution. “Landlord’s Percentage” shall be a fraction, the numerator of
which is Landlord’s Contribution and the denominator of which is the total cost
of Tenant’s Work.

(b) Elevator Security System. Tenant shall have the right to install a security
system in the elevator lobbies on the second (2nd) and third (3rd) floors of the
Building (“Security System”) to include a video system, used to control access
to the Premises (“Tenant’s Security System Work”). Tenant’s Security System Work
shall be performed in accordance with Articles 12 and 13 hereof. Tenant shall,
at the expiration or earlier termination of the Term of the Lease, return the
Security System to Landlord in good order and condition, reasonable wear and
tear excepted.

(c) Landlord’s Security System Contribution. Landlord shall contribute up to
Twenty Thousand and  00/100 Dollars ($20,000.00) (“Landlord’s Security System
Contribution”) towards the cost of Tenant’s Security System Work.

(d) Requisition Payment. Provided that Tenant is not in default beyond
applicable notice and cure periods provided hereunder of its monetary or
material non-monetary obligations under this Lease at the time that Tenant
requests any requisition on account of Landlord’s Contribution and Landlord’s
Security System Contribution, Landlord shall pay the cost of the work shown on
each requisition (as hereinafter defined) submitted by Tenant to Landlord within
thirty (30) days of submission thereof by Tenant to Landlord. For the purposes
hereof,

 

2



--------------------------------------------------------------------------------

a “requisition” shall mean written documentation showing in reasonable detail
the costs of the improvements then installed by Tenant in the Premises. Each
requisition shall be accompanied by evidence reasonably satisfactory to Landlord
that all work covered by previous requisitions has been fully paid by Tenant.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each requisition in order to
verify the amount thereof. Tenant shall submit requisition(s) no more often than
monthly. Notwithstanding anything to the contrary herein contained:

(1) Landlord shall have no obligation to advance funds on account of Landlord’s
Contribution or Landlord’s Security System Contribution unless and until
Landlord has received the requisition in question, together with certifications
from Tenant’s architect, certifying that the work shown on the requisition has
been performed in accordance with applicable law and in accordance with Tenant’s
approved plans.

(2) Landlord shall pay Landlord’s Contribution and Landlord’s Security System
Contribution to Tenant, in the case of paid invoices submitted by Tenant, or to
Tenant’s contractor, in the case of unpaid invoices submitted by Tenant.

(3) Landlord shall have no obligation to pay Landlord’s Contribution or
Landlord’s Security System Contribution in respect of any requisition submitted
after December 31, 2010 (“Final Requisition Date”).

(4) Tenant shall not be entitled to any unused portion of Landlord’s
Contribution or Landlord’s Security System Contribution. Notwithstanding the
foregoing, after the Final Requisition Date, Tenant shall be entitled to apply
up to Four Hundred Forty-Four Thousand Eight Hundred Eighty and  00/100 Dollars
($444,880.00) of Landlord’s Contribution towards the next installment(s) of
Yearly Rent due under the Lease.

(e) Except for Landlord’s Contribution and Landlord’s Security System
Contribution, Tenant shall bear all other costs of Tenant’s Work. Landlord shall
have no liability or responsibility for any claim, injury or damage alleged to
have been caused by the particular materials, whether building standard or
non-building standard, selected by Tenant in connection with Tenant’s Work.

4.3 Plans and Specifications. Tenant shall be solely responsible for the
preparation of the final architectural, electrical and mechanical construction
drawings, plans and specifications (collectively, “plans”) necessary to
construct the Premises for Tenant’s occupancy, which plans shall be subject to
the reasonable approval by Landlord’s architect and engineers and shall comply
with their requirements to avoid aesthetic or other conflicts with the design
and function of the balance of the Building. Landlord’s approval is solely given
for the benefit of Landlord, and neither Tenant nor any third party shall have
the right to rely upon Landlord’s approval of Tenant’s plans for any purpose
whatsoever. Landlord’s architects and engineers shall respond to any plan
submission by Tenant within ten (10) days after Landlord’s receipt thereof. In
the event Landlord’s architect’s or engineers’ approval of Tenant’s plans is
withheld or conditioned, Landlord shall send written notification thereof to
Tenant and include a reasonably detailed statement identifying the reasons for
such refusal or condition, and Tenant shall promptly have the plans revised by
its architect to incorporate all reasonable objections and conditions presented
by Landlord and shall resubmit such plans to Landlord. Such process shall be
followed until the plans shall have been approved by Landlord’s architect and
engineers without unreasonable objection or condition. Without limiting the
foregoing, Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. If requested by
Tenant, Landlord’s architect will prepare the plans necessary for such
construction at Tenant’s cost. Whether or not the layout and plans are prepared
with the help (in whole or in part) of Landlord’s architect, Tenant agrees to
remain solely responsible for the timely preparation and submission of all such
plans and for all elements of the design of such plans and for all costs related
thereto. (The word “architect” as used in this Article 4 shall include an
interior designer or space planner.)

4.4 Preparation of Premises. Tenant shall pay to Landlord’s property manager an
administrative fee (“Administrative Fee”) equal to two percent (2%) of the hard
costs (e.g., labor, materials and general conditions,

 

3



--------------------------------------------------------------------------------

but specifically excluding architectural fees, engineering fees and permit fees)
of Tenant’s Work for the qualification of contractors selected by Tenant, review
of plans and construction schedules, coordination of building services and
coordination of base building tie-in with respect to Tenant’s Work. Tenant shall
select a general contractor and subcontractors subject to Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, the Administrative Fee shall not apply to those
portions of Tenant’s Work which are purely cosmetic in nature (“Cosmetic
Alterations”), such as paint and carpet.

4.5 Cost of Materials. Except for Landlord’s Contribution and Landlord’s
Security System Contribution, Tenant shall bear all other costs of preparing the
Premises for its occupancy in accordance with the final plans.

4.6 Tenant Payments of Construction Cost. Landlord shall have the same rights
and remedies which Landlord has upon the nonpayment of Yearly Rent and other
charges due under this Lease for nonpayment of any amounts which Tenant is
required to pay to Landlord or Landlord’s contractor in connection with any
construction in the Premises performed for Tenant by Landlord, Landlord’s
contractor or any other person, firm or entity after the Commencement Date.

4.7 Landlord’s Building Work

(i) Refurbishment of Restrooms: Landlord shall, at Landlord’s sole cost,
refurbish the core restrooms on the second (2nd) and (3rd) floors of the
Building using Building standard materials and finishes (“Landlord’s Restroom
Refurbishment Work”). Landlord’s architect shall specify the finishes and
colors; provided, however, that Tenant shall have the right to review said
finishes and colors prior to Landlord commencing Landlord’s Restroom
Refurbishment Work. If Tenant objects to Landlord’s selection of finishes and
colors, Tenant and Landlord shall work together to select mutually agreeable
finishes and colors. Landlord shall use reasonable efforts to complete
Landlord’s Restroom Refurbishment Work on or before December 31, 2010 (the
“Restroom Work Estimated Completion Date”); provided however, that Landlord’s
failure to complete Landlord’s Restroom Refurbishment Work on or before
December 31, 2010 shall not affect the validity of this Lease, nor shall Tenant
have any claims for abatement of rent or damages on account of the completion of
Landlord’s Restroom Refurbishment Work after December 31, 2010. Landlord’s
Restroom Refurbishment Work shall be performed at a time mutually agreed upon by
both Landlord and Tenant. In connection with Landlord’s Restroom Refurbishment
Work, Landlord shall coordinate such work with Tenant to minimize any disruption
of Tenant’s business, provided however, that Tenant shall not be entitled to any
diminution in rental value on account of the performance of Landlord’s Restroom
Refurbishment Work and any delay in the completion of Landlord’s Restroom
Refurbishment Work shall not delay the Commencement Date. In no event shall
Landlord have any liability to Tenant based upon the performance of Landlord’s
Restroom Refurbishment Work.

(ii) Roof Coating: The parties acknowledge that Landlord is, at Landlord’s cost
but subject to inclusion in Operating Costs, currently performing work
(“Landlord’s Roof Coating Work”) to coat the roof of the Building. Landlord
shall use reasonable efforts to complete Landlord’s Roof Coating Work on or
before December 31, 2009 (the “Roof Coating Work Estimated Completion Date”);
provided however, that Landlord’s failure to complete Landlord’s Roof Coating
Work on or before December 31, 2009 shall not affect the validity of this Lease,
nor shall Tenant have any claims for abatement of rent or damages on account of
the completion of Landlord’s Roof Coating Work after December 31, 2009.

(iii) Painting of Stairwells: Landlord shall, at Landlord’s cost but subject to
inclusion in Operating Costs, repaint and repair the stairwells in the Building
serving the Premises using building standard materials and finishes (“Landlord’s
Stairwell Work”). Landlord shall use reasonable efforts to complete Landlord’s
Stairwell Work on or before December 31, 2010 (the “Stairwell Work Estimated
Completion Date”); provided however, that Landlord’s failure to complete
Landlord’s Stairwell Work on or before December 31, 2010 shall not affect the
validity of this Lease, nor shall Tenant have any claims for abatement of rent
or damages on account of the completion of Landlord’s Stairwell Work after
December 31, 2010. Landlord’s Stairwell Work shall be performed at a time
mutually agreed upon by both Landlord and Tenant. In connection with Landlord’s
Stairwell Work, Landlord shall coordinate such work with Tenant to minimize any
disruption of Tenant’s business, provided however, that Tenant shall not be
entitled to any diminution in rental value on account of the performance of
Landlord’s Stairwell Work and any delay in the completion of Landlord’s
Stairwell Work shall not delay the

 

4



--------------------------------------------------------------------------------

Commencement Date. In no event shall Landlord have any liability to Tenant based
upon the performance of Landlord’s Stairwell Work.

(iv) HVAC Upgrade: Landlord shall, at Landlord’s sole cost, upgrade the existing
HVAC system in the Premises (“Landlord’s HVAC Work”) to be balanced to meet
Tenant’s specific configuration and to be upgraded to meet the following
standards:

(i) Temperature in Premises to be maintained at 73 degrees F DB +/-2 degrees
with indoor relative humidity at 38% when outdoor temperature is 95 degrees F,
DB or 76 degrees F WB (ASHRAE 1%); and

(ii) Winter indoor condition of 72 degrees F at 10 degrees F ambient outdoor
temperature.

Landlord shall use reasonable efforts to complete Landlord’s HVAC Work on or
before December 31, 2010 (the “HVAC Work Estimated Completion Date”); provided
however, that Landlord’s failure to complete Landlord’s HVAC Work on or before
December 31, 2010 shall not affect the validity of this Lease, nor shall Tenant
have any claims for abatement of rent or damages on account of the completion of
Landlord’s HVAC Work after December 31, 2010. Landlord’s HVAC Work shall be
performed at a time mutually agreed upon by both Landlord and Tenant. In
connection with Landlord’s HVAC Work, Landlord shall coordinate such work with
Tenant to minimize any disruption of Tenant’s business, provided however, that
Tenant shall not be entitled to any diminution in rental value on account of the
performance of Landlord’s HVAC Work. In no event shall Landlord have any
liability to Tenant based upon the performance of Landlord’s HVAC Work.

(v) Canopy Work: Landlord shall, at Landlord’s sole cost, replace the existing
canopy on the Library Street side of the Building and, subject to Tenant having
satisfied the Signage Preconditions (as defined in Section 17.4.B. hereof) with
respect to such sign, relocate one of Tenant’s existing signs to the Market
Street side of the Building (“Landlord’s Canopy Work”). Landlord shall use
reasonable efforts to complete Landlord’s Canopy Work on or before December 31,
2010 (the “Canopy Work Estimated Completion Date”); provided however, that
Landlord’s failure to complete Landlord’s Canopy Work on or before December 31,
2010 shall not affect the validity of this Lease, nor shall Tenant have any
claims for abatement of rent or damages on account of the completion of
Landlord’s Canopy Work after December 31, 2010.

(vi) Estimated Completion Dates. Each of the Restroom Work Estimated Completion
Date, the Roof Coating Work Estimated Completion Date, the Stairwell Work
Estimated Completion Date, the HVAC Work Estimated Completion Date and the
Canopy Work Estimated Completion Date, as the case may be, shall be extended
day-for-day for each day that Landlord is delayed in completing such work due to
causes beyond Landlord’s control, including the action or inaction of Tenant.
Except as specifically set forth in this Section 4.7, the failure to have any of
Landlord’s work described in this Section 4.7 completed by its applicable
Estimated Completion Date shall in no way (i) affect the validity of the Lease
or the obligations of Tenant hereunder, (ii) be construed in any way to extend
the Term of the Lease or the First Amendment Premises Commencement Date, or
(iii) give Tenant any claim against Landlord, and Landlord shall have no
liability to Tenant, by reason thereof.

(vii) Outside Dates for Performance. If any of Landlord’s work described in
subsections (i) - (v) above is not completed by the date three hundred sixty
(360) days after the applicable Estimated Completion Date (“Outside Completion
Date”), Tenant shall be entitled to a rent abatement following the Rent
Commencement Date of Two Hundred and  00/100 Dollars ($200.00) per day, for
every day for the period commencing as of the Restroom Work Outside Date, and
ending on the date that such work is substantially complete.

4.8 Right of Offset

In the event Landlord fails to pay any portion of Landlord’s Contribution when
the same is due and payable, then Tenant shall provide notice of such failure to
Landlord (“Payment Failure Notice”). The Payment Failure Notice shall state in
bold face, all capital letters at the top thereof: “WARNING: PAYMENT FAILURE
NOTICE. IF LANDLORD FAILS TO MAKE ANY PAYMENT OF LANDLORD’S CONTRIBUTION WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, TENANT MAY HAVE OFFSET
RIGHTS UNDER THE LEASE.” If Landlord does not (i) make the payment in question
within fifteen (15) business days after receipt of the Payment Failure Notice,
or (ii) submit the matter to arbitration in accordance 

 

5



--------------------------------------------------------------------------------

with Section 29.5 within fifteen (15) business days after receipt of the Payment
Failure Notice, Tenant will have the right to deduct any such amounts owing from
Landlord from the next installment(s) of Yearly Rent due or to become due
Landlord under this Lease until Tenant has deducted the fill amount owed by
Landlord.

4.9 Arbitration

Any disputes under this Article 4 shall be submitted to arbitration in
accordance with the provisions of Section 29.5 hereof. If Landlord fails to pay
any amount determined by the arbitrator(s) to be owed to Tenant by Landlord
(including interest thereon, if the arbitrator(s) so determine), Tenant will
have the right to deduct such amount from the next installment(s) of Yearly Rent
due or to become due Landlord under this Lease in accordance with the provisions
of Section 4.8 (including, without limitation, the notice provisions thereof)
until Tenant has deducted the full amount owed by Landlord.

 

5. USE OF PREMISES

5.1 Permitted Use. Tenant shall occupy and use the Premises for the Permitted
Use as stated in Exhibit 1 and for no other purposes. Without limiting the
generality of the foregoing, Tenant agrees that it shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used for the
preparation or dispensing of food, except that Tenant may, with Landlord’s prior
written consent, which consent shall not be unreasonably withheld, install at
its own cost and expense so-called hot-cold water fountains, coffee makers and
commonly used pantry equipment (excluding, however, stovetops, hot plates, ovens
or toaster ovens) for the preparation of beverages and foods, provided that no
cooking, frying, etc., are carried on in the Premises to such extent as requires
special exhaust venting.

5.2 Prohibited Uses. Notwithstanding any other provision of this Lease, Tenant
shall not use, or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
Premises or the Building or any part thereof (including, without limitation, any
materials, appliances or equipment used in the construction or other preparation
of the Premises and furniture and carpeting): (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the Premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) which, in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building or Premises; or
with the use or occupancy of any of the other areas of the Building, or occasion
discomfort, inconvenience or annoyance, or injury or damage to any occupants of
the Premises or other tenants or occupants of the Building; or (iv) which is
inconsistent with the maintenance of the Building as an office building of the
first class in the quality of its maintenance, use, or occupancy. Tenant shall
not install or use any electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment, interference,
discomfort, inconvenience, annoyance or injury.

5.3 Licenses and Permits. Tenant shall be responsible for obtaining and
maintaining any governmental license or permit required for the proper and
lawful conduct of Tenant’s business and shall at all times comply with the terms
and conditions of each such license or permit. Tenant shall use the Premises in
accordance with all applicable laws.

 

6. RENT

Commencing on the Rent Commencement Date and continuing throughout the Term,
Tenant shall pay the Yearly Rent and other charges, at the rate stated in
Exhibit 1, to Landlord monthly, in advance, without demand on the first day of
each month. Notwithstanding the foregoing, Tenant shall pay the first monthly
installment of rent on the execution of this Lease. Rent shall be prorated for
any partial calendar month during the Term. The rent shall be payable to
Landlord or, if Landlord shall so direct in writing, to Landlord’s agent or
nominee, at the office of Landlord or such place as Landlord may designate in
writing from time to time, without offset or deduction. Yearly Rent and any
other sums due hereunder not paid on or before the date due shall bear interest
for each month or fraction thereof from the due date until paid computed at the
annual rate of five (5) percentage points over the so-called Wall Street Journal
prime rate or at any applicable lesser maximum legally permissible rate for
debts of this

 

6



--------------------------------------------------------------------------------

nature. In addition, if Tenant fails to pay installment of rent or any other
sums due hereunder when due, Tenant shall pay Landlord an administration fee
equal to five percent (5%) of the past due amount.

 

7. SECURITY DEPOSIT

7.1 Cash Security Deposit.

Tenant shall, at the time that Tenant executes and delivers this Lease to
Landlord, pay to Landlord a security deposit (the “Security Deposit”) in the
amount set forth in Exhibit 1 securing Tenant’s obligations under this Lease. In
no event shall the Security Deposit be deemed to be a prepayment of rent or a
measure of liquidated damages. Tenant agrees that no interest shall accrue on
the Security Deposit and that Landlord shall have the right to commingle the
Security Deposit with other funds of Landlord. In the event that Tenant shall
default in any of its obligations under this Lease, Landlord shall have the
right, without prior notice to Tenant, to apply the Security Deposit (or any
portion thereof) towards the cure of any such default. Tenant shall promptly,
upon notice from Landlord, pay to Landlord any amount so applied by Landlord in
order to restore the full amount of the Security Deposit. In addition, in the
event of a termination based upon the default of Tenant under this Lease, or a
rejection of this Lease pursuant to the provisions of the Federal Bankruptcy
Code, Landlord shall have the right to apply the Security Deposit (from time to
time, if necessary) to cover the full amount of damages and other amounts due
from Tenant to Landlord under this Lease. Any amounts so applied shall, at
Landlord’s election, be applied first to any unpaid rent and other charges which
were due prior to the filing of the petition for protection under the Federal
Bankruptcy Code. The application of all or any part of the Security Deposit to
any obligation or default of Tenant under this Lease shall not deprive Landlord
of any other rights or remedies Landlord may have or constitute a waiver by
Landlord. Provided that Tenant is not in default of any of its obligations under
this Lease at the expiration of the Term, Landlord shall refund to Tenant any
portion of the Security Deposit which Landlord is then holding.

7.2 Letter of Credit.

(a) In lieu of a cash Security Deposit, Tenant may deliver to Landlord an
Irrevocable Standby Letter of Credit (the “Letter of Credit”). If Tenant has
already provided Landlord with a cash Security Deposit, Tenant may replace that
with a Letter of Credit meeting the requirements hereof, and upon receipt of
such Letter of Credit, Landlord shall return the cash Security Deposit which it
is then holding to Tenant. Alternatively, Tenant may provide the Letter of
Credit in lieu of a cash Security Deposit on the date that Tenant executes and
delivers this Lease to Landlord. The Letter of Credit shall be (1) in the form
attached hereto as Exhibit 6, with such changes thereto as may be reasonably
acceptable to Landlord, (2) issued by a bank approved in writing by Landlord
with an investment grade credit rating from Moody’s (i.e., a rating of Baa3 or
above), S&P (i.e., a rating of BBB- or above), or Fitch (i.e., a rating of BBB-
or above) (an “Acceptable Bank”), (3) upon which presentment may be made in
Boston, MA, Washington, DC, or elsewhere in the continental United States if
presentation may be made by overnight courier (e.g., Federal Express), (4) in
the amount set forth in Exhibit 1, and (5) for a term of at least one (1) year,
subject to automatic extension in accordance with the terms of the Letter of
Credit. If the issuer of the Letter of Credit ceases to qualify as an Acceptable
Bank or becomes subject to insolvency or receivership proceedings of any sort,
Tenant shall be required to deliver a substitute Letter of Credit satisfying the
conditions hereof (the “Substitute Letter of Credit”) within fifteen
(15) business days after notice thereof from Landlord. If the issuer of the
Letter of Credit gives notice of its election not to renew such Letter of Credit
for any additional period, Tenant shall be required to deliver a Substitute
Letter of Credit at least thirty (30) days prior to the expiration of the term
of such Letter of Credit. If Tenant fails to furnish such renewal or replacement
by the applicable deadline set forth above, Landlord may draw upon such Letter
of Credit and hold the proceeds thereof (the “Security Proceeds”) as a cash
Security Deposit pursuant to the terms of Section 7.1. Tenant agrees that it
shall maintain the Letter of Credit, in the full amount required hereunder, in
effect until a date which is at least sixty (60) days after the Termination Date
of this Lease. Tenant’s failure to maintain or replace the Letter of Credit as
required hereunder shall be treated as a failure to pay rent for purposes of
Landlord’s remedies.

(b) If Tenant is in default of its obligations under this Lease, then Landlord
shall have the right, at any time after such event, without giving any further
notice to Tenant, to draw down from the Letter of Credit (or Substitute Letter
of Credit or Additional Letter of Credit, as defined below, as the case may be)
(i) the amount necessary to cure such default or (ii) if such default cannot
reasonably be cured by the expenditure of money, the

 

7



--------------------------------------------------------------------------------

amount which, in Landlord’s opinion, is necessary to satisfy Tenant’s liability
in account thereof. In the event of any such draw by Landlord, Tenant shall,
within fifteen (15) business days of written demand therefor, deliver to
Landlord an additional Letter of Credit satisfying the foregoing conditions (the
“Additional Letter of Credit”), except that the amount of such Additional Letter
of Credit shall be the amount of such draw. In addition, in the event of a
termination based upon the default of Tenant under this Lease, or a rejection of
this Lease pursuant to the provisions of the Federal Bankruptcy Code, Landlord
shall have the right to draw upon the Letter of Credit (from time to time, if
necessary) to cover the full amount of damages and other amounts due from Tenant
to Landlord under this Lease. Any amounts so drawn shall, at Landlord’s
election, be applied first to any unpaid rent and other charges which were due
prior to the filing of the petition for protection under the Federal Bankruptcy
Code. Tenant hereby covenants and agrees not to oppose, contest or otherwise
interfere with any attempt by Landlord to draw down from said Letter of Credit
including, without limitation, by commencing an action seeking to enjoin or
restrain Landlord from drawing upon said Letter of Credit. Tenant also hereby
expressly waives any right or claim it may have to seek such equitable relief.
In addition to whatever other rights and remedies Landlord may have against
Tenant if Tenant breaches its obligations under this paragraph, Tenant hereby
acknowledges that it shall be liable for any and all damages which Landlord may
suffer as a result of any such breach.

(c) Upon request of Landlord, Tenant shall, at its expense, cooperate with
Landlord in obtaining an amendment to or replacement of any Letter of Credit
which Landlord is then holding so that the amended or new Letter of Credit
reflects the name of any new owner of the Building.

(d) To the extent that Landlord has not previously drawn upon any Letter of
Credit, Substitute Letter of Credit, Additional Letter of Credit or Security
Proceeds (collectively, the “Collateral”) held by Landlord, Landlord shall
return such Collateral to Tenant on the expiration of the Term, less any amounts
due from Tenant hereunder.

(e) In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent or a measure of liquidated damages.

7.3 Reduction of Security Deposit.

Subject to the remaining terms of this Article 7, and provided that all of the
following conditions are met: (i) Tenant has not been in default of its
obligation to pay Yearly Rent and other charges due under this Lease during the
twelve (12) month period immediately preceding the effective date of any
potential reduction of the Security Deposit, and (ii) Tenant has not, during the
twenty-four (24) month period immediately preceding the effective date of any
potential reduction of the Security Deposit, been in default of any of its
obligations under the Lease beyond any applicable notice and cure period, and
(iii) Tenant has not, during the Term of the Lease, been in default of any of
its obligations under the Lease beyond any applicable notice and cure period
more than twice (“Reduction Conditions”), Tenant shall have the right to reduce
the amount of the Security Deposit to the following amount on the following
date: (i) Fifty Thousand and 00/100 Dollars ($50,000.00) effective as of
January 1, 2012, and (ii) Twenty-Five Thousand and 00/100 Dollars ($25,000.00)
effective as of January 1, 2014. Any reduction in the Security Deposit shall be
accomplished as follows: (a) for a cash Security Deposit, Tenant shall request
such reduction in a written notice to Landlord, and if Landlord determines that
the Reduction Conditions have been met, Landlord shall provide a partial refund
to Tenant promptly thereafter, and (b) for a Security Deposit in the form of a
Letter of Credit, Tenant shall request such reduction in a written notice to
Landlord, and if Landlord determines that the Reduction Conditions have been
met, Landlord shall so notify Tenant, whereupon Tenant shall provide Landlord
with a Substitute Letter of Credit in the reduced amount, or an amendment to the
Letter of Credit reducing it to the reduced amount.

 

8. SERVICES FURNISHED BY LANDLORD

8.1 Electric Current.

(a) Landlord shall provide electric current at no charge (except as set forth in
Article 9 hereof) to Tenant for a load of 3.6 watts per usable square foot of
the Premises for plugs and 2.4 watts per usable square foot of the Premises for
lights. Such electricity shall be available twenty-four (24) hours per day,
seven (7) days per week, three hundred sixty-five (365) days per year, subject
to the remainder of this Article 8. Landlord

 

8



--------------------------------------------------------------------------------

represents to Tenant that Tenant’s current intensity and manner of use of the
Premises does not constitute electrical usage in excess of such amounts.

(b) If Tenant shall require electric current for use in the Premises in excess
of such quantity to be furnished for such use as hereinabove provided and if
(i) in Landlord’s reasonable judgment, Landlord’s facilities are inadequate for
such excess requirements or (ii) such excess use shall result in an additional
burden on the Building air conditioning system and additional cost to Landlord
on account thereof, then, as the case may be, (x) Landlord, upon written request
and at the sole cost and expense of Tenant, will furnish and install such
additional wire, conduits, feeders, switchboards and appurtenances as reasonably
may be required to supply such additional requirements of Tenant if current
therefor be available to Landlord, provided that the same shall be permitted by
applicable laws and insurance regulations and shall not cause damage to the
Building or the Premises or cause or create a dangerous or hazardous condition
or entail excessive or unreasonable alterations or repairs or interfere with or
disturb other tenants or occupants of the Building or (y) Tenant shall reimburse
Landlord for such additional cost, as aforesaid. In the case of any additional
electrical equipment being installed by or for Tenant, all the electricity
serving such equipment shall be submetered, at Tenant’s sole cost and expense,
and Tenant shall reimburse Landlord for the cost of electricity consumed by such
equipment as shown on such submeter.

(c) Landlord, at Landlord’s expense and upon Tenant’s request, shall purchase
and install all building standard replacement lamps of types generally
commercially available used in the Premises.

(d) Except as set forth in Section 8.8, Landlord shall not in any way be liable
or responsible to Tenant for any loss, damage or expense which Tenant may
sustain or incur if the quantity, character, or supply of electrical energy is
changed or is no longer available or suitable for Tenant’s requirements.

(e) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, conditioned, or delayed, and Tenant
will promptly advise Landlord of any other alteration or addition to such
electrical equipment and/or appliances.

8.2 Water.

Landlord shall furnish cold water for ordinary premises, cleaning, toilet,
lavatory and drinking purposes and hot water for the core restroom sinks. If
Tenant requires, uses or consumes water for any purpose other than for the
aforementioned purposes, Landlord may (i) assess a reasonable charge for the
additional water so used or consumed by Tenant or (ii) install a water meter and
thereby measure Tenant’s water consumption for all purposes. In the latter
event, Landlord shall pay the cost of the meter and the cost of installation
thereof and shall keep said meter and installation equipment in good working
order and repair. Tenant agrees to pay for water consumed, as shown on said
meter, together with the sewer charge based on said meter charges, as and when
bills are rendered, and on default in making such payment Landlord may pay such
charges and collect the same from Tenant. All piping and other equipment and
facilities for use of water outside the Building core (“Premises Water Uses”)
will be installed and maintained by contractors approved by Landlord at Tenant’s
sole cost and expense. Landlord and Tenant agree that, as of the Execution Date
of this Lease, the Premises Water Uses consist of three (3) kitchens and five
(5) water coolers.

8.3 Elevators, Heat, and Cleaning.

(a) “Business Hours” shall be defined as Mondays-Fridays (other than Building
Holidays, as hereinafter defined) during the hours between 8:00 a.m. and 6:00
p.m. and on Saturdays (other than Building Holidays) during the hours between
9:00 a.m. and 1:00 p.m. “Building Holidays” shall include New Year’s Day,
Inauguration Day, Martin Luther King Day, Presidents’ Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day and
Christmas Day, and any other day declared a holiday by the federal government or
the Commonwealth of Virginia.

(b) Landlord at its expense shall: (i) provide necessary elevator facilities
during Business Hours, as hereinafter defined, and have one elevator in
operation available for Tenant’s non-exclusive use at all

 

9



--------------------------------------------------------------------------------

other times; (ii) furnish heat (substantially equivalent to that being furnished
in comparably aged, similarly equipped office buildings in the Reston, Virginia
market area to the Premises during the normal heating season during Business
Hours; and (iii) cause the office areas of the Premises to be cleaned on
Mondays-Fridays (except for Building Holidays) provided the same are kept in
reasonable order by Tenant substantially in accordance with the cleaning
standards attached hereto as Exhibit 7, as the same may change from time to
time.

8.4 Air Conditioning. Landlord shall furnish to and distribute in the Premises
air conditioning as normal seasonal changes may require during Business Hours
when air conditioning may reasonably be required for the comfortable occupancy
of the Premises by Tenant, in accordance with section 4.7(iv) above. Tenant
agrees to close the blinds when necessary because of the sun’s position,
whenever the air conditioning system is in operation, and to abide by all the
reasonable regulations and requirements which Landlord may prescribe for, the
proper functioning and protection of the air conditioning system.

8.5 Additional Heat. Cleaning and Air Conditioning Services.

(a) Landlord will use reasonable efforts, upon one (1) business day’s advance
written notice from Tenant of its requirements in that regard, to furnish
additional heat, cleaning or air conditioning services to the Premises on days
and at times other than as above provided.

(b) Tenant will pay to Landlord a reasonable charge (i) for any such additional
heat, cleaning or air conditioning service required by Tenant on an hourly basis
at the prevailing hourly rate, (ii) for any extra cleaning of the Premises
required because of the carelessness or indifference of Tenant or because of the
nature of Tenant’s business, and (iii) for any cleaning done at the request of
Tenant of any portions of the Premises which may be used for storage, a shipping
room or other non-office purposes. If the cost to Landlord for cleaning the
Premises shall be increased due to the installation in the Premises, at Tenant’s
request, of any materials or finish other than those which are building
standard, Tenant shall pay to Landlord an amount equal to such increase in cost.
Landlord hereby represents to Tenant that, as of the Execution Date of this
Lease, the current charge for overtime heating and cooling is $42.00 per hour,
per floor ($21.00 per half floor) (subject to Landlord’s right, from time to
time, to increase such charge to reflect increases in the cost of providing such
services).

8.6 Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed and maintained by contractors approved by Landlord at Tenant’s sole
cost and expense, or, at Landlord’s option, by Tenant at Tenant’s sole cost and
expense, but in either case, only if, in Landlord’s reasonable judgment, the
same will not cause damage or injury to the Building or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations, repairs or
expense or interfere with or disturb other tenants; and Tenant shall reimburse
Landlord in such an amount as will compensate Landlord for the cost incurred by
Landlord in operating such additional air conditioning equipment. All such
equipment shall be submetered as provided in Section 8.1 hereof.

8.7 Repairs. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, Landlord shall keep and maintain the roof,
exterior walls, structural floor slabs, columns, elevators, public stairways and
corridors, public lavatories, equipment (including, without limitation,
sanitary, electrical, heating, air conditioning, or other systems) and other
common facilities of both the Building and the Common Areas in good condition
and repair.

8.8 Interruption or Curtailment of Services. (a) When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, or of difficulty or inability in securing supplies or labor, or of
strikes, or of any other cause beyond the reasonable control of Landlord,
whether such other cause be similar or dissimilar to those hereinabove
specifically mentioned until said cause has been removed, Landlord reserves the
right to interrupt, curtail, stop or suspend (i) the furnishing of heating,
elevator, air conditioning, and cleaning services and (ii) the operation of the
plumbing and electric systems. Landlord shall exercise reasonable diligence to
eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but there shall be no diminution or abatement of rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of Tenant’s

 

10



--------------------------------------------------------------------------------

obligations hereunder reduced, and Landlord shall have no responsibility or
liability for any such interruption, curtailment, stoppage, or suspension of
services or systems.

(b) Notwithstanding anything to the contrary in this Lease contained, if (i) the
Premises shall lack any service which Landlord is required to provide hereunder
(thereby rendering the Premises or a portion thereof untenantable), or
(ii) Landlord shall make any repairs or alterations to the Premises or the
Building which render the Premises or a portion thereof untenantable, or
(iii) Landlord shall fail to make any repairs or alterations to the Premises or
the Building which Landlord is required to make hereunder, and such failure
renders the Premises or a portion thereof untenantable (any of the foregoing, a
“Use Interruption”) so that, for the Landlord Use Interruption Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant’s
business is materially adversely affected and if Tenant ceases to use the
affected portion of the Premises during the period of untenantability as the
direct result of such Use Interruption, then, provided that Tenant ceases to use
the affected portion of the Premises during the entirety of the Landlord Use
Interruption Cure Period and that such untenantability and Landlord’s inability
to cure such condition is not caused by the fault or neglect of Tenant or
Tenant’s agents, employees or contractors, Yearly Rent, Operating Expense Excess
and Tax Excess shall thereafter be abated in proportion to such untenantability
until such condition is cured sufficiently to allow Tenant to occupy the
affected portion of the Premises. For the purposes hereof, the “Landlord Use
Interruption Cure Period” shall be defined as five (5) consecutive business days
after Landlord’s receipt of written notice from Tenant of the condition causing
untenantability in the Premises, provided however, that the Landlord Use
Interruption Cure Period shall be ten (10) consecutive business days after
Landlord’s receipt of written notice from Tenant of such condition causing
untenantability in the Premises if either the condition was caused by causes
beyond Landlord’s control or Landlord is unable to cure such condition as the
result of causes beyond Landlord’s control.

(c) The provisions of Subparagraph (b) of this Section 8.8 shall not apply in
the event of untenantability caused by fire or other casualty, or taking (see
Articles 18 and 20). The remedies set forth in this Section 8.8 shall be
Tenant’s sole remedies in the event of a Service Interruption.

8.9 Energy Conservation. Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such policies, programs and measures as may be necessary, required,
or expedient for the conservation and/or preservation of energy or energy
services, or as may be necessary or required to comply with applicable codes,
rules, regulations or standards.

8.10 Miscellaneous. All services provided by Landlord to Tenant are based upon
an assumed maximum premises population of one person per two hundred
(200) square feet of Total Rentable Area of the Premises (one person per one
hundred fifty (150) square feet of Total Rentable Area of the Premises for air
conditioning), which limit Tenant shall in no event exceed.

8.11 Access So long as Tenant shall comply with Landlord’s reasonable security
program for the Building, Tenant shall have access to the Premises and the
Garage (as defined below) twenty-four (24) hours per day, three hundred
sixty-five (365) days per year during the Term of this Lease, except in an
emergency. The Building is currently accessed by an electronic access system
wherein tenants are permitted access to the Building by presenting electronic
access cards at the electronic card readers.

 

9. OPERATING COSTS AND TAXES

9.1 Definitions. As used in this Article 9, the words and terms which follow
mean and include the following:

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
Term of this Lease.

(b) “Operating Costs in the Base Year” shall be the amount as stated in Exhibit
1.

(c) “Tenant’s Proportionate Share” shall be the percentage as stated in Exhibit
1.

 

11



--------------------------------------------------------------------------------

(d) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the land on which it stands and upon
any personal property of Landlord located at the Complex used in the operation
thereof, or Landlord’s interest in the Building or such personal property;
charges, fees and assessments for transit, housing, police, fire or other
governmental services or purported benefits to the Building; service or user
payments in lieu of taxes; any assessments in connection with any business
improvement district in which the Building may be located; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operating, use or occupancy of the Building or based upon rentals
derived therefrom, which are or shall be imposed by National, State, Municipal
or other authorities. “Taxes” shall not include any franchise, rental, income or
profit tax, capital levy or excise, provided, however, that any of the same and
any other tax, excise, fee, levy, charge or assessment, however described, that
may in the future be levied or assessed as a substitute for or an addition to,
in whole or in part, any tax, levy or assessment which would otherwise
constitute “Taxes,” whether or not now customary or in the contemplation of the
parties on the Execution Date of this Lease, shall constitute “Taxes,” but only
to the extent calculated as if the Building and the land upon which it stands is
the only real estate owned by Landlord. “Taxes” shall also include expenses of
tax abatement or other proceedings contesting assessments or levies. Wherever
the term “Building” is used in determining Taxes, it shall mean Taxes specific
to the actual Building, or the equitably prorated and apportioned portion of
those Taxes which apply to the Building together with other buildings or
properties. If Tenant’s Proportionate Share is determined based on something
other than the square footage of the Building (for example, on the Office
Portions of the Complex), then the term “Building” shall mean the equitably
prorated and apportioned portion of Taxes allocable to such other area. Taxes
under this Lease are determined by aggregating the Taxes for the Office Portions
of the Complex. The “Office Portions of the Complex” are the office areas of the
Buildings in the Complex owned by Landlord; currently these are One Fountain
Square, Two Fountain Square and 1805 Library Street, subject to change from time
to time. Tenant’s Proportionate Share is based upon the Total Rentable Area of
the Premises divided by the Total Rentable Area of the Office Portions of the
Complex, as the same may change from time to time.

(e) “Tax Base” shall be the amount stated in Exhibit 1 and shall apply to a Tax
Period of twelve (12) months. Tax Base shall be reduced pro rata if and to the
extent that the Tax Period contains fewer than twelve (12) months.

(f) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the Term of this Lease, the first such Tax Period
being the one in which the Rent Commencement Date occurs.

(g) “Operating Costs”:

(1) Definition of Operating Costs. “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building including, without limitation, vehicular and pedestrian passageways
related to the Building, related equipment, facilities and appurtenances,
elevators, cooling and heating equipment. In the event that Landlord or
Landlord’s managers or agents perform services for the benefit of the Building
off-site which would otherwise be performed on-site (e.g., accounting), the cost
of such services shall be reasonably allocated among the properties (if more
than one) benefiting from such service and the amount allocable to the Office
Portions of the Complex shall be included in Operating Costs. Operating Costs
shall include, without limitation, those categories of “Specifically Included
Categories of Operating Costs”, as set forth below, but shall not include
“Excluded Costs,” as hereinafter defined. If Landlord incurs Operating Costs for
the Building together with one or more other buildings or properties, the shared
costs and expenses shall be equitably prorated and apportioned between the
Building and the other buildings or properties. Wherever the term “Building” is
used in determining Operating Costs, it shall mean Operating Costs specific to
the actual Building, or the equitably prorated and apportioned portion of those
costs which apply to the Building together with other buildings or properties.
If Tenant’s Proportionate Share is determined based on something other than the
square footage of the Building (for example, on the Office Portions of the
Complex), then the term “Building” shall mean the equitably prorated and
apportioned portion

 

12



--------------------------------------------------------------------------------

of costs allocable to such other area. Operating Costs under this Lease are
determined by aggregating the Operating Costs for the Office Portions of the
Complex.

(2) Definition of Excluded Costs. “Excluded Costs” shall be defined as the
following:

 

  (i) Costs of renovating or otherwise improving, decorating, painting or
redecorating space for tenants or other occupants of the Building.

 

  (ii) Leasing fees or commissions, advertising and promotional expenses, legal
fees, the cost of tenant improvements, build out allowances, moving expenses,
assumption of rent under existing leases and other concessions incurred in
connection with leasing space in the Building.

 

  (iii) Any advertising, promotional or marketing expenses for the Building.

 

  (iv) Expenses in connection with services or other benefits of a type which
are not provided Tenant but which are provided to another tenant or occupant.

 

  (v) Any cost or expense to the extent that Landlord is reimbursed other than
as a payment for Operating Costs, including, but not limited to, (i) work or
services performed for any tenant (including Tenant) at such tenant’s cost,
(ii) the cost of any item for which Landlord is paid or reimbursed by
warranties, service contracts, insurance proceeds or otherwise, (iii) increased
insurance premiums or taxes assessed specifically to any tenant of the Building,
(iv) charges (including applicable taxes) for electricity, water and other
utilities for which Landlord is reimbursed by any tenant; and (v) costs incurred
in connection with the making of repairs which are the reimbursed by another
tenant of the Building.

 

  (vi) Landlord’s general overhead except as it directly relates to the
operation and management of the Building, Tenant hereby acknowledging that
Operating Costs shall include a management fee.

 

  (vii) Interest on debt or amortization payments on any mortgage or mortgages
(except to the extent that such interest is included together with the
amortization of capital expenditures which are permitted to be passed through
pursuant to the provisions of this Article 9).

 

  (viii) Fixed or percentage rent under any ground or underlying lease or
leases.

 

  (ix) All capital expenditures, depreciation and amortization, except as
otherwise explicitly provided in this Article 9.

 

  (x) Costs of selling, syndicating, financing, refinancing, mortgaging or
hypothecating any of Landlord’s interest in all or any part of the Building,
including, but not limited to, points and commissions in connection therewith.

 

  (xi) Estate, succession, inheritance, profit, use, occupancy, franchise, gross
receipts, capital gains, and transfer taxes imposed upon Landlord.

 

  (xii) The costs of the initial construction of the Building.

 

13



--------------------------------------------------------------------------------

  (xiii) Replacement or contingency reserves or any bad debt loss, rent loss or
reserves for bad debts or rent loss.

 

  (xiv) Overhead and profit increment paid to subsidiaries or affiliates of
Landlord for services on or to the real property, to the extent only that the
costs of such services exceed competitive costs of such services were they not
so rendered by a subsidiary or affiliate (provided however, that this
subparagraph (xiv) shall not apply to the management fee, which shall be
governed by Section 9.1 (g)(4)).

 

  (xv) Wages, salaries, or other compensation paid to any executive employees
above the grade of general manager, except that if any such employee performs a
service which would have been performed by an outside consultant, the
compensation paid to such employee for performing such service shall be included
in Operating Costs, to the extent only that the cost of such service does not
exceed competitive cost of such service had such service been rendered by an
outside consultant.

 

  (xvi) Attorneys’ fees, costs and disbursements, damages, penalties and other
expenses incurred in connection with negotiations or disputes with tenants,
other occupants, or prospective tenants or occupants.

 

  (xvii) Any fines or penalties incurred due to (a) violations by Landlord of
any governmental rule or regulation, or (b) the gross negligence or willful
misconduct of the Landlord or its agents, contractors, or employees.

 

  (xviii) Landlord’s charitable and political contributions.

 

  (xix) All costs of purchasing major sculptures, paintings or other major works
or objects of art (as opposed to decorations purchased or leased by Landlord for
display in the common areas of the Building).

(3) Capital Expenditures. Capital expenditures for replacements of existing
capital items shall not be included in Operating Costs. If a new capital item is
acquired which does not replace another capital item which was worn out, has
become obsolete, etc., then there shall be included in Operating Costs for each
Operating Year in which and after such capital expenditure is made the Annual
Charge-Off of such capital expenditure.

(i) Limitation. Notwithstanding anything to the contrary herein contained, with
respect to a new (i.e., as opposed to replacement) capital expenditure, such
capital expenditure shall be included in Operating Costs only if:

 

  (x) the new capital item being acquired is required by law first enacted or
adopted after the date of this Lease; or

 

  (y) The new capital item is reasonably projected to reduce Operating Costs.

(ii) Annual Charge-Off. “Annual Charge-Off” shall be defined as the annual
amount of principal and interest payments which would be required to repay a
loan (“Capital Loan”) in equal monthly installments over the Useful Life, as
hereinafter defined, of the capital item in question on a level payment direct
reduction basis at an annual interest rate equal to the Capital Interest Rate,
as hereinafter defined, where the

 

14



--------------------------------------------------------------------------------

initial principal balance is the cost of the capital item in question. However,
if Landlord reasonably concludes on the basis of engineering estimates that a
particular capital expenditure will effect savings in Building operating costs
including, without limitation, energy-related costs, and that such projected
savings will, on an annual basis (“Projected Annual Savings”), exceed the Annual
Charge-Off of such capital expenditure computed as aforesaid, then and in such
event, the Annual Charge-Off shall be increased to an amount equal to the
Projected Annual Savings; and in such circumstances, the increased Annual
Charge-Off (in the amount of the Projected Annual Savings) shall be made for
such period of time as it would take to fully amortize the cost of the capital
item in question, together with interest thereon at the Capital Interest Rate as
aforesaid, in equal monthly payments, each in the amount of one-twelfth
( 1/12th) of the Projected Annual Savings, with such payments being applied
first to interest and the balance to principal.

(iii) Useful Life. “Useful Life” shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item.

(iv) Capital Interest Rate. “Capital Interest Rate” shall be defined as an
annual rate of either two (2) percentage points over the so-called Wall Street
Journal prime rate at the time the capital expenditure is made or, if the
capital item is acquired through third-party financing, then the actual
(including fluctuating) rate paid by Landlord in financing the acquisition of
such capital item.

(4) “Specifically Included Categories of Operating Costs.” Operating Costs shall
include, but not be limited to, the following:

Taxes (other than real estate taxes): Sales, Federal Social Security,
Unemployment and Old Age Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by Landlord (collectively, “Employment
Taxes”) and reasonably applicable to the Building (for example, if an employee
allocates his/her time equally between the Building and another building,
one-half ( 1/2) of Employment Taxes with respect to such employee will be
allocated to the Building) on account of all employees of Landlord and/or
Landlord’s managing agent at or below the level of general manager, who directly
or indirectly are employed on account of the Building, except that taxes levied
upon the net income of Landlord and taxes withheld from employees, and “Taxes”
as defined in Section 9.1(d) shall not be included herein.

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

Wages: Wages and the cost of all employee benefits of all employees of Landlord
and/or Landlord’s managing agent at or below the level of general manager who
are employed in on account of and reasonably applicable to the Building.

Cleaning: The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

Management Fee: The cost of professional management of the Building in an amount
equal to the current market rates for management fees charged by landlords of
comparable

 

15



--------------------------------------------------------------------------------

first-class office buildings in the same geographical area as the Building, but
in no event less than three percent (3%) of the gross revenues of the Building.

Administrative Costs: The cost of office expense, including, without limitation,
rent, business supplies and equipment.

Electricity: The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the Premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, but not including electric current which is paid for
directly to the utility by any occupant of the Building. If and so long as
Tenant is billed directly by the electric utility for its own consumption as
determined by its separate meter, or billed directly by Landlord as determined
by a check meter, then Operating Costs shall include only Building and public
area electric current consumption and not any demised premises electric current
consumption. Wherever separate metering is unlawful, prohibited by utility
company regulation or tariff or is otherwise impracticable, relevant consumption
figures for the purposes of this Article 9 shall be determined by fair and
reasonable allocations and engineering estimates made by Landlord. Furthermore,
if and to the extent that the Operating-Costs-in-the-Base-Year figure shall
include any component representing the cost to Landlord of electric current
supplied to any tenant’s premises under so-called “rent-inclusion” lease
arrangements, then if such cost is eliminated from Operating Costs in an
Operating Year in accordance with the foregoing provisions, the figure for
Operating Costs in the Base Year for the purposes of this Article 9 shall
likewise be reduced by the amount for such cost component.

Insurance, etc.: Fire, casualty, liability, rent loss and such other insurance
as may from time to time be required by lending institutions on office buildings
in Reston, Virginia and which are comparable to the Building.

Other: All other expenses customarily incurred in connection with the operation
and maintenance of first-class office buildings in Reston, Virginia, including,
without limitation, insurance deductible amounts.

(5) Gross-Up Provision. Notwithstanding the foregoing, in determining the amount
of Operating Costs for any calendar year or portion thereof falling within the
Term (including Operating Costs in the Base Year), if less than ninety-five
percent (95%) of the Rentable Area of the Building shall have been occupied by
tenants at any time during the period in question, then, Operating Costs for
such period shall be adjusted to equal the amount Operating Costs would have
been for such period had occupancy been ninety-five percent (95%) throughout
such period. The extrapolation of Operating Costs under this paragraph shall be
performed by appropriately adjusting the cost of those components of Operating
Costs that are impacted by changes in the occupancy of the Building.

9.2 Tax Excess. If in any Tax Period the Taxes exceed the Tax Base, Tenant shall
pay to Landlord Tenant’s Proportionate Share of such excess, such amount being
hereinafter referred to as “Tax Excess”. Tax Excess shall be due within thirty
(30) days after billed to Tenant by Landlord. In implementation and not in
limitation of the foregoing, Tenant shall remit to Landlord pro rata monthly
installments on account of projected Tax Excess, calculated by Landlord on the
basis of the most recent Tax data available. Landlord shall furnish to Tenant,
after the end of each year, a statement setting forth in reasonable detail the
basis for the computation of Tax Excess. If the total of such monthly
remittances on account of any Tax Period is greater than the actual Tax Excess
for such Tax Period, Tenant may credit the difference against the next
installment of rental or other charges due to Landlord hereunder. If the total
of such remittances is less than the actual Tax Excess for such Tax Period,
Tenant shall pay the difference to Landlord when billed therefor.
Notwithstanding anything to the contrary in this Lease contained, Landlord only
has the right to charge Tenant for Tax Excess for any given calendar year up to
three (3) years after the expiration of such calendar year, and Tenant shall
have no liability for Taxes not billed within such three (3) year period.

 

16



--------------------------------------------------------------------------------

Appropriate credit against Tax Excess shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor. The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Section 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities. Expenditures for legal fees and for other similar or dissimilar
expenses incurred in obtaining the tax refund may be charged against the tax
refund before the adjustments are made for the Tax Period.

9.3 Operating Costs Excess. (a) If the Operating Costs in any Operating Year
exceed the Operating Costs in the Base Year, Tenant shall pay to Landlord
Tenant’s Proportionate Share of such excess, such amount being hereinafter
referred to as “Operating Costs Excess.” Operating Costs Excess shall be due
within thirty (30) days after billed to Tenant by Landlord. In implementation
and not in limitation of the foregoing, Tenant shall remit to Landlord pro rata
monthly installments on account of projected Operating Costs Excess, calculated
by Landlord on the basis of the most recent Operating Costs data or budget
available. Landlord will furnish to Tenant, after the end of each year, a
statement setting forth in reasonable detail the basis for the computation of
Operating Costs Excess for each year. Upon request by Tenant, Landlord’s
representatives will meet with Tenant’s representatives in good faith to provide
further detail for the basis for the computation of Operating Costs Excess for
each year. If the total of such monthly remittances on account of any Operating
Year is greater than the actual Operating Costs Excess for such Operating Year,
Tenant may credit the difference against the next installment of rent or other
charges due to Landlord hereunder. If the total of such remittances is less than
actual Operating Costs Excess for such Operating Year, Tenant shall pay the
difference to Landlord when billed therefor. Notwithstanding anything to the
contrary in this Lease contained, Landlord only has the right to charge Tenant
for Operating Costs Excess for any given calendar year up to three (3) years
after the expiration of such calendar year, and Tenant shall have no liability
for Operating Costs not billed within such three (3) year period.

(b) Notwithstanding anything to the contrary herein contained, for purposes of
computing Operating Costs, the amount of Controllable Operating Costs
(hereinafter defined) included in Operating Costs for any Operating Year shall
not exceed the Controllable Operating Costs Cap, as hereinafter defined, for
such Operating Year.

The “Controllable Operating Costs Cap” for each Operating Year shall be
calculated by multiplying the actual amount of Controllable Operating Costs for
the prior year times one hundred five (105%) percent.

“Controllable Operating Costs” shall be defined as any Operating Costs,
expressly excluding: premiums for Landlord’s insurance, snow plowing and
removal, permitted capital expenditures, water, sewer, electric, gas, oil, steam
and other utility or regulatory charges, security costs, costs of union labor
contracts (or contracts tied to union labor rates), and costs of compliance with
new laws.

9.4 Part Years. If Tenant is obligated to pay Operating Costs Excess or Tax
Excess for only a part of an Operating Year or a Tax Period, Tenant’s
Proportionate Share of the Operating Costs Excess or Tax Excess, as the case may
be, in respect of such Operating Year or Tax Period shall be reduced to an
amount determined by multiplying such Tenant’s Proportionate Share by a
fraction, the numerator of which is the number of days within such Operating
Year or Tax Period for which Tenant has liability for the Operating Costs Excess
or Tax Excess, as the case may be, and the denominator of which is three hundred
sixty-five (365).

9.5 Effect of Taking. In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, for the purposes of determining Tax
Excess there shall be substituted for the Tax Base originally provided for
herein a fraction of such Tax Base, the numerator of which fraction shall be the
Taxes for the first Tax Period subsequent to the condemnation or taking which
takes into account such condemnation or taking, and the denominator of which
shall be the Taxes for the last Tax Period prior to the condemnation or taking,
which did not take into account such condemnation or taking. Tenant’s
Proportionate Share shall be adjusted appropriately to reflect the proportion of
the Premises and/or the Building remaining after such taking.

9.6 Disputes, etc. Any disputes arising under this Article 9 may, at the
election of either party, be submitted to arbitration as hereinafter provided.
Any obligations under this Article 9 which shall not have been paid

 

17



--------------------------------------------------------------------------------

at the expiration or sooner termination of the Term of this Lease shall survive
such expiration and shall be paid when and as the amount of same shall be
determined to be due.

9.7 Tenant’s Right to Examine Records. Subject to the provisions of this
Section 9.7, Tenant shall have the right, at Tenant’s cost and expense, to
examine all documentation and calculations prepared in the determination of
Operating Costs Excess (including the determination of Operating Costs in the
Base Year):

 

  (i) Tenant shall have the right to make such examination no more than once in
respect of any period (including calendar year 2010) for which Landlord has
given Tenant a statement of the actual amount of Operating Costs (the “Operating
Costs Statement”). Tenant shall have no right to examine documentation and
calculations pursuant to this Section 9.7 unless Tenant has paid the amount
shown on the Operating Costs Statement. Tenant shall exercise such right by
giving Landlord written notice (the “Documentation Request”) no more than one
(1) year after Landlord gives Tenant an Operating Costs Statement in respect of
such period (the “Documentation Request Due Date”).

 

  (ii) Such documentation and calculations shall be made available to Tenant at
the offices where Landlord keeps such records during normal Business Hours
within a reasonable time after Landlord receives a Documentation Request.
Landlord shall notify Tenant (the “Documentation Availability Notice”) when such
documents and calculations are available for examination. Landlord agrees to
keep such records for a period of two (2) years after issuance of the Operating
Costs Statement.

 

  (iii) Such examination (the “Examination”) may be made only by a nationally or
regionally recognized independent certified public accounting firm (a “Major CPA
Firm”), or by another certified public accounting firm reasonably approved by
Landlord, in either case licensed to do business in the jurisdiction where the
Building is located. Without limiting Landlord’s approval rights, Landlord may
withhold its approval of any examiner of Tenant who is representing, or in the
case of an examiner other than a Major CPA Firm, has within the last two
(2) years prior to Tenant’s request represented, any other tenant in the
Complex. In no event shall Tenant use any examiner who is being paid by Tenant
on a contingent fee basis. Landlord and Tenant agree examples of nationally and
regionally recognized independent certified public accounting firms are listed
on Exhibit 8 attached hereto.

 

  (iv) As a condition to performing any such Examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form acceptable to Landlord, agreeing to keep confidential any information which
it discovers about Landlord or the Building in connection with such examination.
Without limiting the foregoing in the case of an examiner other than a Major CPA
Firm, such examiners shall be required to agree that they will not represent any
other tenant in the Building or in other buildings owned by Landlord or an
affiliate of Landlord within the next two (2) years.

 

  (v) The Examination shall be commenced within thirty (30) days after Landlord
delivers the Documentation Availability Notice and shall be concluded within
sixty (60) days of its commencement. Tenant shall provide Landlord with a
written report (the “Report”) from its examiner summarizing the results of the
Examination not later than the earlier to occur of (a) five (5) days after
Tenant’s receipt of the Report and (b) ninety-five (95) days after Landlord
delivers the Documentation Availability Notice (the earlier of such dates, the
“Report Due Date”).

 

  (vi) If Tenant delivers the Report to Landlord on or before the Report Due
Date, and if Tenant disagrees with the Operating Costs Statement, Landlord and
Tenant shall negotiate in good faith for thirty (30) days (the “Operating Costs
Negotiation Period”) to agree on a resolution.

 

18



--------------------------------------------------------------------------------

  (vii) If Landlord and Tenant have not agreed on a resolution within the
Operating Costs Negotiation Period, then Tenant may request that the matter be
determined by arbitration by giving Landlord written notice (the “Operating
Costs Arbitration Request”) within thirty (30) days after the expiration of the
Operating Costs Negotiation Period, in which case the matter shall be submitted
to arbitration in accordance with the provisions of Section 29.5 hereof.

 

  (viii) If, after the Examination with respect to any calendar year, it is
finally determined that: (a) Tenant has made an overpayment on account of
Operating Costs Excess, Landlord shall credit such overpayment against the next
installment(s) of Yearly Rent thereafter payable by Tenant, except that if such
overpayment is determined after the termination or expiration of the Term,
Landlord shall promptly refund to Tenant the amount of such overpayment less any
amounts then due from Tenant to Landlord; or (b) Tenant has made an underpayment
on account of Operating Costs Excess, Tenant shall, within thirty (30) days of
such determination, pay such underpayment to Landlord; and (c) if the amount of
Operating Costs was overstated by more than five percent (5%), Landlord shall
pay Tenant’s reasonable out-of-pocket cost for such audit.

 

  (ix) Time is of the essence of the provisions of this Section 9.7. Should
Tenant fail to give Landlord the Documentation Request by the Documentation
Request Due Date, or the Report by the Report Due Date, or the Operating Costs
Arbitration Request within thirty (30) days after the end of the Operating Costs
Negotiation Period, if Landlord and Tenant have not come to agreement within the
Operating Costs Negotiation Period, then in any such case Tenant shall have no
further right to question said Operating Costs, and the amounts shown on
Landlord’s Operating Costs Statement shall be final as between the parties.

 

10. CHANGES OR ALTERATIONS BY LANDLORD

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time following reasonable prior notice to Tenant without the
same constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant’s obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to: (i) the Building (including the Premises) and the
fixtures and equipment thereof, (ii) the street entrances, halls, passages,
elevators, escalators, and stairways of the Building, and (iii) the Common Areas
and facilities located therein, as Landlord may deem necessary or desirable, and
to change the arrangement and/or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets, or other public parts of
the Building and/or the Common Areas, provided, however, that there be no
unreasonable obstruction of the right of access to, or unreasonable interference
with the use and enjoyment of, the Premises by Tenant, and provided further
that, except in the case of an emergency or temporary closure for maintenance,
repairs or improvements, Landlord will not unreasonably impair Tenant’s access
to the Garage. Nothing contained in this Article 10 shall be deemed to relieve
Tenant of any duty, obligation or liability of Tenant with respect to making any
repair, replacement or improvement or complying with any law, order or
requirement of any governmental or other authority. Landlord reserves the right
to adopt and at any time and from time to time to change the name or address of
the Building upon thirty (30) days’ advance notice to Tenant. Neither this Lease
nor any use by Tenant shall give Tenant any right or easement for the use of any
door, passage, concourse or walkway within the Building or in the Common Areas,
and the use of such doors, passages, concourses or walkways may be regulated or
discontinued at any time and from time to time by Landlord without notice to
Tenant and without affecting the obligation of Tenant hereunder or incurring any
liability to Tenant therefor, provided, however, that there be no unreasonable
obstruction of the right of access to, or unreasonable interference with the use
of the Premises by Tenant.

If at any time any windows of the Premises are temporarily closed or darkened
for any reason whatsoever including but not limited to Landlord’s own acts,
Landlord shall not be liable for any damage Tenant may sustain thereby, and
Tenant shall not be entitled to any compensation therefor nor abatement of rent,
nor shall the same release Tenant from its obligations hereunder or constitute
an eviction.

 

19



--------------------------------------------------------------------------------

11. FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

All fixtures, equipment, improvements and appurtenances attached to or built
into the Premises prior to or during the Term, whether by Landlord at its
expense or at the expense of Tenant (either or both) or by Tenant shall be and
remain part of the Premises and shall not be removed by Tenant during or at the
end of the Term unless Landlord otherwise elects to require Tenant to remove
such fixtures, equipment, improvements and appurtenances, in accordance with
Articles 12 and/or 22 of this Lease. All electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment, shall be deemed to be
included in such fixtures, equipment, improvements and appurtenances, whether or
not attached to or built into the Premises. Where not built into the Premises,
all removable electric fixtures, carpets, drinking or tap water facilities,
furniture, or trade fixtures or business equipment or Tenant’s inventory or
stock in trade shall not be deemed to be included in such fixtures, equipment,
improvements and appurtenances and may be, and upon the request of Landlord will
be, removed by Tenant upon the condition that such removal shall not materially
damage the Premises or the Building and that the cost of repairing any damage to
the Premises or the Building arising from installation or such removal shall be
paid by Tenant. If this Lease shall be terminated by reason of Tenant’s breach
or default, then, notwithstanding anything to the contrary in this Lease
contained, Landlord shall have a lien against all Tenant’s property in the
Premises or elsewhere in the Building at the time of such termination to secure
Landlord’s rights under Article 21 hereof. Tenant shall, within ten (10) days of
Landlord’s written request, from time to time, execute and deliver to Landlord
such documentation (e.g., UCC statements) as may be necessary to enable Landlord
to perfect such lien. If this Lease shall be terminated by reason of Tenant’s
breach or default, Tenant acknowledges that Landlord shall have, and be entitled
to enforce, the statutory lien rights granted in Chapter 13 of Title 55 of the
Code of Virginia.

 

12. ALTERATIONS AND IMPROVEMENTS BY TENANT

Except as specifically set forth in this Article 12, Tenant shall make no
alterations, decorations, installations, removals, additions or improvements in
or to the Premises (“Alterations”) without Landlord’s prior written consent and
then only those that are made by contractors or mechanics approved by Landlord.
No installations or work shall be undertaken or begun by Tenant until:
(i) Landlord has approved written plans and specifications and a time schedule
for such work (which approval shall not be unreasonably withheld, delayed or
conditioned); and (ii) with respect to any Alterations in excess of One Hundred
Fifty Thousand and  00/100 Dollars ($150,000.00), Tenant has made provision for
either written waivers of liens from all contractors, laborers and suppliers of
materials for such installations or work, the filing of lien bonds on behalf of
such contractors, laborers and suppliers, or other appropriate protective
measures approved by Landlord; and (iii) with respect to any Alterations in
excess of One Hundred Fifty Thousand and  00/100 Dollars ($150,000.00), Tenant
has procured appropriate surety payment and performance bonds. No amendments or
additions to such plans and specifications shall be made without the prior
written consent of Landlord. Landlord’s consent and approval required under this
Article 12 shall not be unreasonably withheld. Landlord’s approval is solely
given for the benefit of Landlord, and neither Tenant nor any third party shall
have the right to rely upon Landlord’s approval of Tenant’s plans for any
purpose whatsoever. Without limiting the foregoing, Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design. Except
to the extent expressly due to Landlord’s or its agents negligence or willful
misconduct, Landlord shall have no liability or responsibility for any claim,
injury or damage alleged to have been caused by the particular materials,
whether building standard or non-building standard, appliances or equipment
selected by Tenant in connection with any work performed by or on behalf of
Tenant in the Premises including, without limitation, furniture, carpeting,
copiers, laser printers, computers and refrigerators. Any such Alterations shall
be done at Tenant’s sole expense and at such times and in such manner as
Landlord may from time to time designate, and Tenant shall pay Landlord an
oversight fee equal to two percent (2%) of the hard costs (e.g., labor,
materials and general conditions, but specifically excluding architectural fees,
engineering fees and permit fees) of the cost of the performance of any such
work; provided, however, that such oversight fee shall not apply to any Cosmetic
Alterations performed by Tenant in the Premises. If Tenant shall make any
Alterations, then Landlord may elect to require Tenant at the expiration or
sooner termination of the Term of this Lease to restore the Premises to
substantially the same condition as existed at the Commencement Date. Landlord
agrees to make such election at the time that Landlord approves

 

20



--------------------------------------------------------------------------------

Tenant’s plans for any such Alterations. Tenant shall pay, as an additional
charge, the entire increase in real estate taxes on the Building which shall, at
any time prior to or after the Commencement Date, result from or be attributable
to any Alterations by or for the account of Tenant in excess of those commonly
found in offices in the Reston, Virginia market area.

Notwithstanding anything to the contrary herein contained, Tenant shall have the
right, without obtaining Landlord’s consent, to make interior nonstructural
alterations, additions, or improvements costing not more than Two Hundred
Thousand and  00/100 Dollars ($200,000.00), provided however that:

(i) Tenant shall give prior written notice to Landlord of such alterations,
additions or improvements;

(ii) Tenant shall submit to Landlord plans for such alterations, additions or
improvements if Tenant utilizes plans for such alterations, additions or
improvements; and

(iii) such alterations, additions or improvements shall not materially,
adversely affect any of the Building’s systems, or the ceiling of the Premises.

 

13. TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF TENANT’S
PERFORMANCE—COMPLIANCE WITH LAWS

Whenever Tenant shall make any Alterations in or to the Premises—whether such
work be done prior to or after the Commencement Date—Tenant will strictly
observe the following covenants and agreements:

(a) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if their use will create any difficulty, whether in
the nature of a labor dispute or otherwise, with other contractors and/or labor
engaged by Tenant or Landlord or others in the construction, maintenance and/or
operation of the Building or any part thereof.

(b) In no event shall any material or equipment be incorporated in or added to
the Premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such Alteration which is subject to any lien, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
security interest or any form of title retention agreement. No installations or
work shall be undertaken or begun by Tenant until Tenant has complied with the
requirements of Article 12 hereof. Any mechanic’s lien filed against the
Premises or the Building for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant shall be discharged by Tenant within
ten (10) business days thereafter, at Tenant’s expense by filing the bond
required by law or otherwise. If Tenant fails so to discharge any lien, Landlord
may do so at Tenant’s expense, and Tenant shall reimburse Landlord for any
expense or cost incurred by Landlord in so doing within thirty (30) days after
rendition of a bill therefor.

(c) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters, or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) the Rules and Regulations of Landlord, initially set forth in
Exhibit 4 hereof, as the same may be modified from time to time over the Term of
this Lease; and (iv) plans and specifications prepared by and at the expense of
Tenant theretofore submitted to and approved by Landlord.

(d) Tenant shall procure all necessary permits before undertaking any work in
the Premises; do all of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless and indemnify Landlord, and Landlord’s managing agent from
all injury, loss or damage to any person or property occasioned by or growing
out of such work. Tenant shall cause contractors employed by Tenant (i) to carry
the insurance required in Section II of Exhibit 3 and (ii) to submit
certificates evidencing such coverage to Landlord prior to the commencement of
such work.

 

21



--------------------------------------------------------------------------------

14. REPAIRS BY TENANT-FLOOR LOAD

14.1 Repairs by Tenant. Tenant shall keep the Premises neat and clean and in
such repair, order and condition as the same are in on the Commencement Date or
may be put in during the Term hereof, reasonable use and wearing thereof and
damage by fire or by other casualty excepted. Tenant shall be solely responsible
for the proper maintenance of all equipment and appliances operated by Tenant,
including, without limitation, copiers, laser printers, computers and
refrigerators. Tenant shall be responsible for janitorial services to be
provided to any lavatories located within the Premises (other than Building core
restrooms). Tenant shall make all repairs in and about the Premises necessary to
preserve them in such repair, order and condition, which repairs shall be in
quality and class equal to the original work. Landlord may elect, at the expense
of Tenant, to make any such repairs or to repair any damage or injury to the
Building or the Premises caused by moving property of Tenant in or out of the
Building, or by installation or removal of furniture or other property, or by
misuse by, or neglect, or improper conduct of, Tenant or Tenant’s servants,
employees, agents, contractors, or licensees.

14.2 Floor Load—Heavy Machinery. Tenant shall not place a load upon any floor of
the Premises exceeding the floor load per square foot of area which such floor
was designed to carry and which is allowed by law. Landlord reserves the right
to prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter, or
fixtures into or out of the Building without Landlord’s prior written consent.
If such safe, machinery, equipment, freight, bulky matter or fixtures require
special handling, Tenant agrees to employ only persons holding a Master Rigger’s
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations. Any such moving shall be at the sole risk
and hazard of Tenant, and Tenant will defend, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving. Proper placement of all such business
machines, etc., in the Premises shall be Tenant’s responsibility.

 

15. INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

15.1 General Liability Insurance. Tenant shall procure, keep in force, and pay
for primary and non-contributory Commercial General Liability Insurance in
accordance with the terms and in the amounts set forth in Exhibit 3.

15.2 Certificates of Insurance. Such insurance shall be effected with insurers
approved by Landlord, authorized to do business in the Commonwealth of Virginia
under valid and enforceable policies wherein Tenant names Landlord and
Landlord’s managing agent as additional insureds on its Commercial General
Liability Insurance Policy and Umbrella Liability Policy, if any, for premises
liability and products/completed operations coverages for the full limits and
the full coverage term required. Such insurance shall provide that it shall not
be canceled or modified without at least thirty (30) days’ prior written notice
to each insured named therein. On or before the time Tenant and/or its
contractors enter the Premises in accordance with Articles 4 and 14 of this
Lease and thereafter not less than fifteen (15) days prior to the expiration
date of each expiring policy, original copies of the policies provided for in
Exhibit 3 issued by the respective insurers, or certificates of such policies
setting forth in full the provisions thereof and issued by such insurers
together with evidence satisfactory to Landlord of the payment of all premiums
for such policies, shall be delivered by Tenant to Landlord, and certificates as
aforesaid of such policies shall, upon request of Landlord, be delivered by
Tenant to the holder of any mortgage affecting the Premises.

15.3 General. Tenant will save Landlord, its agents and employees, harmless and
will defend and indemnify Landlord, its agents and employees, from and against
any and all claims, liabilities or penalties asserted against Landlord by or on
behalf of any person, firm, corporation or public authority arising from
Tenant’s breach of this Lease or:

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or

 

22



--------------------------------------------------------------------------------

misconduct of any person whomsoever (except to the extent the same is caused by
Landlord, its agents, contractors or employees);

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the Premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or other appurtenances and facilities used in connection with the Building
or Premises) arising out of the use or occupancy of the Building or Premises by
Tenant, or by any person claiming by, through or under Tenant, or on account of
or based upon the act, omission, fault, negligence or misconduct of Tenant, its
agents, employees or contractors, except to the extent the same is caused by the
negligence or willful malfeasance of Landlord, its agents, contractors or
employees; and

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the Premises during the Term of this Lease and during
the period of time, if any, prior to the Commencement Date that Tenant may have
been given access to the Premises.

(d) Tenant’s obligations under this Section 15.3 shall be insured either under
the Commercial General Liability Insurance required under Section 15.1 above, or
by a contractual insurance rider or other coverage; and certificates of
insurance in respect thereof shall be provided by Tenant to Landlord upon
request.

15.3A. Landlord’s Indemnity of Tenant. Landlord, subject to the limitations on
Landlord’s liability contained elsewhere in this Lease, agrees to hold Tenant
harmless and to defend and indemnify Tenant from and against any and all claims,
liabilities, or penalties asserted by or on behalf of any third party for damage
to property or injuries to persons sustained or occurring in the Building to the
extent arising from the negligence or willful misconduct of Landlord or
Landlord’s agents, employees or contractors.

15.4 Property of Tenant. In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord.

15.5 Bursting of Pipes, etc. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or sub-surface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the negligence of Landlord, its agents, servants or
employees, and then only after (i) notice to Landlord of the condition claimed
to constitute negligence and (ii) the expiration of a reasonable time after such
notice has been received by Landlord without Landlord having taken all
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Tenant shall take all reasonably prudent
temporary measures and safeguards to prevent any injury, loss or damage to
persons or property. In no event shall Landlord be liable for any loss, the risk
of which is covered by Tenant’s insurance or is required to be so covered by
this Lease; nor shall Landlord or its agents be liable for any such damage
caused by other tenants or persons in the Building or caused by operations in
construction of any private, public, or quasi-public work; nor shall Landlord be
liable for any latent defect in the Premises or in the Building; provided,
however, that the foregoing shall not relieve Landlord of its obligation to
perform maintenance and repairs pursuant to Section 8.7 hereof.

15.6 Repairs and Alterations—No Diminution of Rental Value. Except as otherwise
provided in Article 18, there shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant arising from any repairs,
alterations, additions, replacements or improvements, or any related work made
by Landlord, Tenant or others in or to any portion of the Building or Premises
or any property adjoining the Building, or in or to fixtures, appurtenances, or
equipment thereof, or for

 

23



--------------------------------------------------------------------------------

failure of Landlord or others to make any repairs, alterations, additions or
improvements in or to any portion of the Building, or of the Premises, or in or
to the fixtures, appurtenances or equipment thereof.

 

16. ASSIGNMENT, MORTGAGING AND SUBLETTING

(a) Except as expressly provided in this Article 16, Tenant covenants and agrees
that neither this Lease nor the Term and estate hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, hypothecated,
encumbered or otherwise transferred, voluntarily, by operation of law or
otherwise, and that neither the Premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than the Permitted Use, or be sublet, or offered or advertised for
subletting. Notwithstanding the foregoing, it is hereby expressly understood and
agreed however, if Tenant is a business entity, that the assignment or transfer
of this Lease, and the Term and estate hereby granted, to any business entity
into which Tenant is merged or with which Tenant is consolidated, which business
entity shall have a net worth at least equal to that of Tenant immediately prior
to such merger or consolidation (such business entity being hereinafter called
“Permitted Assignee”), shall not be deemed to be prohibited hereby if, and upon
the express condition that Permitted Assignee and Tenant shall promptly execute,
acknowledge and deliver to Landlord an agreement (“Assumption Agreement”) in
form and substance reasonably satisfactory to Landlord whereby Permitted
Assignee shall agree to be independently bound by and upon all the covenants,
agreements, terms, provisions and conditions set forth in this Lease on the part
of Tenant to be performed, and whereby Permitted Assignee shall expressly agree
that the provisions of this Article 16 shall, notwithstanding such assignment or
transfer, continue to be binding upon it with respect to all future assignments
and transfers.

(b) Except for an assignment or sublease to a Permitted Assignee, a Permitted
Occupant (as defined in Section 16(h) below) or to an Affiliated Entity (as
defined in Section 16(c) below), then, notwithstanding anything to the contrary
in this Lease contained:

(1) Tenant shall, prior to offering or advertising the Premises, or any portion
thereof, for sublease or assignment for the entire balance of the then-current
Term, give Landlord a Recapture Offer, as hereinafter defined.

(2) For the purposes hereof, a “Recapture Offer” shall be defined as a notice in
writing from Tenant to Landlord which:

(i) States that Tenant desires to sublet the Premises, or a portion thereof, or
to assign its interest in this Lease for the entire balance of the then-current
Term.

(ii) Identifies the affected portion of the Premises (“Recapture Premises”).

(iii) Offers to Landlord to terminate this Lease in respect of the Recapture
Premises.

(3) Landlord shall have fifteen (15) business days after receipt of the
Recapture Offer to accept a Recapture Offer. If Landlord does not timely give
written notice to Tenant accepting a Recapture Offer, or if no such Recapture
Offer is required to be given, then Landlord agrees that it will not
unreasonably withhold or delay its consent to a sublease of all or a portion of
the Premises, or an assignment of Tenant’s interest in this Lease, as the case
may be, to a Qualified Transferee, as hereinafter defined. If Landlord accepts a
Recapture Offer, Landlord shall, at Landlord’s cost and expense, pay for any
demising walls necessary to legally separate the Recapture Premises from the
adjacent premises.

(4) For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which is, in Landlord’s reasonable opinion:

(i) financially responsible and of good reputation;

 

24



--------------------------------------------------------------------------------

(ii) engaged in a business, the functional aspects of which, with respect to the
Premises, are similar to the use of other premises made by other office space
tenants in the Building or the Complex; and

(iii) not a Restricted Occupant, as hereinafter defined.

(5) For the purposes hereof, a “Restricted Occupant” shall be defined as any
tenant or subtenant of premises in the Building or the Complex (“Occupant”)
unless such Occupant satisfies all three of the following criteria:

(i) Such Occupant desires to occupy the Recapture Premises for expansion
purposes only; and

(ii) Such Occupant’s occupancy of the Recapture Premises will not, either
directly or indirectly, cause a vacancy in the premises which such Occupant then
occupies in the Building or the Complex; and

(iii) Such Occupant’s need, as to the size of premises, use of premises, and
length of term, individually or in combination cannot then (i.e., at the time
that Tenant requests Landlord’s consent to such Occupant) be reasonably
satisfied by Landlord in the Building.

(6) Notwithstanding anything to the contrary in this Article 16(b) contained:

(i) If Tenant is in default of its obligations under this Lease at the time that
it makes the aforesaid offer to Landlord, such default shall be deemed to be a
“reasonable” reason for Landlord withholding its consent to any proposed
subletting or assignment; and

(ii) If Tenant does not enter into a sublease with a subtenant (or an assignment
to an assignee, as the case may be) approved by Landlord, as aforesaid, on or
before the date which is one hundred eighty (180) days after the earlier of:
(x) the expiration of said fifteen (15) business day period, or (y) the date
that Landlord notifies Tenant that Landlord will not accept Tenant’s offer to
terminate or suspend this Lease, then Landlord shall have the right arbitrarily
to withhold its consent to any subletting or assignment proposed to be entered
into by Tenant after the expiration of said one hundred eighty (180) day period
unless Tenant again offers, in accordance with this Article 16(b), either to
terminate or to suspend this Lease in respect of the portion of the Premises
proposed to be sublet (or in respect of the entirety of the Premises in the
event of a proposed assignment, as the case may be). If Tenant shall make any
subsequent offers to terminate or suspend this Lease pursuant to this Article
16(b), any such subsequent offers shall be treated in all respects as if it is
Tenant’s first offer to suspend or terminate this Lease pursuant to this Article
16(b), provided that the period of time Landlord shall have in which to accept
or reject such subsequent offer shall be ten (10) business days.

(7) Notwithstanding anything to the contrary herein contained, Tenant shall have
no right, under this Article 16(b) hereof, prior to the date one (1) year after
the Commencement Date. Without limiting the foregoing, Tenant shall have no
right to give Landlord a Recapture Offer prior to the date one (1) year after
the Commencement Date.

(8) No subletting or assignment shall relieve Tenant of its primary obligation
as party-Tenant hereunder, nor shall it reduce or increase Landlord’s
obligations under this Lease.

(c) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, without obtaining Landlord’s consent and without giving Landlord a
Recapture Offer, to assign its interest in this Lease or to

 

25



--------------------------------------------------------------------------------

sublease the Premises, or any portion thereof, to an Affiliated Entity, as
hereinafter defined, so long as such entity remains in such relationship to
Tenant, and provided that prior to or simultaneously with such assignment or
sublease, such Affiliated Entity executes and delivers to Landlord an Assumption
Agreement, as hereinabove defined. For the purposes hereof, an “Affiliated
Entity” shall be defined as any entity which is controlled by, is under common
control with, or which controls Tenant. For the purposes hereof, control shall
mean the direct or indirect ownership of more than fifty (50%) percent of the
beneficial interest of the entity in question.

(d) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anybody other than Tenant, Landlord may, at any time and from
time to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of Tenant
named on Exhibit 1 as the party Tenant under this Lease. No assignment or
subletting shall affect the purpose for which the Premises may be used as stated
in Exhibit 1.

(e) In the event of an assignment of this Lease or a sublease of the Premises or
any portion thereof to anyone other than a Permitted Assignee or Affiliated
Entity, Tenant shall pay to Landlord fifty percent (50%) of any Net Sublease
Profit (as defined below), payable in accordance with the following. In the case
of an assignment of this Lease, “Net Sublease Profit”: (1) shall be defined as a
lump sum in the amount (if any) by which any consideration paid by the assignee
in consideration of or as an inducement to Tenant to make said assignment
exceeds the reasonable attorneys’ fees, construction costs and brokerage fees
incurred by Tenant in order to effect such assignment (collectively, “Sublease
Expenses”), and (2) shall be payable concurrently with the payment to be made by
the assignee to Tenant. In the case of a sublease, “Net Sublease Profit”:
(3) shall be defined as a monthly amount equal to the amount by which the
sublease rent and other charges payable by the subtenant to Tenant under the
sublease exceed the sum of the rent and other charges payable under this Lease
for the Premises or allocable to the sublet portion thereof, plus a monthly
amount equal to the Sublease Expenses divided by the number of months in the
term of the sublease, and (4) shall be payable on a monthly basis concurrently
with the subtenant’s payment of rent to Tenant under the sublease.

(f) The listing of any name other than that of Tenant, whether on the doors of
the Premises or on the Building directory, or otherwise, shall not operate to
vest in any such other person, firm or corporation any right or interest in this
Lease or in the Premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

(g) Tenant shall pay Landlord a review fee of $1,000.00 for Landlord’s review of
any requests by Tenant to sublet the Premises or assign its interest in this
Lease, provided that if Landlord’s actual reasonable costs and expenses therefor
(including reasonable attorneys’ fees) exceed $1,000.00, Tenant shall reimburse
Landlord for its actual reasonable costs and expenses in lieu of a fixed review
fee, up to the Maximum Fee Amount, as hereinafter defined, for each transaction.
The “Maximum Fee Amount” shall initially be $2,500.00, and shall be increased by
three percent (3%) per year, on a compound basis, throughout the Term. Such fee
or costs shall be deemed to be additional rent under this Lease.

(h) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, upon prior notice to Landlord but without having to obtain Landlord’s
consent, to permit the use of up to five (5) Internal Sublet Offices, as
hereinafter defined, by Permitted Occupants, as hereinafter defined. For
purposes of this Paragraph, an “Internal Sublet Office” shall consist of a
portion of the Premises containing not more than 500 rentable square feet having
access to the common areas of the Building only through Tenant’s reception area
and a secondary exit from the Premises. For the purposes of this Paragraph,
“Permitted Occupants” shall mean persons, entities, relocated corporations,
consultants, business associates, business partners, clients or customers of
Tenant, who are occupying space on a written contractual basis with Tenant and
are either performing services for Tenant as subcontractors, contractors or
vendors under Tenant’s contracts or are personnel employed by persons or
entities for whom Tenant is performing services on a contractual basis. In
addition, Tenant shall have the right to allow outside

 

26



--------------------------------------------------------------------------------

individuals and entities to use classrooms in the Premises on an hourly or daily
basis for a fee, provided that such use does not, in Landlord’s reasonable
judgment, unreasonably interfere with any other tenants’ use of their premises
in the Building. Tenant shall have the right to charge for such use of
classrooms and shall have the right to retain the proceeds of such use of
classrooms. The use of classrooms shall be subject to all of the provisions of
this Lease.

 

17. MISCELLANEOUS COVENANTS

Tenant covenants and agrees as follows:

17.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations annexed hereto as Exhibit 4 and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, contractors, visitors, invitees or
licensees.

17.2 Access to Premises. Upon at least twenty-four (24) hours’ prior oral notice
(except that no notice shall be required in an emergency), and subject to the
provisions of Section 2.3 hereof, Tenant shall: (i) permit Landlord to erect,
use and maintain pipes, ducts and conduits in and through the Premises, provided
the same do not materially reduce the floor area or materially adversely affect
the appearance thereof; (ii) permit Landlord and any mortgagee of the Building
or the Building and land or of the interest of Landlord therein, and any lessor
under any underlying lease, and their representatives, to have free and
unrestricted access to and to enter upon the Premises at all reasonable hours
for the purposes of inspection or of making repairs, replacements or
improvements in or to the Premises or the Building or equipment (including,
without limitation, sanitary, electrical, heating, air conditioning or other
systems) or of complying with all laws, orders and requirements of governmental
or other authority or of exercising any right reserved to Landlord by this Lease
(including the right during the progress of any such repairs, replacements or
improvements or while performing work and furnishing materials in connection
with compliance with any such laws, orders or requirements to take upon or
through, or to keep and store within, the Premises all necessary materials,
tools and equipment); and (iii) permit Landlord, at reasonable times, to show
the Premises during ordinary Business Hours to any existing or prospective
mortgagee, purchaser, or assignee of any mortgage of the Building or of the
Building and the land or of the interest of Landlord therein, and during the
period of 12 months next preceding the Expiration Date to any person
contemplating the leasing of the Premises or any part thereof. If Tenant shall
not be personally present to open and permit an entry into the Premises at any
time when for any reason an entry therein shall be necessary or permissible
after the giving of nay required notice by Landlord (except that no notice shall
be required in an emergency), Landlord or Landlord’s agents may enter the same
by a master key, or may forcibly enter the same, without rendering Landlord or
such agents liable therefor (if during such entry Landlord or Landlord’s agents
shall accord reasonable care to Tenant’s property), and without in any manner
affecting the obligations and covenants of this Lease. Provided that Landlord
shall incur no additional expense thereby, Landlord shall exercise its rights of
access to the Premises permitted under any of the terms and provisions of this
Lease in such manner as to minimize to the extent practicable interference with
Tenant’s use and occupation of the Premises.

Landlord acknowledges that Tenant will maintain certain highly confidential
materials in a secure area (“Secure Area”) within the Premises, and that Tenant
believes that its business is dependent upon its ability to maintain both the
actual confidentiality of such materials and also the appearance that such
confidentiality has been maintained at all times. Accordingly, the following
provisions shall apply to the Secure Area:

(1) Except in case of emergency, Landlord, mortgagees and any other party
claiming a right of entry under this or any other provision of this Lease shall
follow Tenant’s procedures at all times with respect to such Secure Area and
shall neither enter nor authorize entry to such Secure Area without Tenant’s
consent.

 

27



--------------------------------------------------------------------------------

(2) In case of emergency, Landlord shall have the right to enter (or to
authorize entry) into the Secure Area by force if necessary, and Landlord shall
have no liability to Tenant on account of any such emergency entry or any damage
caused thereby. Landlord shall give Tenant oral or email notice of such entry as
soon as reasonably practicable. Tenant shall reimburse Landlord for the cost of
any repairs to the Building (i) necessitated by such forced entry, or
(ii) subject to Article 19, caused by any delay in gaining access to the Secure
Area or inability to gain access to the Secure Area.

(3) Tenant shall cooperate with Landlord to provide access to the Secure Area as
reasonably necessary pursuant to the provisions of this Lease.

(4) Landlord shall have no obligation to provide cleaning or any other services
to the Secure Area. Tenant shall provide, operate and maintain any supplemental
ventilation or HVAC system required to serve the Secure Area, in accordance with
the provisions of this Lease.

17.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, such damage or defective condition shall be
remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by Tenant or by the employees, licensees, contractors or
invitees of Tenant, the cost to remedy the same shall be paid by Tenant. In
addition, all reasonable costs incurred by Landlord in connection with the
investigation of any notice given by Tenant shall be paid by Tenant if the
reported damage or defective condition was caused by Tenant or by the employees,
licensees, contractors, or invitees of Tenant. Tenant shall not be entitled to
claim any eviction from the Premises or any damages arising from any such damage
or defect unless the same (i) shall have been occasioned by the negligence of
Landlord, its agents, servants or employees and (ii) shall not, after notice to
Landlord of the condition claimed to constitute negligence, have been cured or
corrected within a reasonable time after such notice has been received by
Landlord; and in case of a claim of eviction unless such damage or defective
condition shall have rendered the Premises untenantable and they shall not have
been made tenantable by Landlord within a reasonable time.

17.4 Signs. A. Signs, Blinds and Drapes. Tenant shall put no signs in any part
of the Building. No signs or blinds may be put on or in any window or elsewhere
if visible from the exterior of the Building, nor may the building standard
drapes or blinds be removed by Tenant. Notwithstanding the foregoing, Tenant
shall have the right, during the Term of this Lease, to list Tenant’s name on
the Building directory. The initial listing of Tenant’s name shall be at
Landlord’s cost and expense. Any changes, replacements or additions by Tenant to
such directory shall be at Tenant’s sole cost and expense. Landlord shall, at
Landlord’s cost and expense, install a Building standard tenant identification
sign on Tenant’s entrance door to the Premises listing the name of Tenant.
Tenant may hang its own drapes, provided that they shall not in any way
interfere with the building standard drapery or blinds or be visible from the
exterior of the Building and that such drapes are so hung and installed that
when drawn, the building standard drapery or blinds are automatically also
drawn. Any signs or lettering in the public corridors or on the doors shall
conform to Landlord’s building standard design. Neither Landlord’s name, nor the
name of the Building or the name of any other structure erected or used in
conjunction therewith shall be used without Landlord’s consent in any
advertising material (except on business stationery or as an address in
advertising matter), nor shall any such name, as aforesaid, be used in any
undignified, confusing, detrimental or misleading manner.

B. Additional Signage. Tenant shall have right to install an illuminated sign
(“Tenant’s Illuminated Signage”) on the spandrel of both the front (Discovery
Street) and back façade of the Building (Library Street), each sign measuring no
more than one hundred (100) square feet, provided that (a) no default of Tenant
has occurred hereunder, (b) Tenant has not assigned the Lease other than to a
Permitted Assignee or Affiliated Entity (both as defined in Article 16 hereof),
(c) intentionally omitted, (d) Tenant, itself, is in occupancy of at least
44,000 square feet of the Premises, (e) Landlord approves in writing the
location, size and appearance of Tenant’s

 

28



--------------------------------------------------------------------------------

Illuminated Signage, (f) Tenant’s Illuminated Signage is in compliance with all
applicable laws, codes and ordinances of Fairfax County, Reston Owners
Association and Reston Town Center guidelines and jurisdictional approvals, and
Tenant has obtained all governmental permits and approvals required in
connection therewith, and (g) the installation, maintenance and removal of
Tenant’s Illuminated Signage (including, without limitation, the repair and
cleaning of the Building façade upon removal of Tenant’s Illuminated Signage) is
performed at Tenant’s expense in accordance with the terms and conditions
governing alterations pursuant to Article 12 hereof, and Landlord’s reasonable
regulations. Conditions (a) through (g) are collectively referred to as the
“Signage Preconditions.” Notwithstanding the foregoing provisions of this
Section 17.4 to the contrary, within thirty (30) days after the date on which
(i) Landlord has provided to Tenant written notice that a failure of one (1) or
more Signage Preconditions has occurred, or (ii) the Term of the Lease expires
or is terminated, then Tenant shall, at its cost and expense, remove Tenant’s
Illuminated Signage and restore all damage to the Building caused by the
installation and/or removal of Tenant’s Illuminated Signage, which removal and
restoration shall be performed in accordance with the terms and conditions
governing alterations pursuant to Article 12 hereof. The right to Tenant’s
Illuminated Signage granted pursuant to this Section 17.4 is personal to Tenant,
and may not be exercised by any subtenant or assignee of Tenant or any other
occupant of the Premises.

17.5 Estofel Certificate. Tenant shall at any time and from time to time upon
not less than ten (10) business days’ prior notice by Landlord to Tenant,
execute, acknowledge and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), and the dates to which the Yearly Rent and other
charges have been paid in advance, if any, stating whether or not Landlord is in
default in performance of any covenant, agreement, term, provision or condition
contained in this Lease and, if so, specifying each such default and such other
facts as Landlord may reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of the Building and the land or of any interest of
Landlord therein, any mortgagee or prospective mortgagee thereof, any lessor or
prospective lessor thereof, any lessee or prospective lessee thereof, or any
prospective assignee of any mortgage thereof. Time is of the essence in respect
of any such requested certificate, Tenant hereby acknowledging the importance of
such certificates in mortgage financing arrangements, prospective sale and the
like. If Tenant fails to so execute and deliver such estoppel certificate within
such ten (10) day period, then Landlord shall be entitled to send Tenant a
second notice requesting such execution and delivery of such estoppel
certificate (“Second Notice”), and if Tenant fails to execute and deliver such
estoppel certificate within three (3) business days after the Second Notice,
then Tenant shall pay to Landlord a fee in the amount of Two Hundred Fifty and
00/100 Dollars ($250.00) per day for the first two (2) days beyond the third
(3rd) business day after the Second Notice, and Five Hundred and 00/100 Dollars
($500.00) per day for each day thereafter, that Tenant fails to execute and
deliver such estoppel certificate. Such fee shall be Landlord’s sole remedy for
Tenant’s failure to execute and deliver such estoppel certificate.

17.6 Prohibited Materials and Property. Tenant shall not bring or permit to be
brought or kept in or on the Premises or elsewhere in the Building (i) any
inflammable, combustible or explosive fluid, material, chemical or substance
including, without limitation, any hazardous substances (collectively,
“Hazardous Materials”) as defined under applicable state or local law, under the
Federal Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), 42 USC §9601 et seq., as amended, under Section 3001 of the Federal
Resource Conservation and Recovery Act of 1976, as amended, or under any
regulation of any governmental authority regulating environmental or health
matters (except for standard office supplies stored in proper containers),
(ii) any materials, appliances or equipment (including, without limitation,
materials, appliances and equipment selected by Tenant for the construction or
other preparation of the Premises and furniture and carpeting) which pose any
danger to life, safety or health or may cause damage, injury or death; (iii) any
unique, unusually valuable, rare or exotic property, work of art or the like
unless the same is fully insured under all-risk coverage, or (iv) any data
processing, electronic, optical or other equipment or property of a delicate,
fragile or vulnerable nature unless the same are housed, shielded and protected
against harm and damage, whether by cleaning or maintenance personnel,
radiations or emanations from other equipment now or hereafter installed in the
Building, or otherwise. Nor shall Tenant cause or permit any potentially harmful
air emissions, odors of cooking or other processes, or any unusual or other
objectionable odors or emissions to emanate from or permeate the Premises.

17.7 Requirements of Law—Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which

 

29



--------------------------------------------------------------------------------

shall impose any duty upon Landlord or Tenant with respect to or arising out of
Tenant’s use or occupancy of the Premises. Tenant shall reimburse and compensate
Landlord for all expenditures made by, or damages or fines sustained or incurred
by, Landlord due to nonperformance or noncompliance with or breach or failure to
observe any item, covenant, or condition of this Lease upon Tenant’s part to be
kept, observed, performed or complied with. If Tenant receives notice of any
violation of law, ordinance, order or regulation applicable to the Premises, it
shall give prompt notice thereof to Landlord.

17.8 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to be done
any act or thing upon the Premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the Premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said Premises or for any
other reason. Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters, or any other
similar body having jurisdiction, and shall not (i) do, or permit anything to be
done, in or upon the Premises, or bring or keep anything therein, except as now
or hereafter permitted by the Fire Department, Board of Underwriters, Fire
Insurance Rating Organization, or other authority having jurisdiction, and then
only in such quantity and manner of storage as will not increase the rate for
any insurance applicable to the Building, or (ii) use the Premises in a manner
which shall increase such insurance rates on the Building, or on property
located therein, over that applicable when Tenant first took occupancy of the
Premises hereunder. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant.

17.9 Miscellaneous. Tenant shall not suffer or permit the Premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof. Tenant shall not suffer or permit any employee, contractor, business
invitee or visitor to violate any covenant, agreement or obligations of Tenant
under this Lease.

 

18. DAMAGE BY FIRE, ETC.

(a) During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:—(i) Landlord shall keep the Building
(excluding Alterations installed in the Premises after the Commencement Date
(“Later Alterations”) and any personal property or trade fixtures installed by
or at the expense of Tenant) insured in accordance with Exhibit 3; and
(ii) Tenant shall keep its personal property and trade fixtures in and about the
Premises and the Later Alterations insured in accordance with Exhibit 3. Such
Tenant’s insurance shall insure the interests of both Landlord and Tenant as
their respective interests may appear from time to time and shall name Landlord
as an additional insured; and the proceeds thereof shall be used only for the
replacement or restoration of such personal property or trade fixtures and the
Later Alterations.

(b) If any portion of the Premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other insured casualty, Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee of the real property of which the
Premises are a part) to repair or cause to be repaired such damage, provided,
however, in respect of any Later Alterations as shall have been damaged by such
fire or other casualty and which (in the judgment of Landlord) can more
effectively be repaired as an integral part of Landlord’s repair work on the
Premises, that such repairs to such Later Alterations shall be performed by
Landlord but at Tenant’s expense; in all other respects, all repairs to and
replacements of Tenant’s property and Later Alterations shall be made by and at
the expense of Tenant. If the Premises or any part thereof shall have been
rendered unfit for use and occupation hereunder by reason of such damage the
Yearly Rent (together with Operating Costs Excess and Tax Excess) or a just and
proportionate part thereof, according to the nature and extent to which the
Premises shall have been so rendered unfit, shall be suspended or abated until
the Premises (except as to the property which is to be repaired by or at the
expense of Tenant) shall have been restored as nearly as practicably may be to
the condition in which they were immediately prior to such fire or other
casualty, provided, however, that if Landlord or any mortgagee of the Building
or of the Building and the land shall be unable to collect the insurance
proceeds (including rent insurance proceeds) applicable to such damage because
of some action or inaction on the part of Tenant, or the employees,

 

30



--------------------------------------------------------------------------------

licensees or invitees of Tenant, the cost of repairing such damage shall be paid
by Tenant and there shall be no abatement of rent. Landlord shall not be liable
for delays in the making of any such repairs which are due to government
regulation, casualties and strikes, unavailability of labor and materials, and
other causes beyond the reasonable control of Landlord, nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from delays in repairing such damage. If (i) the Premises are
so damaged by fire or other casualty (whether or not insured) at any time during
the last thirty months of the Term hereof that the cost to repair such damage is
reasonably estimated to exceed one third of the total Yearly Rent payable
hereunder for the period from the estimated date of restoration until the
Expiration Date, or (ii) the Building (whether or not including any portion of
the Premises) is so damaged by fire or other casualty (whether or not insured)
that substantial alteration or reconstruction or demolition of the Building
shall in Landlord’s judgment be required, then and in either of such events,
this Lease and the Term hereof may be terminated at the election of Landlord by
a notice in writing of its election so to terminate which shall be given by
Landlord to Tenant within sixty (60) days following such fire or other casualty,
the effective termination date of which shall be not less than thirty (30) days
after the day on which such termination notice is received by Tenant. In the
event of any termination, this Lease and the Term hereof shall expire as of such
effective termination date as though that were the Expiration Date as stated in
Exhibit 1 and the Yearly Rent shall be apportioned as of such date; and if the
Premises or any part thereof shall have been rendered unfit for use and
occupation by reason of such damage the Yearly Rent (together with Operating
Costs Excess and Tax Excess) for the period from the date of the fire or other
casualty to the effective termination date, or a just and proportionate part
thereof, according to the nature and extent to which the Premises shall have
been so rendered unfit, shall be abated.

(c) If any portion of the Premises or any portion of the Building shall be
damaged or destroyed by fire or other casualty to the extent that the operation
of Tenant’s business in the Premises in the normal course is materially
adversely affected, then, within thirty (30) days of such fire or other
casualty, Landlord shall submit to Tenant a reasonable engineering estimate as
to the estimated length of time to complete such repairs. If the time period
(“Estimated Restoration Period”) set forth in such estimate shall exceed one
hundred eighty (180) days of the date of such casualty, Tenant may elect, by a
notice sent within fifteen (15) days after notice of such estimate is sent to
Tenant, to terminate this Lease. If such estimate shall fall within the 180-day
limit, Tenant shall have no such right to terminate and Landlord shall, subject
to the provisions of this Article 18, proceed with due diligence and promptness
to complete the repairs or restoration, subject always to delays for causes
beyond Landlord’s reasonable control including, but not limited to the causes
specified in Article 26 hereof, and the other limitations set forth in this
Article 18.

(d) In the event that the Premises or the Building are damaged by fire or other
casualty to such an extent so as to render the Premises untenantable, and if
Landlord shall fail to substantially complete said repairs or restoration within
the greater of: (i) two hundred ten (210) days after the date of such fire or
other casualty for any reason other than Tenant’s fault, or (ii) the Estimated
Restoration Period (the “Outside Date”), Tenant may terminate this Lease by
giving Landlord written notice as follows:

(i) Said notice shall be given after the Outside Date.

(ii) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

(iii) If said repairs or restoration are substantially complete on or before the
date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenants contractors) after Landlord
receives such notice, said notice shall have no further force and effect.

(iv) If said repairs or restoration are not substantially complete on or before
the date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenant’s contractors) after Landlord
receives such notice, the Lease shall terminate as of said effective date.

 

19. WAIVER OF SUBROGATION

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i)

 

31



--------------------------------------------------------------------------------

the net proceeds of any insurance collected by Landlord for or on account of
such loss, cost, damage, liability or expense, provided that the allowance of
such offset does not invalidate or prejudice the policy or policies under which
such proceeds were payable, and (ii) if such loss, cost, damage, liability or
expense shall have been caused by a peril against which Landlord has agreed to
procure insurance coverage under the terms of this Lease, the amount of such
insurance coverage, whether or not actually procured by Landlord.

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord’s managing agent, as the
case may be, as an offset against the amount thereof (i) the net proceeds of any
insurance collected by Tenant for or on account of such loss, cost, damage,
liability, or expense, provided that the allowance of such offset does not
invalidate the policy or policies under which such proceeds were payable and
(ii) if such loss, cost, damage, liability or expense shall have been caused by
a peril against which Tenant has agreed to procure insurance coverage under the
terms of this Lease, the amount of such insurance coverage, whether or not
actually procured by Tenant.

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the Premises and the Building and
personal property, fixtures and equipment located thereon and therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery in favor of either party, its respective agents or employees.
Having obtained such clauses and/or endorsements, each party hereby agrees that
it will not make any claim against or seek to recover from the other or its
agents or employees for any loss or damage to its property or the property of
others resulting from fire or other perils covered by such property insurance.

 

20. CONDEMNATION - EMINENT DOMAIN

In the event that the Premises or any part thereof, or the whole or any part of
the Building, shall be taken or appropriated by eminent domain or shall be
condemned for any public or quasi-public use, or (by virtue of any such taking,
appropriation or condemnation) shall suffer any damage (direct, indirect or
consequential) for which Landlord or Tenant shall be entitled to compensation,
then (and in any such event) this Lease and the Term hereof may be terminated at
the election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following the
date on which Landlord shall have received notice of such taking, appropriation
or condemnation. In the event that a substantial part of the Premises or of the
means of access thereto shall be so taken, appropriated or condemned, then (and
in any such event) this Lease and the Term hereof may be terminated at the
election of Tenant by a notice in writing of its election so to terminate which
shall be given by Tenant to Landlord within sixty (60) days following the date
on which Tenant shall have received notice of such taking, appropriation or
condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord’s notice elect to terminate
this Lease and the Term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the Term hereof shall expire as of such
effective termination date as though that were the Expiration Date as stated in
Exhibit 1, and the Yearly Rent (together with Operating Costs Excess and Tax
Excess) shall be apportioned as of such date. If neither party (having the right
so to do) elects to terminate Landlord will, with reasonable diligence and at
Landlord’s expense, restore the remainder of the Premises, or the remainder of
the means of access, as nearly as practicably may be to the same condition as
obtained prior to such taking, appropriation or condemnation in which event
(i) the Total Rentable Area shall be equitably adjusted, (ii) a just proportion
of the Yearly Rent, according to the nature and extent of the taking,
appropriation or condemnation and the resulting permanent injury to the Premises
and the means of access thereto, shall be permanently abated, and (iii) a just
proportion of the remainder of the Yearly Rent, according to the nature and
extent of the taking, appropriation or condemnation and the resultant injury
sustained by the Premises and the means of access thereto, shall be abated until
what remains of the Premises and the means of access thereto shall have been
restored as fully as may be for permanent use and occupation by Tenant
hereunder. Except for any award specifically reimbursing Tenant for moving or
relocation expenses, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in

 

32



--------------------------------------------------------------------------------

confirmation of which Tenant does hereby acknowledge that Landlord shall be
entitled to receive all such compensation and damages, grant to Landlord all and
whatever rights (if any) Tenant may have to such compensation and damages, and
agree to execute and deliver all and whatever further instruments of assignment
as Landlord may from time to time request. In the event of any taking of the
Premises or any part thereof for temporary (i.e., not in excess of one (1) year)
use, (i) this Lease shall be and remain unaffected thereby, and (ii) Tenant
shall be entitled to receive for itself any award made to the extent allocable
to the Premises in respect of such taking on account of such use, provided, that
if any taking is for a period extending beyond the Term of this Lease, such
award shall be apportioned between Landlord and Tenant as of the Expiration Date
or earlier termination of this Lease.

 

21. DEFAULT

21.1 Conditions of Limitation - Re-entry - Termination. This Lease and the
herein Term and estate are, upon the condition that if (a) subject to
Section 21.2, Tenant shall neglect or fail to perform or observe any of Tenant’s
covenants or agreements herein, including (without limitation) the covenants or
agreements with regard to the payment when due of rent, additional charges,
reimbursement for increase in Landlord’s costs, or any other charge payable by
Tenant to Landlord (all of which shall be considered as part of Yearly Rent for
the purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) intentionally omitted; or (c) intentionally
omitted; or (d) intentionally omitted, or (e) an attachment on mesne process, on
execution or otherwise, or other legal process shall issue against Tenant or its
property and a sale of any of its assets shall be held thereunder; or (f) any
judgment, final beyond appeal or any lien, attachment or the like in excess of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) shall be entered,
recorded or filed against Tenant in any court, registry, etc. and Tenant shall
fail to pay such judgment within sixty (60) days after the judgment shall have
become final beyond appeal or to discharge or secure by surety bond such lien,
attachment, etc. within sixty (60) days of such entry, recording or filing, as
the case may be; or (g) the leasehold hereby created shall be taken on execution
or by other process of law and shall not be revested in Tenant within sixty
(60) days thereafter; or (h) a receiver, sequesterer, trustee or similar officer
shall be appointed by a court of competent jurisdiction to take charge of all or
any part of Tenant’s property and such appointment shall not be vacated within
sixty (60) days; or (i) any proceeding shall be instituted by or against Tenant
pursuant to any of the provisions of any Act of Congress or State law relating
to bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors, and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within ninety (90) days or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding, or
(j) any event shall occur or any contingency shall arise whereby this Lease, or
the Term and estate thereby created, (each, a “default”) would (by operation of
law or otherwise) devolve upon or pass to any person, firm or corporation other
than Tenant, except as expressly permitted under Article 16 hereof - then, and
in any such event (except as hereinafter in Section 21.2 otherwise provided)
Landlord may, by notice to Tenant, elect to terminate this Lease; and thereupon
(and without prejudice to any remedies which might otherwise be available for
arrears of rent or other charges due hereunder or preceding breach of covenant
or agreement and without prejudice to Tenant’s liability for damages as
hereinafter stated), upon the giving of such notice, this Lease shall terminate
as of the date specified therein as though that were the Expiration Date as
stated in Exhibit 1. Without being taken or deemed to be guilty of any manner of
trespass or conversion, and without being liable to indictment, prosecution or
damages therefor, Landlord may, forcibly if necessary, enter into and upon the
Premises (or any part thereof in the name of the whole); repossess the same as
of its former estate; and expel Tenant and those claiming under Tenant. The
words “re-entry” and “re-enter” as used in this Lease are not restricted to
their technical legal meanings.

21.2 Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease
(a) for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within five (5) business days after written notice
thereof is given by Landlord to Tenant, provided, however, that no such notice
need be given and no such default in the payment of money shall be curable if on
two (2) prior occasions there had been a default in the payment of money which
had been cured after notice thereof had been given by Landlord to Tenant as
herein provided or (b) for default by Tenant in the performance of any covenant
other than a covenant to pay a sum of money, if Tenant shall cure such default
within a period of thirty (30) days after written notice thereof given by
Landlord to Tenant (except where the nature of the default is such that remedial
action should appropriately take place sooner, as indicated in such written
notice), or within such additional period as may reasonably be required to cure
such default if (because of governmental restrictions or any other cause beyond
the reasonable control of Tenant) the default is of such a nature

 

33



--------------------------------------------------------------------------------

that it cannot be cured within such thirty-(30)-day period, provided, however,
(1) that there shall be no extension of time beyond such thirty-(30)-day period
for the curing of any such default unless, not more than ten (10) days after the
receipt of the notice of default, Tenant in writing (i) shall specify the cause
on account of which the default cannot be cured during such period and shall
advise Landlord of its intention duly to institute all steps necessary to cure
the default and (ii) shall, as soon as reasonably practicable, duly institute
and thereafter diligently prosecute to completion all steps necessary to cure
such default and, (2) that no notice of the opportunity to cure a default need
be given, and no grace period whatsoever shall be allowed to Tenant, if the
default is incurable or if the covenant or condition the breach of which gave
rise to default had, by reason of a breach on a prior occasion, been the subject
of a notice hereunder to cure such default.

Notwithstanding anything to the contrary in this Section 21.2 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

21.3 Damages - Termination. Upon the termination of this Lease under the
provisions of this Article 21, Tenant shall pay to Landlord the rent and other
charges payable by Tenant to Landlord up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord

either:

(x) the amount by which, at the time of the termination of this Lease (or at any
time thereafter if Landlord shall have initially elected damages under
Subparagraph (y), below), (i) the aggregate of the rent and other charges
projected over the period commencing with such termination and ending on the
Expiration Date as stated in Exhibit I exceeds (ii) the aggregate projected
rental value of the Premises for such period, as such amount is reduced to
present value using a discount rate of the then-applicable federal discount
rate;

or:

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Expiration
Date as specified in Exhibit I, provided, however, if Landlord shall re-let the
Premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such reletting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the Premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the Premises and the rental
therefrom, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining Term of this Lease; and
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder
and (ii) in no event shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subparagraph (y) to a credit in respect of any net
rents from a re-letting except to the extent that such net rents are actually
received by Landlord. If the Premises or any part thereof should be re-let in
combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such re-letting and of the
expenses of re-letting.

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Excess and Operating
Costs Excess, all other considerations agreed to be paid or performed by Tenant,
on the assumption that all such amounts and considerations would have remained
constant (except as herein otherwise provided) for the balance of the full Term
hereby granted.

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease would have expired if it had not been terminated
hereunder.

 

34



--------------------------------------------------------------------------------

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

21.4 Fees and Expenses.

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained, Landlord may immediately, or at any
time thereafter, without notice, perform the same for the account of Tenant. If
Landlord at any time is compelled to pay or elects to pay any sum of money, or
do any act which will require the payment of any sum of money, by reason of the
failure of Tenant to comply with any provision hereof, or if Landlord is
compelled to or does incur any expense, including reasonable attorneys’ fees, in
instituting, prosecuting, and/or defending any action or proceeding instituted
by reason of any default of Tenant hereunder, Tenant shall on demand pay to
Landlord by way of reimbursement the sum or sums so paid by Landlord with all
costs and damages, plus interest computed as provided in Article 6 hereof.

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord, without its fault, being made party to
any litigation pending by or against Tenant or any persons claiming through or
under Tenant.

21.5 Waiver of Redemption. Tenant does hereby waive and surrender all rights and
privileges which it might have under or by reason of any present or future law
to redeem the Premises or to have a continuance of this Lease for the Term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided. Tenant specifically waives receipt of a Notice to Quit.

21.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

 

22. END OF TERM - ABANDONED PROPERTY

Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Premises and all alterations and
additions thereto, broom clean, in good order, repair and condition (except as
provided herein and in Section 8.7 and Articles 18 and 20) excepting only
ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility of repair or
restoration. Tenant shall remove all of its personal property. Tenant shall not
be required to remove any improvements existing in the Premises as of the
Execution Date. As to any alterations or improvements, including Tenant’s Work,
made to the Premises after the Execution Date, Tenant shall be required to
remove those as to which Landlord indicates, at the time it approves plans
therefor, that the same must be removed at the expiration or earlier termination
of the Term hereof With respect to any such removal by Tenant, Tenant shall
repair any damages to the Premises or the Building caused by their installation
or by such removal. Tenant’s obligation to observe or perform this covenant
shall survive the expiration or other termination of the Term of this Lease.

Tenant will remove any personal property from the Building and the Premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the Premises thereafter shall be
conclusively deemed to have been abandoned, and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, that Landlord may
receive and retain the proceeds of such sale and apply the same, at its option,
against the expenses of the sale, the cost of moving and storage, any arrears of
Yearly Rent, additional or other charges payable hereunder by Tenant to Landlord
and any damages to which Landlord may be entitled under Article 21 hereof or
pursuant to law.

Any holding over by Tenant or anyone claiming under Tenant after the expiration
of the Term of this Lease shall be treated as a tenancy at sufferance and shall
be on the terms and conditions as set forth in this Lease, as far as applicable
except that Tenant shall pay, in lieu of rent, as a use and occupancy charge an
amount equal to the greater

 

35



--------------------------------------------------------------------------------

of (x) the sum of (i) the Holdover Percentage (as hereinafter defined) of the
Yearly Rent plus (ii) one hundred percent (100%) of the Tax Excess and Operating
Costs Excess, calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) one hundred twenty-five percent (125%) of the
fair market rental value of the Premises, in each case for the period measured
from the day on which Tenant’s hold-over commences and terminating on the day on
which Tenant vacates the Premises. The “Holdover Percentage” shall be one
hundred fifty percent (150%) for the first sixty (60) days of such holding over,
and two hundred percent (200%) thereafter. In addition, if Tenant holds over for
more than sixty (60) days, Tenant shall save Landlord, its agents and employees,
harmless and will defend and indemnify Landlord, its agents and employees, from
and against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the Term
of this Lease.

 

23. SUBORDINATION

(a) Subject to any mortgagee’s or ground lessor’s election, as hereinafter
provided for, this Lease is subject and subordinate in all respects to all
matters of record (including, without limitation, deeds and land disposition
agreements), ground leases and/or underlying leases, and all mortgages, any of
which may now or hereafter be placed on or affect such leases and/or the real
property of which the Premises are a part, or any part of such real property,
and/or Landlord’s interest or estate therein, and to each advance made and/or
hereafter to be made under any such mortgages, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor. This Article 23 shall be self-operative and no further
instrument or subordination shall be required. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do
so for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided. Tenant acknowledges that, where applicable, any consent or
approval hereafter given by Landlord may be subject to the further consent or
approval of such mortgagee and/or ground lessor; and the failure or refusal of
such mortgagee and/or ground lessor; to give such consent or approval shall,
notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.
Notwithstanding anything to the contrary in this Article 23 contained, as to any
future mortgages, ground leases, and/or underlying lease or deeds of trust
(collectively, “Security Instrument”), the herein provided subordination and
attornment shall be effective only if the mortgagee, ground lessor or trustee
therein, as the case may be (“Mortgagee”), agrees, by a written instrument in
recordable form and in the customary form of such Mortgagee (“Nondisturbance
Agreement”) that, as long as Tenant shall not be in terminable default of the
obligations on its part to be kept and performed under the terms of this Lease,
this Lease will not be affected and Tenant’s possession hereunder will not be
disturbed by any default in, termination, and/or foreclosure of, such Security
Instrument. Tenant shall be responsible for paying any fees or expenses charged
by such Mortgagee in connection with such Nondisturbance Agreement (not to
exceed $1,000.00). Prior to the Commencement Date, Landlord will obtain an
executed Nondisturbance Agreement from Landlord’s current mortgagee on such
mortgagee’s then-current standard form of agreement, provided that Tenant shall
be responsible for paying any fees or expenses charged by such Mortgagee in
connection with such Nondisturbance Agreement (not to exceed $1,000.00).

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease; held by it to
this Lease. Such subordination or revocation, as the case may be, shall be
effected by written notice to Tenant and by recording an instrument of
subordination or of such revocation, as the case may be, with the appropriate
registry of deeds or land records and to be effective without any further act or
deed on the part of Tenant. In confirmation of such subordination or of such
revocation, as the case may be, Tenant shall execute, acknowledge and promptly
deliver any certificate or instrument that Landlord, any mortgagee or ground
lessor may request, subject to Landlord’s, mortgagee’s and ground lessor’s right
to do so for, on behalf and in the name of Tenant under certain circumstances,
as hereinafter provided.

(c) Without limitation of any of the provisions of this Lease, if any ground
lessor or mortgagee shall succeed to the interest of Landlord by reason of the
exercise of its rights under such ground lease or mortgage (or the acceptance of
voluntary conveyance in lieu thereof) or any third party (including, without
limitation, any foreclosure purchaser or mortgage receiver) shall succeed to
such interest by reason of any such exercise or the expiration or sooner
termination of such ground lease, however caused, then such successor may, upon
notice and request to Tenant (which, in the case of a ground lease, shall be
within thirty (30) days after such

 

36



--------------------------------------------------------------------------------

expiration or sooner termination), succeed to the interest of Landlord under
this Lease, provided, however, that such successor shall not: (i) be liable for
any previous act or omission of Landlord under this Lease; (ii) be subject to
any offset, defense, or counterclaim which shall theretofore have accrued to
Tenant against Landlord; (iii) have any obligation with respect to any security
deposit unless it shall have been paid over or physically delivered to such
successor; or (iv) be bound by any previous modification of this Lease or by any
previous payment of Yearly Rent for a period greater than one (1) month, made
without such ground lessors or mortgagee’s consent where such consent is
required by applicable ground lease or mortgage documents. In the event of such
succession to the interest of Landlord — and notwithstanding that any such
mortgage or ground lease may antedate this Lease — Tenant shall attorn to such
successor and shall ipso facto be and become bound directly to such successor in
interest to Landlord to perform and observe all Tenant’s obligations under this
Lease without the necessity of the execution of any further instrument.
Nevertheless, Tenant agrees at any time and from time to time during the Term
hereof to execute a suitable instrument in confirmation of Tenant’s agreement to
attorn, as aforesaid, subject to Landlord’s, mortgagee’s and ground lessor’s
right to do so for, on behalf and in the name of Tenant under certain
circumstances, as hereinafter provided.

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust. The term “mortgagee(s)” as used in this Lease shall include any
mortgagee or any trustee and beneficiary under a deed of trust or receiver
appointed under a mortgage or deed of trust. The term “mortgagor(s)” as used in
this Lease shall include any mortgagor or any grantor under a deed of trust.

(e) Tenant hereby irrevocably constitutes and appoints Landlord or any such
mortgagee or ground lessor and their respective successors in interest, acting
singly, Tenant’s attorney-in-fact to execute and deliver any such certificate or
instrument for, on behalf and in the name of Tenant, but only if Tenant fails to
execute, acknowledge and deliver any such certificate or instrument within ten
(10) days after Landlord or such mortgagee or such ground lessor has made
written request therefor.

(f) Notwithstanding anything to the contrary contained in this Article 23, if
all or part of Landlord’s estate and interest in the real property of which the
Premises are a part shall be a leasehold estate held under a ground lease, then:
(i) the foregoing subordination provisions of this Article 23 shall not apply to
any mortgages of the fee interest in said real property to which Landlord’s
leasehold estate is not otherwise subject and subordinate; and (ii) the
provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its Term expiring or
(y) not to name or join Tenant in any action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until Tenant shall have given written notice of such
failure to any mortgagee (ground lessor and/or trustee) of which Tenant shall
have been advised and until a reasonable period of time shall have elapsed
following the giving of such notice, during which such mortgagee (ground lessor
and/or trustee) shall have the right, but shall not be obligated, to remedy such
failure.

 

24. QUIET ENJOYMENT

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to the mortgages, ground
leases and/or underlying leases to which this Lease is subject and subordinate,
as hereinabove set forth.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing, Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official

 

37



--------------------------------------------------------------------------------

making such demand has any right or interest in or to this Lease, or in or to
the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

 

25. ENTIRE AGREEMENT – WAIVER – SURRENDER

25.1 Entire Agreement. This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein. Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that Tenant in no way relied upon any other
statements or representations, written or oral. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

25.2 Waiver. The failure of Landlord or Tenant to seek redress for violation, or
to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of rent or the payment by Tenant of rent with knowledge of the breach
of any covenant of this Lease shall not be deemed a waiver of such breach. The
failure of Landlord to enforce any of such Rules and Regulations against Tenant
and/or any other tenant in the Building shall not be deemed a waiver of any such
Rules and Regulations. No provisions of this Lease shall be deemed to have been
waived by Landlord or Tenant unless such waiver be in writing signed by the
waiving party. No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than on
account of the stipulated rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided.

25.3 Surrender. No act or thing done by Landlord during the Term hereby demised
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlords agents shall not operate as a
termination of this Lease or a surrender of the Premises. In the event that
Tenant at any time desires to have Landlord underlet the Premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purposes without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such underletting.

 

26. INABILITY TO PERFORM - EXCULPATORY CLAUSE

(a) Except as may be otherwise specifically herein provided, this Lease and the
obligations of Tenant to pay rent hereunder and perform all the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of Force Majeure, as hereinafter defined. In
each such instance of inability of Landlord to perform, Landlord shall exercise
reasonable diligence to eliminate the cause of such inability to perform. For
purposes of this Lease, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorist acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

(b) Tenant shall neither assert nor seek to enforce any claim against Landlord,
or Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the Premises are a part and in the

 

38



--------------------------------------------------------------------------------

uncollected rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability. This paragraph shall not limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or to take any other action which shall not involve the personal
liability of Landlord to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in said real estate, as aforesaid. In no event
shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable for consequential or incidental damages.
Without limiting the foregoing, in no event shall Landlord or Landlord’s agents
or employees (or any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives and the like, disclosed or undisclosed, thereof) ever be liable
for lost profits of Tenant.

(c) Landlord shall not be deemed to be in default of its obligations under this
Lease unless Tenant has given Landlord written notice of such default, and
Landlord has failed to cure such default within thirty (30) days after Landlord
receives such notice or such longer period of time as Landlord may reasonably
require to cure such default. Except as otherwise expressly provided in this
Lease, in no event shall Tenant have the right to terminate this Lease nor shall
Tenant’s obligation to pay Yearly Rent or other charges under this Lease abate
based upon any default by Landlord of its obligations under this Lease.

 

27. BILLS AND NOTICES

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party (“Notice”) shall be in writing and shall be deemed to
have been duly given when either delivered or served personally, or when
delivery is first attempted or refused, provided that such Notice shall be
addressed to Landlord at its address as stated in Exhibit I and to Tenant at the
Premises (or at Tenant’s address as stated in Exhibit I, if delivered or mailed
prior to Tenant’s occupancy of the Premises), or if any address for notices
shall have been duly changed as hereinafter provided, if addressed as aforesaid
to the party at such changed address. Notices shall be delivered by hand, by
United States mail (certified, return receipt requested, and prepaid), or by
Federal Express or other recognized overnight delivery service which provides a
receipt for, or other proof of, delivery (prepaid). Either party may at any time
change the address or specify an additional address for such Notices by
delivering or mailing, as aforesaid, to the other party a notice stating the
change and setting forth the changed or additional address, provided such
changed or additional address is a street address within the United States.

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full ten (10) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent. If Tenant has not objected to any statement of
additional rent which is rendered by Landlord to Tenant within one hundred
eighty (180) days after Landlord has rendered the same to Tenant, then the same
shall be deemed to be a final account between Landlord and Tenant not subject to
any further dispute.

 

28. PARTIES BOUND – TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the Premises are a part, Landlord ceases to be the owner
of the reversionary interest in the Premises, Landlord shall be entirely freed
and relieved from the

 

39



--------------------------------------------------------------------------------

performance and observance thereafter of all covenants and obligations hereunder
on the part of Landlord to be performed and observed, it being understood and
agreed in such event (and it shall be deemed and construed as a covenant running
with the land) that the person succeeding to Landlord’s ownership of said
reversionary interest shall thereupon and thereafter assume, and perform and
observe, any and all of such covenants and obligations of Landlord.

 

29. MISCELLANEOUS

29.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

29.2 Captions. etc. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease nor the intent of any provisions thereof. References to “State” shall
mean, where appropriate, the District of Columbia and other Federal territories,
possessions, as well as a state of the United States.

29.3 Broker. Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of office space in the Building,
with any broker or had its attention called to the Premises or other space to
let in the Building, etc. by anyone other than the broker, person or firm, if
any, designated in Exhibit 1. Tenant agrees to defend and save harmless and
indemnify Landlord and anyone claiming by, through or under Landlord against any
claims for a commission arising out of the execution and delivery of this Lease
or out of negotiations between Landlord and Tenant with respect to the leasing
of other space in the Building, provided that Landlord shall be solely
responsible for the payment of brokerage commissions to the broker, person or
firm, if any, designated as Landlord’s Broker in Exhibit 1.

29.4 Modifications. If in connection with obtaining financing for the Building,
a bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not withhold, delay or condition its consent thereto, provided that
such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

29.5 Arbitration. Any disputes relating to provisions or obligations in this
Lease as to which a specific provision for a reference to arbitration is made
herein shall be submitted to arbitration in accordance with the provisions of
applicable state law (as identified on Exhibit 1), as from time to time amended.
Arbitration proceedings, including the selection of an arbitrator, shall be
conducted pursuant to the rules, regulations and procedures from time to time in
effect as promulgated by the American Arbitration Association. Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association’s office in the City or County wherein the Building is situated (or
the nearest other city or county having an Association office). The arbitrator
shall hear the parties and their evidence. The decision of the arbitrator shall
be binding and conclusive, and judgment upon the award or decision of the
arbitrator may be entered in the appropriate court of law (as identified on
Exhibit 1) pursuant to Chapter 21 of Title 8.01 of the Code of Virginia; and the
parties consent to the jurisdiction of such court and further agree that any
process or notice of motion or other application to the Court or a Judge thereof
may be served outside the State or Commonwealth wherein the Building is situated
by registered mail or by personal service, provided a reasonable time for
appearance is allowed. The costs and expenses of each arbitration hereunder and
their apportionment between the parties shall be determined by the arbitrator in
his award or decision. No arbitrable dispute shall be deemed to have arisen
under this Lease prior to (i) the expiration of the period of twenty (20) days
after the date of the giving of written notice by the party asserting the
existence of the dispute together with a description thereof sufficient for an
understanding thereof; and (ii) where a Tenant payment (e.g., Tax Excess or
Operating Costs Excess under Article 9 hereof) is in issue, the amount billed by
Landlord having been paid by Tenant.

29.6 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Virginia and
any applicable local municipal rules, regulations, by-laws, ordinances and the
like.

 

40



--------------------------------------------------------------------------------

29.7 Assignment of Rents. With reference to any assignment by Landlord of its
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to or held by a bank, trust company,
insurance company or other institutional lender holding a mortgage or ground
lease on the Building, Tenant agrees:

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of Landlord thereunder,
unless such mortgagee and/or ground lessor shall, by written notice sent to
Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed Landlord’s obligations thereunder only upon
foreclosure of such mortgagee’s mortgage or deed of trust or termination of such
ground lessor’s ground lease and the taking of possession of the demised
Premises after having given notice of its exercise of the option stated in
Article 23 hereof to succeed to the interest of Landlord under this Lease.

29.8 Representation of Authority. By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he is duly authorized to execute this Lease on behalf of such
party. If Tenant is a corporation, Tenant hereby appoints the signatory whose
name appears below on behalf of Tenant as Tenant’s attorney-in-fact for the
purpose of executing this Lease for and on behalf of Tenant.

29.9 Expenses Incurred by Landlord Upon Tenant Requests. Except in connection
with requests by Tenant to sublet the Premises or assign its interest in this
Lease, as to which the review fee set forth in Article 16 shall apply, Tenant
shall, upon demand, reimburse Landlord for all reasonable expenses, including,
without limitation, legal fees, incurred by Landlord in connection with all
requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed alterations to be made by Tenant to
the Premises and requests by Tenant for Landlord to execute waivers of
Landlord’s interest in Tenant’s property in connection with third party
financing by Tenant. Such costs shall be deemed to be additional rent under this
Lease.

29.10 Survival. Without limiting any other obligation of Tenant which may
survive the expiration or prior termination of the Term of this Lease, all
obligations on the part of Tenant to indemnify, defend, or hold Landlord
harmless, as set forth in this Lease (including, without limitation, Tenant’s
obligations under Sections 13(d), 15.3, and 29.3) shall survive the expiration
or prior termination of the Term of this Lease.

29.11 Financial Statements. Upon not less than fifteen (15) business days’ prior
written request by Landlord (which request shall not be made more than once per
any twelve (12) month period, unless Tenant is in default), Tenant shall deliver
to Landlord the most current financial statements of Tenant (which may be
consolidated statements with one or more wholly-owned subsidiary).
Notwithstanding the foregoing, Tenant’s obligations in this Section 29.11 shall
not be applicable during any period of time in which Tenant is a publicly traded
company or during any period of time in which such financial information is
readily available to the public.

29.12 Parking.

(a) Garage. Parking for tenants of the Building is currently available for use
in the garage and the surface lot (collectively, the “Garage”) serving the
Building. Tenant’s employees and visitors shall be entitled to use the Garage,
in common with others entitled thereto, on a first-come, first-served basis.
Landlord makes no representation as to the number of parking spaces that will be
available at any time for Tenant’s use. While there is currently no charge for
parking in the Garage, Landlord reserves the right to charge for parking in the
Garage in the future, in which event Tenant shall only be entitled to utilize
the Garage on a fee-for-parking basis, pursuant to the parking program(s) that
Landlord may implement except that Landlord agrees not to charge Tenant’s
employees for parking prior to May 1, 2021. Notwithstanding anything to the
contrary in this Lease contained Landlord agrees that it will not implement such
parking program(s) in a discriminatory or arbitrary manner.

 

41



--------------------------------------------------------------------------------

(b) Garage Operator. Landlord hereby reserves the right to enter into a
management agreement or lease with an entity for the Garage (“Garage Operator”).
In such event, Tenant, upon request of Landlord, shall enter into a parking
agreement with the Garage Operator and (if applicable) pay the Garage Operator
the monthly charge established hereunder, and Landlord shall have no liability
for claims arising through acts or omissions of the Garage Operator unless
caused by the negligence or willful misconduct of Landlord. It is understood and
agreed that the identity of the Garage Operator may change from time to time
during the Term. In connection therewith, any parking lease or agreement entered
into between Tenant and a Garage Operator shall be freely assignable by such
Garage Operator or any successors thereto.

(c) No Liability. Neither Landlord nor any Garage Operator shall be responsible
for money, jewelry, automobiles or other personal property lost in or stolen
from the Garage regardless of whether such loss or theft occurs when the Garage
or other areas therein are locked or otherwise secured. Except as caused by the
negligence or willful misconduct of Landlord or any Garage Operator and without
limiting the terms of the preceding sentence, neither Landlord nor any Garage
Operator shall be liable for any loss, injury or damage to persons using the
Garage or automobiles or other property therein, it being agreed that, to the
fullest extent permitted by Law, the use of the Garage shall be at the sole risk
of Tenant and its employees.

(d) Parking Rules and Regulations. Landlord or the Garage Operator shall have
the right from time to time to promulgate reasonable rules and regulations
regarding the Garage, the parking passes and the use thereof, including, but not
limited to, rules and regulations controlling the flow of traffic to and from
various parking areas, the angle and direction of parking and the like. Tenant
shall comply with and cause its employees to comply with all such rules and
regulations as well as all reasonable additions and amendments thereto.

(e) No Overnight Storage. Tenant shall not store or permit its employees to
store any automobiles in the Garage without the prior written consent of the
Garage Operator. Except for emergency repairs, Tenant and its employees shall
not perform any work on any automobiles while located in the Garage or on the
Property. If it is necessary for Tenant or its employees to leave an automobile
in the Garage overnight, Tenant shall provide Landlord and the Garage Operator
with prior notice thereof designating the license plate number and model of such
automobile.

(f) Temporary Closure. Landlord and the Garage Operator shall have the right to
temporarily close the Garage or certain areas therein in order to perform
necessary repairs, maintenance and improvements to the Garage.

(g) Access Cards. The Garage Operator may elect to provide parking cards or keys
to control access to the Garage. In such event, Landlord or the Garage Operator
shall provide Tenant with three (3) cards or keys for each 1,000 rentable square
feet of the Premises, provided that Landlord or the Garage Operator shall have
the right to require Tenant or its employees to place a deposit not exceed
Twenty-Five and 00/100 Dollars ($25.00) for each such card or key and to pay a
fee for any lost or damaged cards or keys.

(h) Future Parking. In the event that Landlord (or an affiliate of Landlord)
elects to construct a building on the surface lot currently servicing the
Complex, Landlord agrees that (i) during the construction process, it will
comply with all requirements of the Shared Parking Agreement, as the same may be
amended, concerning the provision of additional parking spaces and/or parking
management services (e.g., attendant-managed parking or valet parking);
(ii) after the completion of the construction, it will comply with all
requirements of the Shared Parking Agreement, as the same may be amended,
concerning the provision of parking spaces and/or parking management services;
and (iii) after the completion of construction, if Tenant notifies Landlord that
the Garage has become overburdened as a result of such construction (meaning
thereby that a significant number of Tenant’s employees are regularly finding
that they are unable to park in the Garage because it is full), Landlord will
work with Tenant in good faith to try to provide a resolution that enables
Tenant’s employees to park in the Garage on a regular basis, but the foregoing
shall not require Landlord to violate the terms of the Shared Parking Agreement
or to provide Tenant with any reserved parking spaces.

 

42



--------------------------------------------------------------------------------

29.13 Anti-Terrorism Representations. Tenant represents and warrants to Landlord
that:

(a) Tenant is not, and shall not during the Term of this Lease become, a person
or entity with whom Landlord is restricted from doing business under the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known
as the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and regulations promulgated pursuant
thereto, including, without limitation, persons and entities named on the Office
of Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”); and

(b) Tenant is not currently conducting any business or engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises; and

(c) Tenant will not in the future during the Term of this Lease engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises.

29.14 Waiver of Trial by Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of Landlord and Tenant, Tenant’s use or
occupancy of the Premises and/or any claim of injury or damage, including but
not limited to, any summary process eviction action.

29.15 No Offset.

Except as may be otherwise expressly provided in this Lease, in no event shall
Tenant have the right to terminate or cancel this Lease or to withhold rent or
to set-off any claim or damages against rent as a result of any default by
Landlord or breach by Landlord of its covenants or warranties or promises under
this Lease, except in the case of a wrongful eviction of Tenant from the demised
Premises (constructive or actual) by Landlord continuing after notice to
Landlord thereof and a reasonable opportunity for Landlord to cure the same.
Further, Tenant shall not assert any right to deduct the cost of repairs or any
monetary claim against Landlord from rent thereafter due and payable, but shall
look solely to Landlord for satisfaction of such claim.

29.16 Section 55-218.1 Designation

Pursuant to Section 55-218.1 of the Code of Virginia, Landlord hereby designates
Landlord’s Service Partner, as defined in Exhibit 1 above, to accept service of
any notice, consent, request, bill, demand or statement hereunder by Landlord
and any service of process in any judicial proceeding with respect to his Lease
on behalf of Landlord.

29.17 Tenant’s Option to Extend the Term of the Lease

A. On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that Tenant is not in default of its
covenants and obligations under the Lease beyond any applicable grace or cure
period, and that Learning Tree International, Inc., itself, and/or Permitted
Assignee or Affiliated Entity, is occupying the entirety of the Premises then
demised to Tenant, both as of the time of option exercise and as of the
commencement of the hereinafter described additional term, Tenant shall have the
option (“Extension Option”) to extend the Term of this Lease for one
(1) additional five (5) year period, such additional term commencing as of
May 1, 2021, and expiring as of April 30, 2026 (“Extension Term”). Tenant may
exercise its Extension Option by giving Landlord written notice between
February 1, 2020 and May 1, 2020. Upon the timely giving of such notice, the
term of this Lease shall be deemed extended upon all of the terms and conditions
of this Lease. If Tenant fails to give timely notice, as aforesaid, Tenant shall
have no further right to extend the term of this Lease, time being of the
essence of this Section 29.17.

 

43



--------------------------------------------------------------------------------

B. The parties hereby acknowledge that the Premises have been remeasured in
accordance with the modified BOMA Standard Method for Measuring Floor Area in
Office Buildings, ANSI Z65.1-1996, and, that during the Extension Term (but not
before), the Premises shall be deemed to contain 49,780 square feet of Total
Rentable Floor Area.

C. The Yearly Rent during the Extension Term shall be based upon the Fair Market
Rental Value, as defined in and determined pursuant to Subparagraph F of this
Section 29.17, as of the commencement of the Extension Term, of the Premises
then demised to Tenant.

D. Tenant shall have no further option to extend the Term of the Lease other
than the Extension Term.

E. Notwithstanding the fact that Tenant’s exercise of the Extension Option shall
be self-executing, as aforesaid, the parties shall promptly execute a lease
amendment reflecting the Extension Term after Tenant exercises the Extension
Option, except that, if has not yet been determined, the Yearly Rent payable in
respect of the Extension Term may not be set forth in said amendment. In such
event, after such Yearly Rent is determined, the parties shall execute a written
agreement confirming the same. The execution of such lease amendment shall not
be deemed to waive any of the conditions to Tenant’s exercise of its rights
under this Section 29.16, unless otherwise specifically provided in such lease
amendment.

F. (i) “Fair Market Rental Value” shall be computed as of the date in question
at the then current annual rental charge (i.e., the sum of Yearly Rent plus
escalation and other charges), including provisions for subsequent increases and
other adjustments for leases or agreements to lease then currently being
negotiated, or executed in comparable space located in buildings comparable to
the Building and located in Reston Town Center. In determining Fair Market
Rental Value, the following factors, among others, shall be taken into account
and given effect: size, location of premises, lease term, condition of building,
size and prominence of signage granted to the tenant, services provided by the
landlord, and improvement allowances or other concessions.

(ii) Dispute as to Fair Market Rental Value

Landlord shall initially designate Fair Market Rental Value for the Premises for
the Extension Term (“Extension Rent”) by written notice (“Landlord’s Extension
Rent Designation”) to Tenant and Landlord shall furnish data in support of such
designation. In no event shall Landlord be obligated to furnish Landlord’s
Extension Rent Designation before May 31, 2020. If Tenant disagrees with
Landlord’s Extension Rent Designation, Tenant shall have the right, by written
notice given within thirty (30) days after Tenant has received Landlord’s
Extension Rent Designation, to notify Landlord (“Tenant’s Objection Notice”) of
such disagreement, whereupon the parties shall negotiate in good faith for 30
days (“Negotiation Period”) to reach agreement on the Extension Rent. If the
parties have not reached agreement on the Extension Rent by the end of the
Negotiation Period, then either party may submit the determination to
arbitration by delivering written notice (“Arbitration Notice”) to the other.
Landlord and Tenant, within ten (10) days after the date of the Arbitration
Notice, shall each simultaneously submit to the other, in a sealed envelope, its
good faith estimate of the Fair Market Rental Value of the Premises for the
Extension Term (collectively referred to as the “Estimates”). If the higher of
such Estimates is not more than one hundred five percent (105%) of the lower of
such Estimates, then Fair Market Rental Value shall be the average of the two
Estimates. If the Fair Market Rental Value is not resolved by the exchange of
Estimates, Landlord and Tenant, within fifteen (15) business days after the
exchange of Estimates, shall each select an expert to determine which of the two
Estimates most closely reflects the Fair Market Rental Value for the Extension
Term. Each expert so selected shall be a real estate broker with at least ten
(10) years of experience in the Northern Virginia office market, dealing with
like types of properties. Upon selection, Landlord’s and Tenant’s experts shall
work together in good faith to agree upon which of the two Estimates most
closely reflects the Fair Market Rental Value for the Extension Term. The
Estimate chosen by such experts shall be binding on both Landlord and Tenant as
the Extension Rent for the Extension Term. If either Landlord or Tenant fails to
appoint an expert within the fifteen (15) business day period referred to above,
and such failure continues for ten (10) days after notice thereof, the expert
appointed by the other party shall be the sole expert for the purposes hereof.
If the two experts cannot agree upon which of the two Estimates most closely
reflects the Fair Market Rental Value within the twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty
(20) day period, the two (2) experts shall select a third expert meeting the
aforementioned criteria. Once the third expert has been selected as

 

44



--------------------------------------------------------------------------------

provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the third expert shall make his determination of
which of the two Estimates most closely reflects the Fair Market Rental Value
and such Estimate shall be binding on both Landlord and Tenant as the Extension
Rent for the Extension Term. If the third expert believes that expert advice
would materially assist him, he may retain one or more qualified persons, to
provide such expert advice. The parties shall share equally in the costs of the
third expert and of any experts retained by the third expert. Any fees of any
expert, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such expert, counsel or expert. In the
event that the Fair Market Rental Value has not been determined by the
commencement date of the term for the Extension Term, Tenant shall pay Extension
Rent upon the terms and conditions in effect immediately prior to the
commencement of the Extension Term until such time as the Fair Market Rental
Value has been determined. Upon such determination, the Extension Rent for the
Extension Term shall be retroactively adjusted to the commencement of the
Extension Term. If such adjustment results in an underpayment of Extension Rent
by Tenant, Tenant shall pay Landlord the amount of such underpayment within
thirty (30) days after the determination thereof. If such adjustment results in
an overpayment of Extension Rent by Tenant, Landlord shall credit such
overpayment against the next installment(s) of Extension Rent due under the
Lease until the entire amount of such overpayment has been credited against
Extension Rent. The decision of the third expert shall be binding and
conclusive, and judgment upon the award or decision of the third expert may be
entered in the Fairfax County, Virginia Circuit Court pursuant to Chapter 21 of
Title 8.01 of the Code of Virginia; and the parties consent to the jurisdiction
of such court and further agree that any process or notice of motion or other
application to the Court or a Judge thereof may be served outside the
Commonwealth of Virginia by registered mail or by personal service, provided a
reasonable time for appearance is allowed.

29.18 Tenant’s Termination Option

A. On the conditions (which conditions Landlord may waive by written notice to
Tenant at any time) that Tenant is not in default of its covenants and
obligations under the Lease, both at the time that Tenant gives Tenant’s
Termination Notice, as hereinafter defined, and as of the Effective Termination
Date, as hereinafter defined, then Tenant shall have the right (“Termination
Right”) to terminate the Term of the Lease effective as of December 31, 2014
(“Effective Termination Date”) by giving Landlord notice on or before
December 31, 2013 (“Tenant’s Termination Notice”), and by paying to Landlord, at
the time that Tenant gives Tenant’s Termination Notice, the Termination Fee, as
hereinafter defined.

B. If Tenant timely and properly exercises its Termination Right and timely pays
to Landlord the Termination Fee, then the Term of the Lease shall terminate as
of the Effective Termination Date, and Yearly Rent and other charges shall be
apportioned as of said Effective Termination Date.

C. For the purposes hereof, the “Termination Fee” shall be equal to the sum of:
(i) the Unamortized Portion, as hereinafter defined, of Landlord’s Transaction
Costs, as hereinafter defined, plus (ii) $405,285.66. The “Unamortized Portion”
shall be defined as the amount of principal which would remain unpaid as of the
Effective Termination Date with respect to a loan in an original principal
amount equal to Landlord’s Transaction Costs and which is repaid in equal
monthly payments of principal and interest on a direct reduction basis over one
hundred thirty-six (136) months commencing on the Commencement Date with
interest at the rate of nine percent (9%) per annum. For the purposes hereof,
“Landlord’s Transaction Costs” shall be equal to the sum of (a) the amount of
the Landlord’s Contribution actually paid by Landlord, plus (b) the amount of
the Landlord’s Security System Contribution actually paid by Landlord, plus
(c) the brokerage commissions paid by Landlord to Jones Lang LaSalle Brokerage,
Inc. and Cassidy & Pinkard Colliers in connection with this Lease, plus (d) all
legal fees incurred by Landlord in connection with the negotiation of the Lease
not exceeding Forty-Two Thousand and 00/100 Dollars ($42,000.00) (but not any
amendments or other later documentation). Landlord shall, upon written request
of Tenant, promptly after Landlord’s Transaction Costs have been determined,
provide to Tenant verification of such costs.

D. In the event that Tenant fails timely to give Tenant’s Termination Notice or
to pay the Termination Fee, Tenant shall have no right to terminate the Term of
the Lease, pursuant to this Section 29.18, time being of the essence of Tenant’s
obligations hereunder.

 

45



--------------------------------------------------------------------------------

29.19 Antenna Area.

Provided that Learning Tree International, Inc., itself, and/or a Permitted
Assignee or Affiliated Entity, is occupying the entirety of the Premises then
demised to Tenant, Tenant shall have the right to use the Antenna Area, as
hereinafter defined, to install a satellite dish antenna (“Antenna”) for a
period commencing as of the date that Tenant installs the Antenna, as
hereinafter defined, in the Antenna Area (“Antenna Area Commencement Date”) and
terminating as of April 30, 2021. The “Antenna Area” shall be an area on the
roof of the Building designated by Landlord. Tenant shall be permitted to use
the Antenna Area solely for two (2) Antennas installed in accordance with
specifications approved by Landlord in advance utilizing a frequency or
frequencies and transmission power identified in such approved specifications
which Tenant will be installing in the Antenna Area and no other frequencies or
transmission power shall be used by Tenant without Landlord’s prior written
consent. Such installation shall be designed in such manner as to be easily
removable and so as not to damage the roof of the Building. The Antennas and any
replacements shall be subject to Landlord’s approval. Tenant’s use of the
Antenna Area shall be upon all of the conditions of the Lease, except as
follows:

A. Tenant shall have no obligation to pay Yearly Rent, Tax Excess or Operating
Expense Excess in respect of the Antenna Area.

B. Landlord shall have no obligation to provide any services to the Antenna
Area.

C. Tenant shall have no right to make any changes, alterations, signs,
decoration, or other improvements (which changes, alterations, signs, decoration
or other improvements, together with the Antennas, are hereby collectively
referred to as “Rooftop Installations”) to the Antenna Area or to the Antennas
without Landlord’s prior written consent, which consent Landlord may hold it its
sole discretion.

D. Tenant shall have no right of access to the roof of the Building unless
Tenant has given Landlord reasonable advance notice and unless Tenant’s
representatives are accompanied by a representative of Landlord. Landlord shall
provide Tenant with 24-hour access to the Antenna Area, subject to Landlord’s
reasonable security procedures and restrictions based on emergency conditions
and to other causes beyond Landlord’s reasonable control. Tenant shall give
Landlord reasonable advance written notice of the need for access to the Antenna
Area (except that such notice may be oral in an emergency), and Landlord must be
present during any entry by Tenant onto the Antenna Area. Each notice for access
shall be in the form of a work order referencing the lease and describing, as
applicable, the date access is needed, the name of the contractor or other
personnel requiring access, the name of the supervisor authorizing the
access/work, the areas to which access is required, the Building common elements
to be impacted (risers, electrical rooms, etc.) and the description of new
equipment or other Rooftop Installations to be installed and evidence of
Landlord’s approval thereof. In the event of an emergency, such notice shall
follow within five (5) days after access to the Antenna Area.

E. At the expiration or prior termination of Tenant’s right to use the Antenna
Area, Tenant shall remove all Installations (including, without limitation, the
Antenna) from the Antenna Area.

F. Tenant shall be responsible for the cost of repairing any damage to the roof
of the Building caused by the installation or removal of any Rooftop
Installations.

G. Tenant shall have no right to sublet the Antenna Area.

H. No other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Building) shall have the right to benefit
from the services provided by the Antennas other than Tenant.

I. In the event that Landlord performs repairs to or replacement of the roof,
Tenant shall, at Tenant’s cost, remove the Antenna until such time as Landlord
has completed such repairs or replacements. Tenant recognizes that there may be
an interference with Tenant’s use of the Antennas in connection with such work.
Landlord shall use reasonable efforts to complete such work as promptly as
possible and to perform such work in a manner which will minimize or, if
reasonably possible, eliminate any interruption in Tenant’s use of the Antennas.

 

46



--------------------------------------------------------------------------------

J. Any services required by Tenant in connection with Tenant’s use of the
Antenna Area or the Antennas shall be installed by Tenant, at Tenant’s expense,
subject to Landlord’s prior approval.

K. To the maximum extent permitted by law, all Rooftop Installations in the
Antenna Area shall be at the sole risk of Tenant, and Landlord shall have no
liability to Tenant in the event that any Rooftop Installations are damaged for
any reason.

L. Tenant shall take the Antenna Area “as-is” in the condition in which the
Antenna Area is in as of the Commencement Date in respect of the Antenna Area.

M. Tenant shall comply with all applicable laws, ordinances and regulations in
Tenant’s use of the Antenna Area and the Antenna.

N. Landlord shall have the right, upon thirty (30) days notice to Tenant, to
require Tenant to relocate the Antenna Area to another area (“Relocated Rooftop
Area”) on the roof of the Building suitable for the use of Rooftop
Installations. In such event, Tenant shall, at Landlord’s cost and expense, on
or before the thirtieth (30th) day after Landlord gives such notice, relocate
all of its Rooftop Installations from the Antenna Area to the Relocation Rooftop
Area.

O. In addition to complying with the applicable construction provisions of the
Lease, Tenant shall not install or operate Rooftop Installations in any portion
of the Antenna Area until (x) Tenant shall have obtained Landlord’s prior
written approval, which approval will not be unreasonably withheld or delayed,
of Tenant’s plans and specifications for the placement and installation of the
Rooftop Installations in the Premises, and (y) Tenant shall have obtained and
delivered to Landlord copies of all required governmental and quasi-governmental
permits, approvals, licenses and authorizations necessary for the lawful
installation, operation and maintenance of the Rooftop Installations. The
parties hereby acknowledge and agree, by way of illustration and not limitation,
that Landlord shall have the right to withhold its approval of Tenant’s plans
and specifications hereunder, and shall not be deemed to be unreasonable in
doing so, if Tenant’s intended placement or method of installation or operation
of the Rooftop Installations (i) may subject other licensees, tenants or
occupants of the Building, or other surrounding or neighboring landowners or
their occupants, to signal interference, Tenant hereby acknowledging that a
shield may be required in order to prevent such interference, (ii) does not
minimize to the fullest extent practicable the obstruction of the views from the
windows of the Building that are adjacent to the Rooftop Installations, if any,
(iii) does not minimize (in Landlord’s reasonable judgment, which shall not,
however, require Tenant to incur unreasonable expense) the visibility of the
Rooftop Installations from the windows of the Building or the Complex that
overlook them to the extent reasonably possible, (iv) may damage the structural
integrity of the Building or the roof thereof, or (v) may constitute a violation
of any consent, approval, permit or authorization necessary for the lawful
installation of the Rooftop Installations.

P. In addition to the indemnification provisions set forth in the Lease which
shall be applicable to the Antenna Area, Tenant shall, to the maximum extent
permitted by law, indemnify, defend, and hold Landlord, its agents, contractors
and employees harmless from any and all claims, losses, demands, actions or
causes of actions suffered by any person, firm, corporation, or other entity
arising from Tenant’s use of the Antenna Area.

Q. Landlord shall have the right to designate or identify the Rooftop
Installations with or by a lease or license number (or other marking) and to
place such number (or marking) on or near such Rooftop Installations.

 

30. TERMINATION OF EXISTING LEASE AND CONDITION OF LANDLORD’S EXECUTION

The parties acknowledge that Tenant is currently leasing the Premises pursuant
to the Existing Lease (as defined in Section 7.3 hereof), the Term of which
Existing Lease expires as of April 30, 2011. The parties hereby further
acknowledge that, in consideration of Tenant entering into this Lease with
Landlord, the parties desire to terminate the term of the Existing Lease prior
to April 30, 2011. Therefore, Landlord and Tenant, simultaneously with the
execution and delivery of this Lease, shall execute and deliver an agreement, in
form and substance acceptable to Landlord, whereby Tenant agrees to terminate
the term of the Existing Lease effective as of December 31, 2009.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Deed of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:     TENANT:

RESTON TOWN CENTER PROPERTY LLC, a

Delaware limited liability company

   

LEARNING TREE INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Jeffrey L. Kovach

    By:  

/s/ Nicholas Schacht

Name:   Jeffrey L. Kovach     Name:  

Nicholas Schacht

Title:   Senior Vice President     Title:  

CEO

        Hereunto Duly Authorized

 

48



--------------------------------------------------------------------------------

EXHIBIT 2

LEASE PLAN

LOGO [g14324g67q03.jpg]

 

Exhibit 2 - 1



--------------------------------------------------------------------------------

LOGO [g14324g19u46.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT 3

INSURANCE PROVISIONS

 

I. TENANT INSURANCE

A. General Liability Insurance. Tenant shall procure, keep in force, and pay for
primary and non-contributory Commercial General Liability Insurance (including,
without limitation, coverage for products/completed operations) insuring Tenant
on an occurrence basis against all claims and demands for personal injury
liability (including, without limitation, bodily injury, sickness, disease, and
death) or damage to property which may be claimed to have occurred from and
after the time Tenant and/or its contractors enter the Premises in accordance
with Article 4 of this Lease, of not less than Three Million ($3,000,000)
Dollars in the event of personal injury to any number of persons or damage to
property, arising out of any one occurrence, and from time to time thereafter
shall be not less than such higher amounts, if procurable, as may be reasonably
required by Landlord and are customarily carried by responsible similar tenants
in the Reston Town Center, Virginia area. In the event Tenant subleases all or
any part of the Premises, Tenant shall require its subtenant(s) to also carry
and maintain the foregoing insurance coverages.

B. Property Insurance. During the entire Term of this Lease, and adjusting
insurance coverages to reflect current values from time to time, Tenant shall
keep its personal property and trade fixtures in and about the Premises and the
Alterations (as defined in Article 18) insured against loss or damage caused by
any peril covered under fire, extended coverage and all risk insurance in an
amount equal to one hundred percent (100%) replacement cost value. Such Tenant’s
insurance shall insure the interests of both Landlord and Tenant as their
respective interests may appear from time to time and shall name Landlord as an
additional insured; and the proceeds thereof shall be used only for the
replacement or restoration of such personal property or trade fixtures and the
Alterations. In the event Tenant subleases all or any part of the Premises,
Tenant shall require the subtenant to also carry and maintain the foregoing
insurance coverages.

 

II. TENANT CONTRACTOR INSURANCE

Tenant shall cause contractors employed by Tenant to (i) carry Worker’s
Compensation Insurance in accordance with statutory requirements, (ii) carry
Automobile Liability Insurance, and (iii) carry primary and non-contributory
Commercial General Liability Insurance covering such contractors on or about the
Premises in the amount stated in Section I(A) above or in such other reasonable
amount as Landlord shall require, naming Landlord, Landlord’s managing agent,
and any lessor of the ground upon which the Building is located on each
contractor’s Commercial General Liability Insurance Policy and Umbrella
Liability Policy, if any, for premises liability and products/completed
operations coverages for the full limits and the full coverage term required,
and (iv) submit certificates evidencing such coverage to Landlord prior to the
commencement of any Alterations in or to the Premises. Tenant shall cause each
of Tenant’s contractors to require and maintain the foregoing insurance
requirements of its subcontractors.

 

III. LANDLORD INSURANCE

During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time, Landlord shall keep the Building
(excluding Later Alterations, as defined in Article 20, and any personal
property or trade fixtures installed by or at the expense of Tenant) insured
against loss or damage caused by any peril covered under fire, extended coverage
and all risk insurance in an amount equal to one hundred percent
(100%) replacement cost value above foundation walls.

 

Exhibit 3 - 1



--------------------------------------------------------------------------------

EXHIBIT 4

RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls or other parts of the Building not occupied by any tenant
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises, and if the Premises are
situated on the ground floor of the Building, the tenant thereof shall, at said
tenant’s own expense, keep the sidewalks and curb directly in front of said
Premises clean and free from ice and snow. Landlord shall have the right to
control and operate the public portions of the Building, and the facilities
furnished for the common use of the tenants, in such a manner as Landlord deems
best for the benefit of the tenants generally. No tenant shall permit the visit
to its premises of persons in such numbers or under such conditions as to
interfere with the use and enjoyment by other tenants of the entrances,
corridors, elevators and other public portions or facilities of the Building.

2. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No drapes, blinds,
shades, or screens shall be attached to or hung in, or used in connection with
any window or door of the Premises, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner approved by Landlord.

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by tenant on any part of the outside or inside of
the Premises or Building without the prior written consent of Landlord. In the
event of the violation of the foregoing by any tenant, Landlord may remove same
without any liability, and may charge the expense incurred by such removal to
the tenant or tenants violating this rule. Interior signs on doors and directory
tablet shall be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style acceptable to
Landlord.

4. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damages resulting
from any misuse of the fixtures shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

6. There shall be no marking, painting, drilling into or in any way defacing any
part of the Premises or the Building. No boring, cutting or stringing of wires
shall be permitted. Tenant shall not construct, maintain, use or operate within
the Premises or elsewhere within or on the outside of the Building, any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system.

7. No bicycles, vehicles or animals, birds or pets of any kind (other than
animals providing assistance to persons with disabilities) shall be brought into
or kept in or about the Premises, and no cooking shall cause or permit any
unusual or objectionable odors to be produced upon or permeate from the
Premises.

8. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

9. No tenant shall make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises of those having business with them whether by the use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. No tenant shall throw anything out of the doors or windows or
down the corridors or stairs.

10. No inflammable, combustible or explosive fluid, chemical or substance shall
be brought or kept upon the Premises.

 

Exhibit 4 - 1



--------------------------------------------------------------------------------

11. No additional locks or bolts of any kind shall be placed upon any of the
doors, or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof. The doors leading to the corridors or main halls shall
be kept closed during Business Hours except as they may be used for ingress or
egress. Each tenant shall, upon the termination of its tenancy, restore to
Landlord all keys to stores, offices, storage, and toilet rooms either furnished
to or otherwise procured by such tenant, and in the event of the loss of any
keys, so furnished, such tenant shall pay to Landlord the cost thereof.

12. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its Agent may determine from time to time. Landlord reserves the right to
inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or this
Lease of which these Rules and Regulations are a part.

13. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, tenant shall refrain from or discontinue such advertising.

14. Any person employed by any tenant to do janitorial work within the Premises
must obtain Landlord’s consent and such person shall, while in the Building and
outside of said Premises, comply with all instructions issued by the
Superintendent of the Building. No tenant shall engage or pay any employees on
the Premises, except those actually working for such tenant on said Premises.

15. Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to the building
management or watchman on duty. Landlord may at his option require all persons
admitted to or leaving the Building between the hours of 6:00 p.m. and 8:00
a.m., Monday through Saturday, Sundays and legal holidays to register. Each
tenant shall be responsible for all persons for whom he authorizes entry into or
exit out of the Building, and shall be liable to Landlord for all acts of such
persons.

16. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

17. Each tenant, before closing and leaving the premises at any time, shall see
that all windows are closed and all lights turned off.

18. The requirements of tenant will be attended to only upon application at the
office of the Building. Employees shall not perform any work or do anything
outside of the regular duties, unless under special instruction from the
management of the Building.

19. Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall cooperate to prevent the same.

20. No water cooler, plumbing or electrical fixtures shall be installed by any
tenant.

21. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.

22. Access plates to underfloor conduits shall be left exposed. Where carpet is
installed, carpet shall be cut around access plates. Where tenant elects not to
provide removable plates in their carpet for access into the underfloor duct
system, it shall be the tenant’s responsibility to pay for the removal and
replacement of the carpet for any access needed into the duct system at any time
in the future.

23. Mats, trash or other objects shall not be placed in the public corridors.

 

Exhibit 4 - 2



--------------------------------------------------------------------------------

24. Landlord does not maintain or clean suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc. However, should the
need for repairs arise, Landlord will arrange for the work to be done at the
tenant’s expense.

25. Drapes installed by the tenant for their use which are visible from the
exterior of the Building must be approved by Landlord in writing and be cleaned
by the tenant.

26. Landlord will furnish and install light bulbs for the building standard
fluorescent or incandescent fixtures only. For special fixtures, the tenant will
stock his own bulbs, which will be installed by Landlord when so requested by
the tenant.

27. Tenant shall comply with all workplace smoking Laws. There shall be no
smoking in bathrooms, elevator lobbies, elevators, and other common areas, or
anywhere in the Building or the Garage (tenant acknowledging that the entire
Building is smoke-free).

28. Each tenant shall handle its newspapers and “office paper” in the manner
required by applicable law and shall conform with any recycling plan instituted
by Landlord.

29. Violation of these rules and regulations, or any amendments thereto, shall
be sufficient cause for termination of this Lease at the option of Landlord.

30. Landlord may upon request by any tenant, waive the compliance by such tenant
of any of the foregoing rules and regulations, provided that (i) no waiver shall
be effective unless signed by Landlord or Landlord’s authorized Agent, (ii) any
such waiver shall not relieve such tenant from the obligation to comply with
such rule or regulation in the future unless expressly consented to by Landlord,
and (iii) no waiver granted to any tenant shall relieve any other tenant from
the obligation of complying with the foregoing rules and regulations unless such
other tenant has received a similar waiver in writing from Landlord.

31. In the event of any conflict between any provisions in this Lease and these
rules and regulations, the provisions set forth in this Lease shall control.

 

Exhibit 4 - 3



--------------------------------------------------------------------------------

EXHIBIT 5

INTENTIONALLY OMITTED

 

Exhibit 5 - 1



--------------------------------------------------------------------------------

EXHIBIT 6

FORM OF LETTER OF CREDIT

 

BENEFICIARY:      ISSUANCE DATE:                          , 200     [[LANDLORD]]
    

 

         

IRREVOCABLE STANDBY

LETTER OF CREDIT NO.

ACCOUNTEE/APPLICANT:     

MAXIMUM/AGGREGATE

CREDIT AMOUNT:

     $                          USD:                     

 

    

LADIES AND GENTLEMEN:

We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to exceed $         US Dollars
available by your draft(s) drawn on ourselves at sight accompanied by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to this Lease (the “Lease”)
dated                      by and between                     , as Landlord, and
                    , as Tenant.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit
from time to time.

Funds will be made available to Beneficiary on the same day as a sight draft is
presented by Beneficiary.

This Letter of Credit is transferable without charge to you at any time and from
time to time and may be transferred in its entirety only. In the event of a
transfer, we reserve the right to require reasonable evidence of such transfer
as a condition to any draw hereunder. Any such transfer is to be effective at
the counters of             and is contingent upon:

 

  A. The satisfactory completion of our transfer form attached hereto; and

 

  B. The return of the original of this Letter of Credit and all amendments
thereto for endorsement thereon by us to the transferee.

This Letter of Credit shall expire at our office on                     ,
200     (the “Stated Expiration Date”). It is a condition of this Letter of
Credit that the Stated Expiration Date shall be deemed automatically extended
without amendment for successive one (1) year periods from such Stated
Expiration Date, unless at least forty-five (45) days prior to such Stated
Expiration Date (or any anniversary thereof) we shall notify you and the
Accountee/Applicant in writing by certified mail (return receipt) that we elect
not to consider this Letter of Credit extended for any such additional one
(1) year period.

 

Exhibit 6 - 1



--------------------------------------------------------------------------------

We expressly agree and acknowledge that we shall not refuse to pay on any draw
permitted under this Letter of Credit in the event that the Accountee/Applicant
opposes, contests or otherwise attempts to interfere with any attempt by
Landlord to draw down from said Letter of Credit.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce, Publication No. 500 (1993 Revision)”.

 

Exhibit 6 - 2



--------------------------------------------------------------------------------

EXHIBIT 7

CLEANING SPECIFICATIONS

See attached.

 

Exhibit 7 - 1



--------------------------------------------------------------------------------

RESTON TOWN CENTER

JANITORIAL SPECIFICATIONS

Exterior Daily Functions

 

A. ASHTRAYS AND URNS. All ashtrays will be emptied only into approved metal
containers. Pick up ashtray by placing the palm of the hand over the top of the
tray. If heat is felt, the contents of the tray must be thoroughly soaked before
emptying to prevent fire. They will be wiped clean and dry. Sift all sand urns
nightly. Supply and replace sand as necessary to maintain a neat appearance. All
designated smoking areas will be policed daily and swept nightly.

 

B. WASTE RECEPTACLES. All waste receptacles will be emptied, and returned to
their original locations. The liner will be replaced when necessary, no less
than once per week, with all liners fitting neatly and with a minimum of
overhang. If applicable, all surfaces will be damp wiped to remove streaks and
runs as needed. All trash, including labeled recyclable materials (where
applicable), will be removed to a designated area. Recycling containers will be
provided for the Contractors use.

 

C. ELEVATOR.

Lobbies. Elevator hardware and elevator doors will be cleaned and wiped dry.
Elevator tracks will be kept clean of dirt and debris. Cleaning materials will
be approved by Owner for any bronze or brass elevator doors and frames.
Contractor will be held responsible for any damage to metal surfaces.

Door Tracks and Frames. Elevator door tracks and frames will be cleaned and
polished, keeping them free of dirt and debris.

Flooring. Elevator carpets will be vacuumed thoroughly. Spot cleaning of spills
and stains will be performed daily. Elevator carpets will be shampooed as
needed. Hard surface floor coverings will be damp mopped, and spray buffed.

Walls. Elevator panels will be damp wiped to remove dust, soil, and smudges.
Polished metal, control surfaces, and handrails will be wiped dry and shined.

 

D. ENTRANCE AREAS. All glass doors and side panels will be cleaned and dry
shined on both sides. Smudges and fingerprints will be wiped from all metal
hardware on all doors.

 

E. ENTRANCE MATS. Fabric coated entrance mats will be vacuumed. Rubber, vinyl,
and door mat inserts will be swept or brushed with recessed catch basins being
cleaned of all debris.

 

F. EXTERIOR GROUNDS. Keep sidewalks, steps, walks, and around planters swept and
free of debris in parking deck and around building entrances. Mop exterior paver
tiles at building entrances. Remove all cigarette butts on a nightly basis.
Police storm drain grilles and ventilation grilles as needed.

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

G. EXTERIOR STAIRWAYS. All exterior stairwells, steps and landings will be swept
and all trash and debris removed. Handrails, fire extinguishers, signage,
piping, etc. will be detail cleaned.

 

H. EXTERIOR STRUCTURE. Exterior glass at building entrances will be spot
cleaned. Exterior patio furniture shall have dirt, pollen, dust and debris
removed nightly and all tables wiped down.

Exterior Area as Necessary Functions

 

A. SIGNAGE. Clean interior and exterior signage free of dust, debris,
fingerprints, etc. on an as needed basis.

 

B. SNOW REMOVAL. Contractor will be responsible for the removal of seasonal snow
and ice accumulation from sidewalks, building entrances, parking decks and all
areas of foot traffic around the immediate exterior of the buildings.

Common Area Daily Functions

 

A. BREAKROOM / RESTAURANT / CAFETERIA. Dining area including tables and counter
tops will be wiped and carpet vacuumed. Table and chair legs will be dusted and
walls will be kept clean. Vending machines and exterior of appliances will be
wiped as needed.

 

B. CARPETS. All carpet in tenant space and common area will be vacuumed
thoroughly. Care will be taken to avoid damaging furniture, baseboards, and
walls. Contractor will not be responsible for the removal of staples in the
carpet. Spot clean carpet on an as needed basis.

 

C. ELEVATOR LOBBIES. Elevator hardware and elevator doors will be cleaned and
wiped dry. Elevator tracks will be kept clean of dirt and debris. Cleaning
materials will be approved by Owner for any bronze or brass elevator doors and
frames. Contractor will be held responsible for any damage to metal surfaces.

 

D. ENTRANCE AREAS. All glass doors and side panels will be cleaned and dry
shined on both sides. Smudges and fingerprints will be wiped from all metal
hardware on all doors.

 

E. FLAT SURFACE DUSTING. All flat surfaces under six feet will be dusted with a
soft, treated dust cloth. These areas will include, but not be limited to,
desks, tables and other furniture, file cabinets, ledges, shelves, sills, and
any other flat surfaces. Dusting of desktops will be limited to areas free of
work papers. Desks that are covered with work papers will not be dusted.
Horizontal surfaces of chairs will be dusted and fabric upholstered surfaces
will be spot whisked. All chairs will be replaced in their proper position to
maintain an orderly appearance.

 

F. GLASS. All inner office glass panels are to be spot cleaned to remove any
fingerprints and smudges. Building and tenant entrance doors will be cleaned
inside and out, around handles, knobs and panic bars to remove soil smudges and
fingerprints up to 72” in height. The glass over the directory will also be
cleaned the same frequency as the doors. The remainder of the glass will be spot
cleaned as necessary.

 

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

G. HARD SURFACE FLOOR CLEANING. All tile, marble, wood, parquet, and other floor
surfaces throughout the building, including stock rooms, kitchenettes, and break
areas, will be dust mopped and thoroughly damp mopped to maintain a clean and
stain-free appearance. Remove any gum, tar, etc., adhering to floor surfaces.

 

H. HARDWARE. Lobby hardware, including metal directory surfaces, elevator
hardware, metal door handles, panic bars, metal baseboards, push plates, and
kick plates will be wiped with a dry treated cloth to remove fingerprints and
smudges. These areas will also be buffed with a dry cloth to achieve a shiny
surface. Painted or polished metal railings will be kept free of dust and
smudges by wiping with a dry cloth.

 

I. INTERIOR STAIRWELL DETAILING. All stairwells, steps, and landings will be
swept, dust mopped and thoroughly damp mopped to maintain a clean stain free
appearance. Handrails, fire extinguishers, signage, piping, etc. will be detail
cleaned. Spot clean walls as needed.

 

J. LOW DUSTING. Furniture legs, chair rungs, structural and furniture ledges,
door louvers, windowsills, wood paneling, vinyl or wood base molding and other
low areas will be dusted with a treated cloth.

 

K. MARBLE / GRANITE WALLS. Marble/granite wall areas, from floor to ceiling,
shall be kept clean and free of streaks.

 

L. WOOD DOORS. All exterior and interior wood doors, including frames & hinges,
will be wiped down.

 

M. WASTE RECEPTACLES. All waste receptacles will be emptied, and returned to
their original locations. The liner will be replaced when necessary, no less
than once per week, with all liners fitting neatly and with a minimum of
overhang. If applicable, all surfaces will be damp wiped to remove streaks and
runs as needed. All trash, including labeled recyclable materials (where
applicable), will be removed to a designated area. Recycling containers will be
provided for the Contractor’s use.

 

N. PLANTERS. Remove debris and polish all interior planters.

 

O. WATER FOUNTAINS. Water fountain dispensing areas and bowls will be washed
with a disinfectant solution and dry shined to insure a clean, healthy
condition. The sides of the metal housing unit will be wiped with a damp cloth
to remove streaks and runs.

Common Area Weekly Functions

 

A. CARPET EDGING. Detailed edge vacuuming will be performed around all
baseboards, furniture edges, and in hard-to-reach places.

 

B. HARD SURFACE FLOOR PREVENTATIVE. Tile areas of composition floors will be
spray buffed. All hard surface floors will be machine scrubbed and refinished as
needed to maintain a deep shine and scratch-free appearance.

 

C. HIGH DUSTING. Clean vents, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth. In service and basement areas,
dust exposed pipes, ducts, and conduit.

 

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

D. METALWORK. Horizontal surfaces of anodized exterior doors and window
framework below eighty-four inches will be dusted with a dry cloth.

 

E. TELEPHONES. All telephones, including elevator handsets, will be sanitized
and wiped dry.

Common Area Monthly Functions

 

A. INTERIOR STAIRWELL DETAILING. All stairwells, steps, and landings will be
swept, dust mopped and thoroughly damp mopped to maintain a clean stain free
appearance. Handrails, fire extinguishers, signage, piping, etc. will be detail
cleaned. Spot clean walls as needed.

Common Area Quarterly Functions

 

A. WALLS. Wall surfaces around light switches, doorknobs, handrails, and other
traffic areas are to be spot cleaned.

Common Area as Needed Functions

 

A. CARPET CLEANING. Carpets in common areas will be extracted as part of a
preventative/corrective program on an as needed basis. Alternate methods to
clean areas may be used if approved by Building Management. Carpet cleaning in
tenant areas will be on a “charge for service” basis.

 

B. ENTRANCE MATS. Fabric coated entrance mats will be vacuumed. Rubber, vinyl,
and door mat inserts will be swept or brushed with recessed catch basins being
cleaned of all debris.

 

C. HARD SURFACE FLOOR MAINTENANCE. Hard surface floors will be stripped, sealed,
and refinished as often as needed to maintain a deep shine and scratch-free
appearance. Any necessary repair to floor surfaces due to negligence of cleaning
Contractor shall be the sole responsibility of the Contractor.

 

D. SIGNAGE. Clean interior and exterior signage free of dust, debris,
fingerprints, etc. on an as needed basis.

 

E. UPHOLSTERED FURNITURE. All upholstered furniture will be vacuumed with the
proper attachments.

Restroom Daily Functions

 

A. COMMODES AND URINALS AND DRAINS. Commodes and urinals will be cleaned and
sanitized inside and out. Sanitizing will be performed using an approved
disinfecting agent. Bright metal surfaces will be dry shined. Drains will be
kept free of debris and deodorized as needed.

 

B.

HARDWARE. Lobby hardware, including metal directory surfaces, elevator hardware,
metal door handles, panic bars, metal baseboards, push plates, and kick plates
will be wiped with

 

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

 

a dry treated cloth to remove fingerprints and smudges. These areas will also be
buffed with a dry cloth to achieve a shiny surface. Painted or polished metal
railings will be kept free of dust and smudges by wiping with a dry cloth.

 

C. MIRRORS. Wash and polish all mirrors with a non-scratch disinfectant and dry
shine.

 

D. RESTROOM FLOORS. Floors will be swept free of loose paper and debris. Floors
will be wet mopped with a detergent disinfectant solution using a scraper or
steel wool to remove adherents. Carpet will be vacuumed in traffic areas and
spot cleaned as needed to remove spillage or stains. Remove any gum, tar, etc.,
adhering to floor surfaces.

 

E.

RESTROOM PAPER PRODUCTS AND SUPPLIES. Re-stock all restrooms with supplies,
including toilet tissue, toilet seat covers, hand soap, paper towels, and
sanitary products. Tissue rolls should feed over the top and should be replaced
when  3/4 empty. No extra rolls should be left in the stall. Fill soap
dispensers and keep them clean and polished. All dispensers shall be maintained
to assure proper working order.

 

F. RESTROOM / BREAKROOM SINKS. Sinks will be cleaned and sanitized. Bright metal
surfaces including faucets, grab bars, dispensers and flush-o-meters, will be
cleaned with a non-scratch disinfectant and will be dry shined. Vanity surfaces
will be damp wiped and sanitized.

 

G. RESTROOM/SHOWER WALLS. Walls and doorframes will be spot cleaned to remove
water splashes, runs, soap, fingerprints, mildew, and smudges.

 

H. RESTROOM WASTE RECEPTACLES. All waste receptacles will be emptied and wiped
clean. The liner will be replaced to maintain a clean and orderly appearance.
Sanitary napkin disposal containers will be emptied, sanitized, and wiped dry.
The wax paper liner will be replaced. If applicable, all metal housing units
will be damp wiped to remove streaks and runs.

Restroom Monthly Functions

 

A. HARD SURFACE FLOOR PREVENTATIVE. Tile areas of composition floors will be
spray buffed. All hard surface floors will be machine scrubbed and refinished as
needed to maintain a deep shine and scratch-free appearance.

 

B. HIGH DUSTING. Clean vents, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth. In service and basement areas,
dust exposed pipes, ducts, and conduit.

 

C. LOW DUSTING. Furniture legs, chair rungs, structural and furniture ledges,
door louvers, windowsills, wood paneling, vinyl or wood base molding and other
low areas will be dusted with a treated cloth.

 

D. RESTROOM STALL PARTITIONS. Partition walls will be wiped down and sanitized
on both sides and shall be left in a non-streaked condition. Partition tops will
be dusted.

 

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

E. WOOD DOORS. All exterior and interior wood doors, including frames & hinges,
will be wiped down.

Basement and Service Area Daily Functions

 

A. BASEMENT AND SERVICE AREAS. All trash will be removed from basement,
janitorial, mechanical and storage rooms and other service areas nightly. All
hard surfaced floors will be swept and damp mopped as needed. Janitorial sinks
and drains will be kept clean. Spot clean doors, walls, cove base, etc. to
maintain a good clean condition. Maintain an orderly arrangement of all supplies
and equipment stored in these areas.

 

B. ELEVATOR LOBBIES. Elevator hardware and elevator doors will be cleaned and
wiped dry. Elevator tracks will be kept clean of dirt and debris. Cleaning
materials will be approved by Owner for any bronze or brass elevator doors and
frames. Contractor will be held responsible for any damage to metal surfaces.

 

C. HARD SURFACE FLOOR CLEANING. All tile, marble, wood, parquet, and other floor
surfaces throughout the building, including stock rooms, kitchenettes, and break
areas, will be dust mopped and thoroughly damp mopped to maintain a clean and
stain-free appearance. Remove any gum, tar, etc., adhering to floor surfaces.

 

D. ENTRANCE MATS. Fabric coated entrance mats will be vacuumed. Rubber, vinyl,
and door mat inserts will be swept or brushed with recessed catch basins being
cleaned of all debris.

 

E. WASTE RECEPTACLES. All waste receptacles will be emptied, and returned to
their original locations. The liner will be replaced when necessary, no less
than once per week, with all liners fitting neatly and with a minimum of
overhang. If applicable, all surfaces will be damp wiped to remove streaks and
runs as needed. All trash, including labeled recyclable materials (where
applicable), will be removed to a designated area. Recycling containers will be
provided for the Contractor’s use.

 

F. WATER FOUNTAINS. Water fountain dispensing areas and bowls will be washed
with a disinfectant solution and dry shined to insure a clean, healthy
condition. The sides of the metal housing unit will be wiped with a damp cloth
to remove streaks and runs.

Basement and Service Area Weekly Functions

 

A. HARD SURFACE FLOOR MAINTENANCE. Hard surface floors will be stripped, sealed,
and refinished as often as needed to maintain a deep shine and scratch-free
appearance. Any necessary repair to floor surfaces due to negligence of cleaning
Contractor shall be the sole responsibility of the Contractor.

Basement and Service Area as Needed Functions

 

A. HARD SURFACE FLOOR MAINTENANCE. Hard surface floors will be stripped, sealed,
and refinished as often as needed to maintain a deep shine and scratch-free
appearance. Any necessary repair to floor surfaces due to negligence of cleaning
Contractor shall be the sole responsibility of the Contractor.

 

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

B. HIGH DUSTING. Clean vents, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth. In service and basement areas,
dust exposed pipes, ducts, and conduit.

 

C. LOW DUSTING. Furniture legs, chair rungs, structural and furniture ledges,
door louvers, windowsills, wood paneling, vinyl or wood base molding and other
low areas will be dusted with a treated cloth.

 

D. SIGNAGE. Clean interior and exterior signage free of dust, debris,
fingerprints, etc. on an as needed basis.

Loading Dock Daily Functions

 

A. ASHTRAYS AND URNS. All ashtrays will be emptied only into approved metal
containers. Pick up ashtray by placing the palm of the hand over the top of the
tray. If heat is felt, the contents of the tray must be thoroughly soaked before
emptying to prevent fire. They will be wiped clean and dry. Sift all sand urns
nightly. Supply and replace sand as necessary to maintain a neat appearance. All
designated smoking areas will be policed daily and swept nightly.

 

B. HARDWARE. Lobby hardware, including metal directory surfaces, elevator
hardware, metal door handles, panic bars, metal baseboards, push plates, and
kick plates will be wiped with a dry treated cloth to remove fingerprints and
smudges. These areas will also be buffed with a dry cloth to achieve a shiny
surface. Painted or polished metal railings will be kept free of dust and
smudges by wiping with a dry cloth.

 

C. DUMPSTERS AND COMPACTORS. All trash, (non-recyclables, if applicable), and
debris shall be placed in dumpsters and/or compacted in compactors. Disinfect
and deodorize around this area as needed. Keep area around the dumpster free of
debris. Sweep, hose down, or mop entire area as needed. Contractor shall be
responsible of notifying, in writing, the Owner of any malfunction of equipment
and of deficient or insufficient service requirements. Construction material
should never be placed in compactor.

 

D. LOADING DOCKS. The entire area shall be kept free of trash and debris. Keep
entire area swept including walk-off mats. Hose down or mop entire area,
disinfect, and deodorize as needed. Keep all floor surfaces clean, including
truck area and ramp. Pressure wash as needed.

Loading Dock Weekly Functions

 

A. HIGH DUSTING. Clean vents, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth. In service and basement areas,
dust exposed pipes, ducts, and conduit.

 

B. LOW DUSTING. Furniture legs, chair rungs, structural and furniture ledges,
door louvers, windowsills, wood paneling, vinyl or wood base molding and other
low areas will be dusted with a treated cloth.

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

C. WALLS. Wall surfaces around light switches, doorknobs, handrails, and other
traffic areas are to be spot cleaned.

 

D. WOOD DOORS. All exterior and interior wood doors, including frames & hinges,
will be wiped down.

 

E. TELEPHONES. All telephones, including elevator handsets, will be sanitized
and wiped dry.

Tenant Suite Daily Functions

 

A. BREAKROOM / RESTAURANT/CAFETERIA. Dining area including tables and counter
tops will be wiped and carpet vacuumed. Table and chair legs will be dusted and
walls will be kept clean. Vending machines and exterior of appliances will be
wiped as needed.

 

B. CARPETS. All carpet in tenant space and common area will be vacuumed
thoroughly. Care will be taken to avoid damaging furniture, baseboards, and
walls. Contractor will not be responsible for the removal of staples in the
carpet. Spot clean carpet on an as needed basis.

 

C. FLAT SURFACE DUSTING. All flat surfaces under six feet will be dusted with a
soft, treated dust cloth. These areas will include, but not be limited to,
desks, tables and other furniture, file cabinets, ledges, shelves, sills, and
any other flat surfaces. Dusting of desktops will be limited to areas free of
work papers. Desks that are covered with work papers will not be dusted.
Horizontal surfaces of chairs will be dusted and fabric upholstered surfaces
will be spot whisked. All chairs will be replaced in their proper position to
maintain an orderly appearance.

 

D. GLASS. All inner office glass panels are to be spot cleaned to remove any
fingerprints and smudges. Building and tenant entrance doors will be cleaned
inside and out, around handles, knobs and panic bars to remove soil smudges and
fingerprints up to 72” in height. The glass over the directory will also be
cleaned the same frequency as the doors. The remainder of the glass will be spot
cleaned as necessary.

 

E. HARDWARE. Lobby hardware, including metal directory surfaces, elevator
hardware, metal door handles, panic bars, metal baseboards, push plates, and
kick plates will be wiped with a dry treated cloth to remove fingerprints and
smudges. These areas will also be buffed with a dry cloth to achieve a shiny
surface. Painted or polished metal railings will be kept free of dust and
smudges by wiping with a dry cloth.

 

F. HARD SURFACE FLOOR CLEANING. All tile, marble, wood, parquet, and other floor
surfaces throughout the building, including stock rooms, kitchenettes, and break
areas, will be dust mopped and thoroughly damp mopped to maintain a clean and
stain-free appearance. Remove any gum, tar, etc., adhering to floor surfaces.

 

G. RESTROOM / BREAKROOM SINKS. Sinks will be cleaned and sanitized. Bright metal
surfaces including faucets, grab bars, dispensers and flushometers, will be
cleaned with a non-scratch disinfectant and will be dry shined. Vanity surfaces
will be damp wiped and sanitized.

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

H. TELEPHONES. All telephones, including elevator handsets, will be sanitized
and wiped dry.

 

I. WASTE RECEPTACLES. All waste receptacles will be emptied, and returned to
their original locations. The liner will be replaced when necessary, no less
than once per week, with all liners fitting neatly and with a minimum of
overhang. If applicable, all surfaces will be damp wiped to remove streaks and
runs as needed. All trash, including labeled recyclable materials (where
applicable), will be removed to a designated area. Recycling containers will be
provided for the Contractor’s use.

 

J. WATER FOUNTAINS. Water fountain dispensing areas and bowls will be washed
with a disinfectant solution and dry shined to insure a clean, healthy
condition. The sides of the metal housing unit will be wiped with a damp cloth
to remove streaks and runs.

Tenant Suite Weekly Functions

 

A. HARD SURFACE FLOOR PREVENTATIVE. Tile areas of composition floors will be
spray buffed. All hard surface floors will be machine scrubbed and refinished as
needed to maintain a deep shine and scratch-free appearance.

 

B. LOW DUSTING. Furniture legs, chair rungs, structural and furniture ledges,
door louvers, windowsills, wood paneling, vinyl or wood base molding and other
low areas will be dusted with a treated cloth.

 

C. PLANTERS. Remove debris and polish all interior planters.

 

D. WALLS. Wall surfaces around light switches, doorknobs, handrails, and other
traffic areas are to be spot cleaned.

 

E. WOOD DOORS. All exterior and interior wood doors, including frames & hinges,
will be wiped down.

 

F. MIRRORS. Wash and polish all mirrors with a non-scratch disinfectant and dry
shine.

Tenant Suite Monthly Functions

 

A. BLINDS. All window and door blinds will be dusted thoroughly with a treated
duster or cloth that is able to reach high areas.

 

B. CARPET EDGING. Detailed edge vacuuming will be performed around all
baseboards, furniture edges, and in hard-to-reach places.

 

C. HIGH DUSTING. Clean vents, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth. In service and basement areas,
dust exposed pipes, ducts, and conduit.

 

D. UPHOLSTERED FURNITURE. All upholstered furniture will be vacuumed with the
proper attachments.

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

Tenant Suite as Needed Functions

 

A. HARD SURFACE FLOOR MAINTENANCE. Hard surface floors will be stripped, sealed,
and refinished as often as needed to maintain a deep shine and scratch-free
appearance. Any necessary repair to floor surfaces due to negligence of cleaning
Contractor shall be the sole responsibility of the Contractor.

 

B. VACANT SPACE. Clean and vacuum spaces one time upon move out of tenant.

 

C. SIGNAGE. Clean interior and exterior signage free of dust, debris,
fingerprints, etc. on an as needed basis.

 

D. SUPPLIES. All supplies required for the effective cleaning and maintenance of
the building as stated in these specifications will be supplied by the
Contractor at its expense. Detailed specifications of all supplies are to be
provided to the Owner by the Contractor, and said supplies are to be approved by
the Owner prior to purchase by the Contractor. All plastic bags used in the
nightly collection of trash from the buildings will be furnished by the
Contractor. C&PC reserves the right to manage the procurement of supplies and
plastic. Contractor will remain responsible for management of inventory.

Passenger / Freight Elevator Daily Functions

 

A. ELEVATOR.

Door Tracks and Frames. Elevator door tracks and frames will be cleaned and
polished, keeping them free of dirt and debris.

Flooring. Elevator carpets will be vacuumed thoroughly. Spot cleaning of spills
and stains will be performed daily. Elevator carpets will be shampooed as
needed. Hard surface floor coverings will be damp mopped, and spray buffed.

Walls. Elevator panels will be damp wiped to remove dust, soil, and smudges.
Polished metal, control surfaces, and handrails will be wiped dry and shined.

 

B. HARDWARE. Lobby hardware, including metal directory surfaces, elevator
hardware, metal door handles, panic bars, metal baseboards, push plates, and
kick plates will be wiped with a dry treated cloth to remove fingerprints and
smudges. These areas will also be buffed with a dry cloth to achieve a shiny
surface. Painted or polished metal railings will be kept free of dust and
smudges by wiping with a dry cloth.

 

C. TELEPHONES. All telephones, including elevator handsets, will be sanitized
and wiped dry.

LOGO [g14324ex10_1pg68-76.jpg]



--------------------------------------------------------------------------------

EXHIBIT 8

NATIONALLY AND REGIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC

ACCOUNTING FIRMS

Nationally Recognized

KPMG

Deloitte

Price WarterhouseCoopers

Ernst & Young

Grant Thornton

Reznick, Fedder & Silverman

RSM McGladrey

BDO Seidman

Regionally Recognized

A regionally-recognized CPA firm shall be a firm with at least 30 certified
public accountants as officers or employees in the combined Washington, DC,
Northern Virginia and suburban Maryland geographical area.

 

Exhibit 8 – 1